Madam President, I wish to inform the House that today is the UK's No Smoking Day. As half a million EU citizens die needlessly each year from smoking yet 80% of smokers want to give up, I hope that colleagues will see fit to sign the tabled written declaration calling for an EU no smoking day. Today alone 1500 EU citizens will die from smoking. Let us, the European Parliament, lead the way in preventing these deaths.
Thank you, Mrs Stihler. I have the feeling that the applause from your fellow Members shows that they have indeed listened to your message and I do not doubt for a single moment that they will all observe the UK' s No Smoking Day.
Madam President, I simply wish to ask whether we could once again check that the no smoking rules in this House are being enforced. It has come to my attention that was not the case earlier this week. I would urge renewed vigour in the application of those rules in this House.
Thank you, Mr Watson. I see that Mrs Banotti has indeed been listening to you, as have the other quaestors, and we shall look into this.
Madam President, as you know I am a very enthusiastic anti-smoker. However, I would just like to remind colleagues that they can smoke in comfort and away from everybody else in the designated area over there to the right at the window.
Fine, thank you, Mrs Banotti.
Follow-up to Nice
The next item is the Council and the Commission statements on the follow-up to Nice.
I would like to welcome the President-in-Office. Mrs Lindh, you now have the floor.
Madam President, ladies and gentlemen, 'I am delighted to see that the Commission has taken concrete steps to include European citizens in a debate that is going to determine the long-term future of the Union.' This is the beginning of the first contribution on the website on the future of Europe from Russell Pickard of the UK. He hopes that as many citizens as possible will express their opinion on fundamental issues such as 'What kind of Europe do we - Europe' s citizens - want?'
'If we want things to change, let us 'be' the change' , writes Vincente Garcia-Delgado Segués from Spain. 'Now every European citizen can say exactly what he or she wants - whether negative or positive - and the responsible leaders in the EU can listen to the citizens and take into account their wishes and hopes' , writes Ann Catherine Talbro from Denmark. Kurt Linderoos from Finland proposes that all EU citizens contact an additional fourteen people, one from every other Member State, to discuss the future of the EU.
Last week, Parliament' s Vice President David Martin, the Prime Ministers of Sweden and Belgium and President Prodi launched the debate on the future of Europe. You, Madam President, the two Prime Ministers and the President of the Commission made a joint statement and the website, which was initiated jointly by Parliament, the Council and the Commission, was opened.
With last week' s launch and today' s debate we are leaving "the follow-up to Nice" behind us and instead entering into the debate on the future of Europe. According to the Nice Declaration, this broad debate on the future of Europe must be followed by a new Intergovernmental Conference in 2004. This year, the Swedish and the Belgian Presidencies will work with Parliament and the Commission to encourage wide-ranging discussions with all parties concerned: representatives of national parliaments and of public opinion, schools and universities and representatives of civil society. We will place great emphasis on what the various political groups in Europe, inside and outside this House, have to say.
We must naturally include young people in this debate - it is their future in Europe we are discussing - as well as the candidate countries, as they too will be involved in building the Europe of the future. The entire process must take place with the greatest possible openness. Our goal is to bring the Union and its institutions closer to its citizens.
According to the decision made in Nice the process will address issues including restricting the competencies of the EU and the Member States so as to reflect the principle of subsidiarity, the future status of the EU' s Charter of Fundamental Rights, simplification of the treaties without changing their content and the role of national parliaments in the structure of Europe.
When we initiated the debate last week at one of the European Schools in Brussels it was clear that the interests of citizens extend far beyond the examples of institutional issues given in Nice. I believe that it is correct and important for us to be able to conduct a broader debate on the future of Europe. If we are to begin this discussion at the right end, we should, just like the school pupils in Brussels and the contributions on the website, ask the fundamental questions of what tasks we want the Union to take on and what role we want the Union to play in Europe and globally.
We have to be able to show our citizens that the EU is a strong force on the important issues: dealing with globalisation, human rights and democracy, a common asylum and immigration policy, employment and growth throughout Europe, combating crime, the environment, sustainable development and food safety.
It is important that we begin this debate with the factual issues, which our citizens can identify with. In this work I really look forward to the contribution of Parliament as it is you Members who have direct contact with your voters around Europe. This house has so often spearheaded important European debates on openness, the environment, expansion, the Charter of Fundamental Rights, to name but a few examples. It is now time to move from discussing form to also discussing facts and substance.
Then it is, of course, also important to return to the question of form, the best way in which we can reform the Union' s institutions and way of working. Let me first say that the community method, which has played such an important role in European cooperation, must naturally retain a strong position in the future too, even if, in some areas, we supplement it with the new open coordination method. A strong Europe requires strong institutions. I noticed this myself when I was environment minister and worked closely with both the Commission and Parliament.
Let me also say that from the Swedish point of view we have an open attitude to the question of the form continued preparations will take. I can see both advantages and disadvantages in the 'convention method' which several players have suggested as an important or possible model for debate.
Madam President, we are at the start of an incredibly exciting process. The future of Europe is now being discussed throughout the Union, from Termonfeckin in Ireland today, to the Canary Islands in Spain next week, the following week in Kiruna in the far north of Sweden and the following day in Sparta in Greece.
Next week, as the first in a line of measures, this Parliament will organise a meeting with participants from the parliaments in the Member States and the candidate countries. I look forward to being involved in the debate next week.
Later this year, the Commission will make an important contribution through its White Paper on European Governance. I myself will also take up this discussion in the Council (General Affairs) and with the candidate countries in conjunction with the unofficial meeting of foreign ministers in Nyköping. Sweden will also initiate a conference on the external role of the EU this autumn.
Every country will naturally conduct a national debate in the light of its own traditions and conditions. We ourselves are responsible for ensuring that there is a broad debate which also involves the national parliaments and addresses the issues and organisations which are relevant in our respective countries.
What I have talked about so far naturally only concerns the very first initiatives. The process will continue and the participants will inspire each other. The Swedish and the Belgian Presidencies, Parliament and the Commission will share the main responsibility for this first phase, which demands close and trusting cooperation. The internal debate within Parliament will be particularly interesting to follow. The preliminary signals we have received are exciting and I look forward to the resolution from this house which is planned in May.
A report on issues concerning the future will be submitted to the meeting of the European Council in Gothenburg in June. The European Council will then adopt a view on the continued process at the meeting in Laeken/Brussels in December.
Madam President, what kind of Europe do we, the citizens of Europe, want? The question has been asked - let the debate commence! Robert Schuman once said that Europe will not be made all at once, or according to a single plan. It will be built through concrete achievements. It is important to remember this even today.
Let the debate begin. Let us start from all those who have participated in the debate from the days of Schuman onwards and let us include all the young people who are talking to us today through the schools of Europe or participating in the debate on the website. I now look forward to hearing the visions of the Members of Parliament on the future of Europe.
Madam President, Madam Minister, President of the Commission, ladies and gentlemen, we too wish to hear the proposals and suggestions made by the Members of Parliament but, if I may, I would like to sum up the position of the European Commission on this major debate, which was promised at Nice in the early hours of the morning, when the ink had not yet dried on the agreement. It was almost as if the Heads of State and Government were not really satisfied with what they had just done after three days of negotiations. So they decided, at the same time, to call for a broader-based and more in-depth debate on the future of the European Union.
Less than a week ago, the Swedish Presidency, together with the future Belgian Presidency, invited Parliament and the Commission to participate in this debate.
In a broader sense, ladies and gentlemen, the Commission looks forward to and will encourage this debate on European issues. The Commission had already structured its approach a year ago, as I am sure you remember, by proposing, with you and with your support, a dialogue on Europe which was to be a first step. However, for this debate to achieve the objectives laid down in the joint declaration signed on 7 March by Nicole Fontaine, your President, Göran Persson, Guy Verhofstadt and Romano Prodi to highlight the challenges facing the European Union and encourage proposals, it is necessary to define the principles, the method and the agenda of this debate. In the few weeks ahead of us, let us take the time to work on these principles, this method and the agenda. This is, and will continue to be, the subject of work we will be carrying out together, especially in Parliament and the Commission, throughout the Swedish and Belgian Presidencies, as we must achieve a high level of ambition concerning this debate and future reforms in Laeken.
A basic principle, first of all: it is the content of the debate, the future of the Union, which must inspire the form of this debate and remain its priority. What sort of Europe do we want in the future? What do we want to do together? What will our plan be? Do we want more integration or not? Do we or do we not want a more political Europe? I will add another question: how do we reform the Community model?
Even if it seems difficult to find simple answers to these complex issues, and perhaps for that very reason, the debate must enable our citizens to become aware of them and participate in it.
The first principle is therefore that of transparency and of the objectivity with which this debate must be conducted. We must not deny, indeed we must encourage, the expression of contradictory opinions. We know that, in each of our Member States, opinions are diverse and often contradictory. In order to respect the principle of transparency, however, we must ask disturbing questions, as I have just said.
The second principle is that of proximity. Such a debate cannot be joined correctly if it is conducted solely from Brussels or Strasbourg. There is the Internet, of course, which today is an irreplaceable information and dialogue tool, and this debate is already open on the website, even though, I admit, this site is far from perfect. However, dialogue over the Internet is not enough. The European debate must be opened up to people where they live, where they work, where they study, and to their national and regional elected representatives. So, it must, of course, take place at a European level and be based first and foremost on the debates organised in each Member State at the most appropriate level which is, from my point of view, the level which is closest to the people of Europe. If the Community institutions can make a contribution to the organisation of the debate - and the Commission is playing and will continue to play its part in this - these national debates will first of all have to be organised by the Member States.
The third principle could be that of anticipation. Even though the candidate countries are not yet members of the European Union, they soon will be in a matter of years. The future of this Union, therefore, concerns them here and now as much as it does existing Member States. I believe that we must find a way to ensure that they are involved in the debate; that they take on an active role.
After the principles, ladies and gentlemen, we now come to the method. The final decision-making stage of this debate which, as you have said, Madam Minister, we hope will be as short as possible, will, of course, be the Intergovernmental Conference in 2004. We hope it will take place as early as possible in 2004, as was suggested by President Romano Prodi. It is only by holding an Intergovernmental Conference as provided for in the Treaties that the Treaties can be reformed or changed. We know now that this is the only possible method.
On the other hand, we also know that we must make careful preparations for this IGC and, without doubt, differently than in the case of the preceding IGCs in Amsterdam and Nice. We must translate the challenges of the public debate into concrete proposals for the revision of the Treaties. The structure or the competent body must, I believe, find inspiration precisely in the model or the precedent of the Convention thanks to which, in the course of a few months, the European Union adopted a Charter of Fundamental Rights, which was solemnly proclaimed in Nice. In other words, this structure or this body must not only be involved in debate but also in work and putting forward proposals, bringing together the different sources of the democratic legitimacy of Europe: representatives of the Members States, the European Parliament, national parliaments and the European Commission.
Having said that, many questions remain open. What will the decision-making procedures of this body or this future convention be? What will its composition be? Most notably, what place will be reserved for the representatives of the candidate countries? What will its mandate be? Does this preparation have to follow the public debate or is it preferable to undertake it in parallel throughout the process leading up to the IGC?
The Commission is very attentive to the replies that the European Parliament is giving and will give to these different questions of procedure. And we ourselves are working on this. I also think, Madam President, that our proposals, yours and ours, must be brought into line as closely as possible in the run-up to the European Council in Laeken. And so I think we must step up the work done together by our two institutions, in consultation of course with the Swedish and Belgian Presidencies. To this end, it will also be essential that the structure called upon to accommodate the debate is not a place reserved for experts alone, but rather a permeable structure which is open to external contributions.
Finally, having talked about the principles and the method, I would like to say a few words about the agenda for this debate. Throughout recent years and this very long round of interinstitutional negotiations which began in Maastricht and ended, at least temporarily, in Nice, the European Parliament and the Commission have always united their efforts to ensure that real reform can see the light of day. And at this stage, Madam President, I want to pay tribute to you and to thank you as well as Chairman Napolitano and the members of the Committee on Constitutional Affairs for the intelligent work you have carried out in close cooperation with us. This was especially true, I think, of the last IGC, on the occasion of which, in its resolutions of November 1999 and February 2000, Parliament had expressed the desire to discuss global reform of the institutions in the same spirit as the Commission. I think we must now keep this convergence intact, even if this means that, beyond our work together, we have to open doors and windows, stretch out a hand, listen and participate in a much broader debate.
If we really want to address all the challenges facing the Europe of the future, the next IGC cannot settle for simply examining the four issues mentioned in the Nice annex, which are constitutional in nature. In all honesty, some of these four issues, at least two in my opinion, may have a negative or even a regressive impact on the level of integration of the European Union, if they are tackled in the wrong way. So let us not be afraid to tackle these four issues and let us not tackle just these four issues. On these four issues, then, which are simplification of the Treaties, the legal status of the Charter of Fundamental Rights, the debate on powers and the place of national parliaments in the European architecture, let us be careful not to undermine the Community acquis or weaken the Community method by tackling them in an inappropriate manner.
Madam President, ladies and gentlemen, to successfully turn this public debate into discussions which are necessarily more technical and precise at the next IGC would be a measure of our success in achieving a more ambitious reform than that obtained in Nice. It would also be an effective remedy to counteract the fears and all the prejudices which these fears underline or support and which some people bandy about to slow down the progress of European integration. For these two reasons at least, which may be crucially important in the runup to the enlargement of the Union, the European Commission, its President and all the members of the College of Commissioners will leave no stone unturned to breathe life into this major debate which was promised in Nice by the Heads of State and Government.
Madam President, Madam President-in-Office of the Council, Mr President of the Commission, Commissioner Barnier, ladies and gentlemen, our group welcomes this morning' s debate with the Council and the Commission. We make no secret of the fact that we, the European Parliament, and our group in particular, are in broad agreement with the Commission on these matters, which is important if we are to succeed in our joint venture.
However, I must say, Madam President-in-Office, as there has perhaps been a degree of friction over recent weeks, which is quite understandable and perfectly usual in politics, that I expressly acknowledge and respect the tone and atmosphere which you brought to this morning' s debate. I think that this internal attitude towards the future of Europe and cooperation between the institutions may be a good starting point, provided that deed follows word.
However, before we turn to the future, I have a direct request to make of the Swedish Presidency and the Council, which is now being represented by the Swedish Presidency. Sweden is renowned and we appreciate Sweden for the transparent and open ways of your wonderful country. But, please, use this fundamental openness and transparency to change the Council; make the Council more transparent in relation to the other institutions.
This is not intended as a criticism, merely as a statement of fact. Do not use your presidency just for administrative purposes; use your presidency to take a stand for greater transparency, more openness and - and this is no criticism of Sweden - to ensure that the Council attends Parliament more frequently. Yesterday during the motion, during legislative decisions, and this is not meant as a criticism of the Swedish Presidency, we sorely missed the Council. We would have liked to have heard the Council' s views, which is doubtless why our President intends to hammer out new rules with the Council, with the support of this House, to ensure that the Council attends the European Parliament more frequently. Surely it is not asking too much to expect a presidency which only lasts six months to attend plenary not just once, but two or three times, so that we can discuss our joint tasks.
(Applause) Now to the follow-up to Nice. First: when you address the future, you have to be honest. Nice was not the greatest success; I do not want to go into all that again, but it has to be said. That is why I am critical on this point, but only on this point, of the Swedish Prime Minister' s letter of 7 March, which I otherwise welcome, in which he says that Nice represents a strong institutional basis for the future of the European Union. In our opinion, that is just not true and we shall continue to criticise it. We also ask that you have the courage to say as much, just like President Chirac of France did when he said here, in his capacity as President-in-Office, that the Intergovernmental Conference was no longer the right way to set about reforming the European Union. This verdict is a verdict which all the governments of the European Union must come to and once we have this verdict, then we can find the right method and it is the method which I should like to address.
I was delighted to hear, Madam President-in-Office - if I address fewer comments to Commissioner Barnier, it is because we are in broad agreement - that you have an open mind on the question of the method, including the convention method. I am delighted to tell you that our group here in Parliament, the European People' s Party, has proposed a preparatory conference which would then table a proposal to the governments. This conference should start work in 2002. The method will not be decided under your presidency, but it is important for you to start paving the way towards Laeken. That is where the decisions will have to be taken. We believe that a preparatory conference attended by Members of the European Parliament, members of the national parliaments, governments and other delegates is a transparent instrument.
A great deal has been said about a steering committee. A steering committee would only make sense if it were both a sort of executive bureau of the conference and also fully involved in it and certainly the position of the chairman or chairpersons will play an important part, as it did at the fundamental rights convention under the chairmanship of the former German President Roman Herzog. If you want good results, you need a reasonable method.
I have just one further comment to make regarding the timetable - as far as the subject matter is concerned, I am in full agreement with Commissioner Barnier: this sort of conference could start work in 2002. It could work through to the autumn of 2003 and then table its proposal to the governments. This would mean that the governments could meet in conference at the end of 2003, rather than in 2004, and state their views on these proposals, and that a new Treaty could be prepared ready for signing under the Irish Presidency in the spring of 2004. This would ensure that we do not run over into the European elections and into the period when the Commission' s mandate runs out.
One final comment, Madam President-in-Office: you spoke of the Community method and Robert Schuman. I am most grateful that you did, that you reminded us of one of the pioneers of Europe and of our group, because he stood for the Community method. It is precisely the small countries which stand to benefit from the Community method, because if the large countries alone opt for the intergovernmental method, then the small countries will go under, which is why it is important that we apply the Community method. Europe must be strong. Europe must be able to act. Europe must be democratic and transparent and, if you follow in Robert Schuman' s footsteps, then you will be on the right path.
(Applause)
Madam President, Madam President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, on behalf of the Socialist Group, I would like to welcome this debate which is finally taking place in the European Parliament, and the presence of Minister Anna Lindh. It is she who can interpret for us the statement in Annex IV, which has become statement 23, which we do not believe was simply the result of fatigue and frustration during the early hours of Monday, but which is a modification, a development, and not merely repentance, but a political change towards greater democracy.
The President-in-Office has said that the debate began on 7 March. I have taken good note of what she said and furthermore I would like to thank her publicly - because I raised the question at the previous plenary session - for the fact that Parliament has finally been incorporated into the statement of 7 March, something which did not happen initially, and that you have amended the letter that you sent us which had rather too much of a tone of the secretariat of the Council, including annexes. You have produced a shorter letter so that we can understand one other better. You have launched a website. If I may be so bold, my Group had already raised the issue on 1 March. Then you began the debate in the European School and I must point out that you were really playing on home ground, because the children are sons and daughters of European officials and they are well-versed. The night before you put very pertinent questions to the parents. I think that it would be worth going to Kiruna or the Canary Islands to speak to the ordinary folk. In this instance, I think you were playing with an advantage.
To turn to the heart of the matter, I must say that my Group, as we stated in plenary, agrees with President Prodi' s proposal for a structured debate in three phases, because this is neither an academic debate, a chat over a cup of coffee, nor a talk show. This debate must yield results. The important issue for my Group is to know how you see the organisation of the debate, because since I agree with and respect Sweden' s essential role and tradition of openness and transparency, you will agree with me, Madam President, that the shock may be even greater if, after holding a very broad debate, open to civil society, we then take decisions behind closed doors. What is unacceptable today will be even more so in the future. It is very important, therefore, to know how you view the structuring by phases, especially because we are in representative democratic systems, and how you view the second phase, in which the various representatives of civil society, which are basically the European Parliament, the Parliaments of the Member States, the Council, the governments and the Commission, can truly make our contribution. The NGOs, various forums, colleges and universities must also participate. This is an absolutely decisive question. We propose an open and transparent method which involves all the participants. That is what gave us a successful convention and we believe that it is absolutely essential that the Swedish Presidency, without waiting for Laeken, makes some proposals on method, because in Laeken content will be discussed and you have an historic opportunity to lay a first stone, to launch this debate, giving it order and structure.
To this end, you can count on our support. And although, in the end, we have corrected the statement of 7 March, I must say that it did not have the most auspicious start. We hope that the Swedish Presidency, with the greatest respect for its democratic and open tradition, is capable of understanding the message, which I believe Parliament and the Commission agree on, and that this process may begin, in order to ensure that a debate is held and that decisions are taken on the future of Europe.
Madam President, Mr President of the Commission, on behalf of my group I welcome the tone of the Council's contribution and the content of the Commission's contribution. It is early days yet for us to have a definitive idea of how this process will develop, but I do believe that you, Madam President, have been excessively cautious and I would like to raise one or two questions with you and invite you to respond to them at the end of the debate.
You have said that you look forward to seeing the European Parliament contribution and, of course, the resolution in May. I join you in that. You have said that you can see advantages and disadvantages in the convention method and I am aware that many in the Council would share that view. Could you please expand on that and not leave it in suspended animation? Part of the purpose of this dialogue is for us to seek rational solutions if people perceive disadvantages in what we propose. So please could you let us have your assessment of the pros and cons to which you have referred.
You have referred to the four dimensions in the Nice annex, the debate on competencies, the Charter of Fundamental Rights and the role of national parliaments. You also, if I understood the translation correctly, believe that the Treaty should be simplified but without changing its content. Is it possible to look at competencies, the role of national parliaments and the role of the charter and not change the content of the Treaty? That seems to me to be a contradiction in terms.
Like the other institutions, the European Parliament is currently considering how things might be presented for the next Intergovernmental Conference. I and my group strongly believe that the convention method could be adopted. This Parliament has a democratic legitimacy. It is rooted and founded in the European treaties. We are not a mendicant seeking alms at the European door. We have a right - in fact a duty - of participation. I believe the convention method open to the Member States, national parliaments, the Commission and perhaps ideally also to candidate states can provide a very good framework - not necessarily a single-choice menu, but a framework of rational and consistent choices - and an Intergovernmental Conference can then be invited to proceed.
Finally, without anticipating the future too much, my own group feels sufficiently strongly about this participation that if Parliament was inappropriately excluded or diminished in its institutional role we would consider recommending that it should not give any opinion on an Intergovernmental Conference.
That would be a difficult decision and I hope it will not be necessary but it is a constitutional requirement under Article 48 that this House should give an opinion before an IGC even though, regrettably, we have no right of assent after an IGC. That is something we should note at this stage because full democratic participation is vital.
Madam President, 2001 is the year of public debate. I am truly amazed that the presidency has not announced an initiative at European level involving civil society. The Internet is not enough, Madam President. There was talk of the possibility of the European Parliament, the Council and the Commission organising a great initiative, geared to mobilising civil society to study and write about Europe' s aims and its future. It seems that that initiative has encountered some strange and inexplicable resistance, even within this House from a large group on your left, Madam President. It really is a sin, especially as the utter dearth of ideas the President of the Council has presented to us in - if I may say so - a rather bureaucratic and vague speech, demonstrates how much our governments are in need of some fresh inspiration. Why is Sweden abandoning an initiative which could give its presidency a positive image and also allow it to fulfil the mandate it received at Nice? The dialogue with civil society is a great deal more than a rhetorical flourish or a few e-mails.
I agree that we need to have national debates, but there is now such a thing as European public opinion and, at this stage, it needs to mature. This will also facilitate the preparations for the Laeken Council which should be preceded by a great conference of European national parliaments, the natural follow-up to the public debate supposed to have taken place this year. That is the only way to make the debate on the future of Europe public and exciting, and that is the only way Parliament and the Commission will be able to find the allies they so badly need to break the purely intergovernmental logic of the forthcoming reform, give words like 'convention' and 'Community method' a revolutionary and constitutional meaning and make the 2004 Intergovernmental Conference more than a mere formality.
Madam President, please tell us whether or not there is room in your programme for a European initiative like that, and if not, why not?
Madam President, Madam President-in-Office of the Council, Mr President of the Commission, Commissioner, as you know, many of my fellow Members are critical of the Nice Treaty. My group - and I personally - are also deeply concerned about the future of the Union, because numerous issues which determine the daily concerns and needs of the people are still unresolved or have only been tackled half-heartedly. More importantly, we are still a long way from a social Europe.
Nice - I am convinced and many of my fellow Members obviously share this view - has weakened the Community. In the final analysis, the governments simply fought to maintain their national right of veto. More democracy, greater transparency, a greater ability to act and take decisions - all were left out of the Treaty, which is why the follow-up to Nice must tackle a programme of ambitious and truly far-reaching reform with a twofold purpose. First, it must not reverse the progress already made towards integration. I specifically share the concern expressed by Commissioner Barnier in this regard. Secondly, we need reforms which make the Union truly viable for the future.
In my view, this means introducing a quasi-constitutional process, as a result of which a unified Europe is established by the will of its people. It means holding a broad, public, open debate. But it also means, in my view, that the Intergovernmental Conference is no longer the right method for taking Europe forward. We need a different method. As a member of the convention working on the Charter of Fundamental Rights, having experienced its success first hand, I expressly recommend the convention method as the right way for us to work together and take Europe forward.
Madam President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, the situation in which we currently find ourselves is rather strange: Nice has not yet been ratified, much less come into force and yet we are already debating the 'follow-up to Nice' . We know what has led us to this point but, politically speaking, it is not a good idea to adopt a Treaty with the next Treaty already in mind; this should never be done and can only be a sign of a series of mistakes, a succession of slip-ups, not to say a whole forest of barely disguised lies.
Now that we have reached this point, however, and that the debate has already begun, we must draw the lessons from the failures in Nice and we in the European Parliament must learn how to do things differently in future, for 2004. Otherwise, we will be in danger of repeating the same mistakes, the same frustrations and the same failures. I wish to say two things that I think are crucial: firstly, we must listen more and talk less. As Members of this Parliament, our duty is not just to speak. Often, however, on these fundamental issues, it is our duty to know how to listen, to listen and to act on the genuine feelings of our citizens and not only on the corporate desires of our institutions. Secondly, we must allow debates to take place at national level and not be afraid of them. The issues that ran aground in Nice are the same issues that had previously floundered in Amsterdam, and many of them have been on hold since Maastricht. These issues concern our citizens and the future of the Nation-States very closely, and I would therefore say that what we need most of all at the moment is not so much a European debate but 15 in-depth national debates. Alternatively, thinking in terms of enlargement, we need 27 genuine in-depth national debates held by the Portuguese with the Portuguese people, by the British with the British people, by the Germans with the German people, by the Czechs with the Czech people, by the Poles with the Polish people etc. on what they want the European Union' s future to be. Only in this way will we be able to achieve, by 2004, a decision-making body that is properly equipped to take the decisions of the future. Otherwise, we will run aground on the same mistakes and embarrassing failures that we saw in Nice.
Madam President, Madam President-in-Office of the Council, President of the Commission, Mr Barnier, ladies and gentlemen, a fundamental point seems to have been recognised at last by Parliament. There were very good reasons to look ahead to the next conference. I am very pleased to see that this Parliament has remembered that there will in fact be elections in 2004, that it was not elected in perpetuity, and that there was a certain amount of interference between Parliament and the appointments that had been proposed to us.
Basically, we can only say that there is still not much meat in the pot, as the Italians say, and that we are talking about the gender of angels, that is, the role and the links between the national parliaments and the European Parliament. This is a subject which, like the Loch Ness monster, keeps rearing its head in our debates but has never got us very far. The people of Europe are not very interested in this kind of debate. They would rather know who does what at European and at national level. They would like a bit less Baroque construction and a bit more clarity. They would like the European Parliament to have a bit more influence over matters which concern them rather than over matters which do not concern them. They would like national parliaments to have a bit more visibility and a bit more influence over issues which should clearly be left to national parliaments.
The people of Europe would also perhaps like to be able to elect the President of the Commission, for example, so that they know who is responsible for making the major choices, and for the major issues which must be decided at European level.
My view is that we must not think civil society is always lagging behind in the debates we are able to have here within the European Parliament. Unfortunately, the contrary is often the case and our Parliament should perhaps travel somewhat more amongst the people of Europe to equip itself with new ideas.
I would finally like to address a question to the President-in-Office, to the President of the Commission and, above all, to the Chairman of the Group of the European People' s Party and European Democrats, my friend, Mr Poettering. I hear that the Belgian Minister, Mr Renders, a Liberal, is proposing to create a new Baroque figure, a 'Mr Euro' on the model of Mr CFSP, which was disputed not only by us but also, I believe, very forcefully by Mr Poettering and by the Group of the European People' s Party. Is Mr Poettering in favour of the creation of this slightly Baroque figure of a 'Mr Euro' on the model of Mr CFSP, as I believe I heard him say in his conclusion of the European People' s Party Congress in Berlin? I would be very grateful for an answer to this question.
Madam President, I should like to congratulate the Swedish Presidency on a good home page. It is splendid to be able to see agendas for meetings in the various working parties. May we also be given the names of the participants and access to the documents and minutes from the meetings? I would also congratulate the presidency on the Futurum home page initiative. Why, however, must it start with interventions from the top, from Mr Persson, Mr Verhofstadt, Mr Prodi and Mr Barnier? Why are there not also interventions from people who are opposed to the Treaty of Nice and the centralisation of more administrative power in Brussels? How can a Swedish President-in-Office issue invitations to a debate at the European School in Brussels without having a single critical voice on the panel? According to Eurobarometer, only 18% of EU citizens prefer decisions to be made in Brussels. 63% prefer them to be made at local, regional or national levels. Why do the 18% all have places on the panel in the first debate about our future, while the 63% are not represented at all?
The critics of the EU in my group and in the intergroup, SOS Democracy, are prepared to engage in debate both at the European School and in community centres. We should like to explain why we wish to see an open, democratic and slimmed-down EU in which decisions are taken close to the people they affect, an EU which addresses far fewer cross-border issues, but then whose work is free from bureaucracy, waste and fraud. In future, initiatives for devising common rules should be taken by the national parliaments and not by the Commission or Parliament. Why not create a sort of council of the parliaments that could meet a couple of times a year and agree upon the work programme and the legal basis for projected bills? It is the legal basis which, of course, decides whether it is to be a case of voluntary coordination or binding rules. In that way, it will be elected representatives from the Member States who decide in each case whether decision making is to be transferred to the EU from the electorate and elected representatives in the Member States. In that way, democracy will at least have a chance in relation to the present system of legislation by officials to which we have become accustomed, even if all fifteen Member States profess to be democracies. We are, of course, in the absurd situation in which, if it were one of the candidate countries which adopted laws in the same way as we do, we should have to turn down the country concerned for not being democratic.
Madam President, may I begin by welcoming the highly ambitious programme of the Swedish Presidency. A great deal has already been said and written about the follow-up to Nice. I was delighted just now to hear many of my own thoughts voiced here today. But there is another aspect of all this which I should like to highlight today.
During the course of the first debate on the Méndez de Vigo/Seguro working paper in the Committee on Constitutional Affairs, one of the requests made was for the historical introduction in the first part of the report to be angled not from the point of view of the Council' s victories or the Commission' s victories, but from the point of view of Parliament' s defeats. I can understand, with the impression made by Nice and the power games played out there, why one side or the other is tempted to resort to aggressive or belligerent words. Surely there can be no victory or defeat for one institution over another; surely there can only be progress or retrogression with regard to the overall concept, i.e. the concept of Europe, and we should not lose sight of that.
I therefore feel that, as parliamentarians, we should stop using this sort of vocabulary; avoiding it will send out a message of cooperation between the institutions.
Madam President, I would firstly like to welcome Mrs Lindh. We work very well with the Secretary of State, Mr Danielsson, and it is therefore a pleasure to have you here today.
Mrs Lindh, I believe that I do not need to speak at length, since the President of our Group, Mr Poettering, has made a clear, apposite and brilliant speech in which he has spoken loud and clear. Therefore, allow me simply to point out certain issues on what we expect from the Swedish Presidency and from this European Council in Gothenburg.
You have said that we have to organise the debate. Of course we do. I agree with the words of the Socialist spokesman: the 7th was a good start, but we have to do more. Therefore, what we want is for you to structure the debate, to make proposals to structure the debate. How must this be done? This Parliament has certain ideas and we are very happy to give them to you. However, as a starter, I will say that it has to take place on a national level, in democracy that is close to the people, and on a European level.
This debate is very important and cannot be closed. It cannot be simply delivered on a plate, ready-made. This debate must have conclusions, which will make up the second phase. This debate would be frustrating for the participants if it did not include room for drawing up and proposing ideas. That is what we call the convention method.
The convention which drew up the Charter of Fundamental Rights was a success, because it brought together national and European legitimacy and it included transparency, publicity and participation by the people. Furthermore, all of this led to a document which you yourselves, at the European Council in Biarritz, recognised as being positive. Therefore, things may be amended, others may be joined together, but it provides us with a model which may be of use. I think that it will be very useful to work together on this model.
Finally, with regard to the timetable, it seems to me that if we do all of this, the IGC 2004 will have to be very brief, since the work will already be largely completed.
I believe it is also very important that this model allows for the participation of the candidate countries. Europe is not only being built by those of us already in the Union, but also by those who are waiting to join it.
Madam President-in-Office, I believe that you are going to take away a very favourable impression of this debate today, since all the participating spokespeople from the extraordinarily varied Groups have said more or less the same thing. The parliamentary groups are whistling the same tune. I believe that if we work with you and, of course, with the Commission - and I would like to thank Commissioner Barnier for his marvellous speech - from this one common tune, together we will be able to compose a fine European symphony.
Madam President, Commissioner Barnier' s speech has confirmed how close the positions of the Commission and Parliament are.
I listened carefully to the speech made by the representative of the Council, and it is to her that I would like to address a few brief comments.
Mrs Lindh, the new IGC is the last thing to be talking about. The important issue is how to get there. You have called for maximum transparency in the debate now beginning and in the whole process described in the Nice Declaration, with a debate as close as possible to the citizens. Well, the preparations for the Intergovernmental Conference before the Nice Summit demonstrated minimum transparency and maximum distance from the citizens. A new method is vital.
There is a precedent, which is the Convention for the Charter of Fundamental Rights. That idea came from the Heads of State or Government, felicitously invented by them in Helsinki, so it is hard to understand why those same Heads of State or Government should now mistrust that method. It is not a problem of the name; it is a problem of substance. As well as the Commission, the European Parliament and the national parliaments should be involved not just in the debate but in drafting and drawing up the proposals as well. We should be writing the answers to the great questions on the future of the Union together.
Mrs Lindh, we feel sure the Swedish Presidency will want to commit itself to dispelling the extraordinary suspicion meeting every proposal made by any of the groups in the European Parliament.
We hope the resolution from the Committee on Constitutional Affairs, and hence from Parliament as a whole, will also help to make you more convinced than you are this morning and, in the meantime, we look forward to our meeting of 20 March with the representatives of the national parliaments of both Member States and candidate countries.
Madam President, I have looked at Futurum, a website for debate and dialogue which has recently opened, and it is good. This morning, 76 citizens from different countries had chosen to take part in the debate. Of course, this figure could have been considerably higher, but this is a good start.
The question is naturally what will happen to this input to the debate. Will these opinions lead their own lives until 2004 when the Council will once more shut itself away behind closed doors in marathon negotiations on a new treaty? The speech of the foreign minister indicated that this would not be the case. However, it is important that we tell people today how these points of view will be used and channelled so that we really do achieve a broad debate rather than just empty words.
I am sorry if we here in Parliament sound like we are nagging, but this is really important for us across group borders. Just like us, citizens need to know how these points of view will be channelled. Will it be some kind of convention where those of us who are elected representatives at various levels will really be able to use them to contribute to the design of the new treaty?
Mr President, I shall speak with a voice that has not been much heard in this debate so far, despite the two words in Mr Barnier's speech about regional parliaments. It must be remembered that Europe is not just a Europe of central institutions and Member States. Within the Member States there are self-governing countries - called, in the parlance of this House, "regions". Many of their citizens regard themselves as citizens of ancient European nations deserving as much recognition in this Union as others. Mr Poettering rightly said that the Community method is a good one from the point of view of small states. Let it also be a good method for small countries that are not, or not yet, Member States of this Union in their own right.
If, in the debate over the next three years, the voices of the democratically-elected parliaments of the countries and regions of Europe within the Member States are not heard properly and taken as fully into account as the voices of the Member States themselves, the "national" parliaments and - as Mrs Frassoni rightly said - the NGOs, then the debate will have been a failure.
Subsidiarity is a two-ended concept. At one end it requires that decisions be taken as close to the people affected as is consistent with efficiency and equity. But that implies that many decisions can only be taken at the other end, at the higher level, when, for the sake of equity and efficiency, the whole of a great polity must be included. That great polity will not do well, however, unless it avoids taking power from the little people, the more local levels of government. The "regions" of Europe must be properly represented in this discussion and proper attention must be paid to subsidiarity.
Mr President, I have two things to say. The first concerns the method: I consider it of vital importance that power over the treaties lies with the national parliaments. If power is passed to the European Parliament, a vital step will be taken towards converting the EU to a state, which I oppose. I am therefore also sceptical regarding the convention method. If such a method is to be applied, it must be a convention for the national parliaments who are to discuss the treaty.
My second point concerns content. In my opinion it is not sufficient to discuss the points stated in Nice. Instead, discussion should centre upon democratic reform of the European Union, providing full insight into the legislative work and reducing the power of civil servants, especially within the Commission. A unique situation currently prevails where civil servants have the deciding influence over the content of legislation, which is a problem in terms of democracy.
Mr President, the European Union has a problem in that, despite the systems it has established and the extensive jargon and impressive rhetoric it makes use of, its people are either indifferent to, or directly opposed to, the integration process that has been on the agenda in recent years. This is referred to by the polite euphemism of a 'democratic deficit' . The reason why it is a euphemism or understatement is that the institutions operate in practice in a way that actively contributes to eliminating participation by the people. It is actively anti-democratic. Against that background, it is, if anything, absurd to attend today' s debate. The idea is to establish a democratic dialogue. It sounds so appealing, of course, but this very project reflects a total misunderstanding of the nature of democracy. Democracy is literally government by the people, which means that the people' s wishes, demands and political views prevail, without direction from above.
What is now on the agenda is very reminiscent of another union which collapsed a few years ago. It is the same trend and the same mechanism for development whereby living democracy is dismantled piece by piece in favour of government by an élite. That must be humiliating for the Swedish Presidency in particular. What is happening is in direct conflict with the best grassroots traditions in Scandinavia. Sweden has an unusually pronounced and progressive tradition of transparency and the rule of law, and the Swedes are the people in the European Union who most actively oppose the integration process. It is a most regrettable situation and a political identity crisis for our Swedish friends.
Mr President, the debate on the future of the European Union, which was decided at the Nice European Council, will have to avoid one major pitfall: limiting itself to the circle of specialists in European matters, including the members of the institutions of the European Union. That would once again run the risk of couching the issues in a language and code only accessible to the initiated and of finally widening the gap which separates Europe from its people.
To bring this closed circuit a bit more up to date, certain federalists are proposing a solution which is a mere façade: a convention inspired by the one which has already prepared the Charter of Fundamental Rights. This convention is composed, for the most part, of docile creatures and headed, for more security, by a steering group or a drafting group to lead the debate in the direction the institutions want it to take: towards more federalism.
This method would be very dangerous. We should not forget that the previous convention produced the text of a Charter which was unacceptable to all Member States and that it was necessary to mask the differences by proclaiming it a non-compulsory text. If a future convention worked with the same methods in a rarefied atmosphere, it would produce, in 2004, an ultra-federalist text which would be unacceptable to all or some of the Member States. This would spell disaster for Europe.
However, neither should we have a debate dominated by confusion and disorder. We must stay close to the people, move at their speed and stay orderly to stay productive. That is why, Mr President, we think there is only one viable solution: to organise the debate around national parliaments and under their responsibility.
Mr President, I particularly welcome the efforts of the Commission President, Romano Prodi, to set the contours of this debate, which follows on from our debates in January and February in this House. Now, it is not the post-Nice debate but the debate on Europe's future. It is vital that European institutions get this opportunity right. It is a rare occasion in history where peoples of Europe can potentially have their own say on what a so-called constitutional framework would look like post-2004. It is now up to Europe's political leadership to set the terms and determine the nature, breadth, substance and intensity of this debate.
At present there is some imagination but little action, given the extensive nature of Annex IV of the Treaty. This morning I looked at the website that the President of the Council mentioned. There is no mention of Parliament participating in the debates on 7 March. It is simply a web page with no facility for citizens to communicate their own views by e-mail. There is only a skeleton programme which is put on this web page under the Belgian Presidency, who will have a business forum. It is deeply unimpressive and needs to be looked at immediately.
So let us look at the future debate. First, its nature. It needs to be politically led rather than bureaucracies being left to run expensive programmes which will look like propaganda in the view of our citizens. Perhaps this would be a subject for Stockholm: stimulating heads of state to start debates. Madam President-in-Office, you have said that this should be something which should be done but in my own country our Prime Minister, Mr Blair, has been curiously silent on this subject.
Secondly, the breadth. This needs to be something which will involve all parts of society, as Mr Bonde has said. You cannot simply preach to the converted as you did in the European School a few days ago. Thirdly, the substance of the debate: that needs to be considered in terms of papers, broad dialogues and other ideas of this kind. Lastly there is the intensity of the debate, which needs to be developed with the best technological means available.
I conclude by saying that in our Parliament we need to network with the national parliaments, the Council needs to give us the lead through the heads of state in each of the Member States and last, the Commission can produce guidelines so that we know what course this debate will follow. We can then discuss this when we come to ratify the Nice Treaty a little later this year.
Mr President, I wish, first of all, to congratulate the Commission on the content of the position that it has adopted here, but I should like to ask Commissioner Barnier a specific question: is the Commission going to content itself with this statement or do you, Mr Barnier, and Mr Prodi intend immediately to visit the governments in order to persuade them to accept your positions? This is what differentiates a centre for discussion from an institution which is able to implement and make policy. I would like you to give me a specific answer to this question because, at the time of the Treaty of Nice, the Commission put forward good proposals and good positions, which were then ignored by the Council.
With regard to the issue that has been raised here of the 'follow-up to Nice' , I wish to express my satisfaction at the agreement that has been reached in terms of the items on the agenda. The Commission, the Council and the European Parliament have agreed that the four items are inadequate. As a matter of fact, this is inevitable, because we cannot stimulate a European debate and then restrict the intellectual exercise of extending it to other issues, as the President pointed out.
Nevertheless, I should like to ask the Swedish Presidency two questions. Firstly, is it prepared to review the date for drafting this Treaty? I think that 2004 would be the worst year to undertake this exercise, not only for the reasons that Mr Dupuis has just given, but because, instead of uniting the parties in each Member State that is in favour of the European project, the election campaign often divides them. Therefore, I should like to know if the presidency and the Council are considering this issue of the date. Lastly, Madam President, neither the Council nor the presidency itself must use the debate as an excuse to do nothing. It must be an event that leads to some form of action. My specific question is this: why is the presidency afraid of there being a forum or convention that can make proposals? We do not want to replace national governments and we do not wish to take decisions - you are the decision makers - but I should like to ask, why are you afraid of our ideas, our proposals and our contribution?
Mr President, why is it that we insist that the specific legitimacy of the European Parliament is recognised in the preparation of the IGC? This is not simply because of our wounded self-esteem, but because the Member States left to themselves will quickly become obsessed with their own national power relationships. The common European interest will only be fostered if all those who share executive power - the European Council and also the Commission - collaborate with all those that share legislative power - the European and national parliaments. A true constitutional step forward will be achieved only if such a pluralistic formula is agreed.
Mr President, Madam President-in-Office of the Council, solving the historic task of the Union will be no easy matter; describing it is a piece of cake. Our most pressing task is to found a European democracy. That is the nub of the discussion and the conflict between us.
The biggest obstacle now on the path towards a European democracy - and it needs to be said - is the Council' s claim to power, the claim to power of the national governments, which are not content merely with governing and legislating for Europe, they also want to write its constitution. The Council failed in Nice in its bid to become Europe' s constitution-writer. It was the arrogance of power which gambled with the acceptance of European unification by our citizens. The most important unanswered question in this discussion about European democracy is the position of the Commission.
Madam President-in-Office, you spoke about transparency, about being close to the citizens, about dialogue, the spearheading role of parliaments and broad public debate and you meant, you believed, that you were talking about democracy. You were not talking about democracy. Democracy in Europe demands that we talk about the fundamental principles and elements of democracy, about the separation of powers, about the fact that it is unacceptable for national administrations to legislate. Democracy demands that we talk about the principle of legislating in public, about the fact that it is unacceptable for the Council to pass laws behind closed doors and for citizens to be stripped of their right to know who decided what and why and of their right to hold the decision makers to account. Democracy demands that we talk about a catalogue of human rights, about legal validity and about citizens' access to the Court of Justice, that we talk about a system of checks and balances and about the fact that writing a constitution never has been and never will be the prerogative of governments; it is the original, inalienable prerogative of parliaments.
Unless the Council renounces its claim to power and puts these elements of democracy at the top of the agenda, we never shall solve this major historic task.
Mr President, Madam President-in-Office of the Council, first let me thank you for the optimism which you expressed in your speech - it makes a welcome change from the last presidency. That aside, I should like to use my brief speaking time to make a proposal. The proposal discussed by various political groups to set up a second chamber of the European Parliament to represent the national parliaments could be dispensed with if we followed the Austrian example here. Under our federal constitution, the Austrian representative to the Council is directly responsible to the national parliament and the main committee of the Austrian National Council can influence the position taken by the Council representative. This ensures that the representatives of the Austrian people control and help shape political negotiation in the Council, without the need for a second chamber.
Involving national parliaments at the very earliest stage makes a second parliamentary level unnecessary and would be a simpler and perhaps cheaper and less bureaucratic solution.
Mr Brok, you now have the floor for two-and-a-half minutes. You thought it would be three, but if I give you two-and-a-half, it will be at least three anyway.
Brok (PPE-DE). (DE) Mr President, thank you for the warning. We must, I think, acknowledge that we have a broadly-structured discussion process before us, during which it will become apparent that the intergovernmental approach under the leadership of the Council will be unworkable with 27 Member States and that the executive leadership of the Commission, with Parliament as equal co-legislator, i.e. the classic Monnet approach, will therefore be the only way of ensuring that we are able to act within the European Union.
However, Madam President-in-Office, your comment that you were looking forward to the contribution of the European Parliament has already aroused my suspicions, because the European Parliament has no contribution to make here; according to my reading of the Nice paper, the Council, Parliament and Commission are supposed to shape the overall debate together. In other words, we are not your sub-contractors, we are joint project managers of this broad, European dialogue. As far as I can see, there is as yet no guarantee of this whatsoever in the preparations, which I find somewhat telling.
In my opinion, there are three stages: the broad, public debate led - and I mean led jointly - by the three institutions, which must be held over the course of this and next year, but which must also accompany the overall process through to the end. Then comes the preparation of the subject matter which, in my view, should follow on logically within the framework of a convention or whatever else you want to call it, whereby it is important for Laeken and for us, Madam President-in-Office, not only for the convention to be set up but for there to be no doubt as to the status of its outcome, by which I mean that it will not produce one of many papers but the paper which will be the basis for negotiation for the decisive round of Heads of Government.
I should like to point out that, as Hungary and the Czech Republic will be using the enlargement agreements to deal with institutional matters, precisely because they have no voice in the European Parliament, the question of improved decision-making procedures in the Council should be taken into consideration during enlargement negotiations, meaning that enlargement negotiations also form part of the post-Nice process.
At the same time, I should like to pick up on the question of the timetable. I, like many of my fellow members, are worried about wrapping this up in 2004 in the middle of the European election campaign. I think it would therefore be a good idea if we used this year and next year for the broad public process and started on the convention in the second half of next year, so that we have the whole of 2003 for negotiations and can wrap things up at the end of 2003 or by the beginning of 2004 at the latest so that the outcome can be discussed during the European election campaign.
This would allow us to initiate a public plebiscite on the outcome and to seal the dialogue, as it were, with the expression of the will of the people of this European Union.
(Applause)
Mr President, ladies and gentlemen, taking the floor for the last time before this House, which I will be leaving in a few weeks' time, I would like to address a few words to my fellow Members.
Of course the problems of the method adopted in the follow-up to Nice are important: the Community method, the Convention method, and so on. What is even more important, however, is that there is a plan and a driving force to push it forward. Each time the European Union - and the Economic Community before it - made progress, there was this plan and this driving force: the Spaak committees before the Treaty of Rome, the White Paper produced by Lord Cockfield before the Luxembourg Treaty, the strong proposals made by the Commission and the strength of the France-Germany axis with the Treaty of Maastricht.
We know that, in the chancelleries, there is no plan and even less political will to move forward. We also know that, despite the very interesting proposals made by Commissioner Barnier, the Commission has neither the strength nor the authority it had ten years ago. So there remains the European Parliament. Over the years it has proved itself to be the strongest link in the institutional tripod. I would like to turn to my fellow Members and say that the European Parliament has a majority which transcends political and national divisions. This majority is in favour of a plan for a new European federalism. We need a federation of projects and a catalysis of energies to take this step forward as is expected of us and which the citizens of Europe expect from you.
So, comrades, friends, fellow Members, I would like to take my leave of you by saying that I truly expect you to be ambitious and audacious. That is what the citizens expect from you. Thank you.
Mr President, the word 'federalism' risks staying devoid of meaning if we do not make a basic choice. Yes, we do have to draft a European constitution to avoid ending up with a simple free exchange area after enlargement. To do that, however, we really must understand subsidiarity, which remains the most important principle of federalism. I will give an example.
Under the Italian constitution we have a special regime of autonomy. On the way towards a necessary European constitution is it not important to involve the regional political level in some way, especially when it represents a linguistic minority? I ask this question knowing full well that the answer is not easy, but it is nevertheless vital for the democratic future of Europe.
Mr President, the representative of Parliament in Nice summed up the result as a catastrophe. It is impossible to understand how one can cold-bloodedly build a future conflict between large and small countries into the treaty. It is even more difficult to understand how the Council can refuse to introduce a reference to the rights which all Member States have previously signed up to.
How are citizens to understand that their elected representatives do not wish to confirm the rights which they politically pretend to support? A weak treaty may pose a risk to an expanded EU, which has to combine many different legal traditions. We want to see higher ambitions when it comes to reaching decisions on who is to do what, who is to decide what and how, and on rights and democracy.
The debate with the citizens must focus on the central issues of the future in a more flexible Europe. A democratic convention is required, not merely a website, to create open debate and open decisions. The presidency gives the impression of seeking to avoid the key issues of the debate on Europe. This is tantamount to shirking its responsibility to lead Europe. Seize the opportunity to contribute to a democratic EU with a democratic European Parliament - which I also hope the presidency will show respect for.
Mr President, Madam President-in-Office of the Council, you used the word strong three times in your speech. The EU must be a strong force, the Community method must contain strong positions and we need strong institutions. I agree with you wholeheartedly there. But actions speak louder than words. As far as the post-Nice agenda is concerned, what you said means more Europe, not less Europe. It means more integration, not less integration. In other words, the proposals which you make will need to be specified and some will need to be reworded.
One often has the impression, when it comes to the separation of powers, that forces are at work which seek to weaken Europe. It is up to you, I think, to say what we want to do together, what we must do together in the 21st century in order to make Europe strong. Then the debate on the separation of powers will be a completely different debate from what we sometimes hear now. Strong Community institutions: this issue also needs to be specified. The issue here, as far as I am concerned, is the application of parliamentary democracy to policy on Europe. This does not just mean discussing the role and function of the national parliaments, it also means making the European Parliament even stronger. We have still not been granted a number of rights which we need when it comes to legislating, setting the budget and controlling the Commission. If we want strong Community institutions, we need to re-examine the Council and the Commission. The Commission should be a sort of government, not just the Council' s secretariat, and the Council should then be seen as a committee with the ability to take decisions. As far as the method is concerned, you said rather cryptically that the convention has advantages and disadvantages. I should like to know what the disadvantages are and for whom. I was a member of the Charter convention. I saw no disadvantages. I saw only advantages. I therefore call on you to state in your Gothenburg report that the new method will be a new convention to prepare the Intergovernmental Conference.
One last word on the timetable. I too think that 2004 is wholly inappropriate. We can wrap this up by the end of 2003. A new Treaty of Rome would then perhaps be the right basis for European elections in 2004 and a good basis for completing enlargement.
Madam President, ladies and gentlemen, never in my career as an MEP, and I have been a Member since 1979, has there been a treaty which leaves one with such a bitter taste as this one. That is hardly surprising, for whoever takes stock of the chaos which the government leaders created in Nice, is not amazed that all eyes are now fixed on post-Nice. That is, after all, the quickest way to make people forget Nice. One of the problems is that it has now become impossible to explain to any citizen how vote weighting works, or what the outcome of the Commissioners' rota system is. Neither is it clear how many MEPs there will be between 2004 and 2009. Post-Nice is thus not a normal follow-up of Nice, but a harsh necessity to rectify what has gone wrong as soon as possible. What needs to be done? The democratic hole which was left as a result of the fact that the European Parliament will not be receiving codecision power on all the topics which will soon be decided on by qualified majority, must be filled at the earliest opportunity. In actual fact, we should already be reaching an interinstitutional agreement on this. It is disgraceful that power has been removed from the national parliaments and has subsequently not been transferred to the European Parliament.
Secondly, there should be a fair distribution of national and European powers, which must be laid down in a European constitution. The latter should also include the Charter of Fundamental Rights of the European Union. I happen to share Mrs Lynne' s opinion that the document is sound.
Thirdly, the current IGC procedure must be replaced by an interinstitutional convention which is capable of preparing these actions. The damage which Nice has done must be repaired before the next European elections, in other words by 2003, for we cannot afford to carry this burden into those elections in 2004.
Finally, Madam President, you mentioned citizens. But do you realise that in the three-way discussion on this notorious regulation on access to documents, we constantly meet with a Council in full body armour, which does not give an inch and which is causing us the greatest of difficulty? Madam President, Mrs Lynne mentioned the word 'strong' . There must have been eleven socialist governments in Nice. Well, they were anything but strong on the day. Let us not beat about the bush.
Mr President, Madam President-in-Office of the Council, President of the Commission, Commissioner, ladies and gentlemen, I entreat all of you: let us stop talking about the follow-up to Nice and talk instead about the future. Let us look towards the future. I would also like to correct an oversight this morning. Before we look to the future let us wind up the past. Let us invite the Member States to ratify Nice as soon as possible. This is essential if we want to clear the air for the debate.
As I look towards the future I am convinced about one thing. The leap forward we are expecting will come from public opinion, from the debate, but first and foremost from young people. It is to them that the Europe of the future belongs. It is not enough, however, to say: the debate, the debate, the debate. You are right, Commissioner: we must organise it and structure it.
To guide this debate, I think that at some point we must ask ourselves about the usefulness of a questionnaire. By the same token, we must use all the available forums for this debate, while being aware that none of them, be it national conferences, consultations with unions, forums of civil societies, will have the power to arrive at a conclusion. For, pursuant to Article 48 of the Treaty, the conclusion belongs to the Heads of State and Government. Let us take note of this. Between these two stages, though, what will revive hope within Europe is nevertheless the adventure of the convention, which is no longer that adventurous. The experience of the Charter demonstrated this.
I believe it was Mr Poettering who asked a question about a parallel process between the public debate and the convention. It seems to us that the correct formula is that of a broad, open debate, which will take place as soon as possible. When the convention starts its work, the debate will continue in parallel in order to draw the necessary lessons from the experience of the convention.
And then this Parliament will agree to consult all the wise men on earth and to participate in all the forums. In the final analysis, however, it is the representatives of democracy who will have to participate in this convention.
One last word, Mr President. The Council was courageous enough to invent the convention. We ask it to show the same courage and look to the future with confidence. Our citizens expect this. Our fellow Member, Claude Desama, has invited us to take part in constructing a new federalism and we should accept this invitation.
Mr President, Madam President-in-Office of the Council, you have already been praised several times during the course of this debate, and rightly so, for your understanding and your sincere appeal for a proper new start in a common Europe. "The future is at stake" is the way you put the objective of the work of the Swedish Presidency into perspective. Unfortunately, you went no further than perspectives in your reference to the objectives of Annex 4 to Nice, in calling for us to be closer to our citizens and in your more than cryptic comment that you see both advantages and disadvantages in the convention method.
With all due respect, that does not amount to much. In fact it amounts to far too little if you consider that the Swedish Presidency is already approaching the half-way mark. I would have welcomed at least a few specifics on the crucial core issues addressed by Michel Barnier. Do we want a more or a less political Europe? How exactly do we envisage fundamental reform of the institutions? How should we be organising the process of writing a forward-looking European constitution? I would have listened gladly to at least some sort of attempt to reply to one or other of these questions. Perhaps you will yet do so in your closing address.
May I add another question to those already put to you by my fellow Members? What does being closer to our citizens mean from an institutional point of view, i.e. once we get past websites and discussions at the European School? Does it mean depriving the European Parliament of power by setting up a second chamber of national parliaments, over which the Council believes it can exert more influence than it can over the European Parliament? Some answers please.
Mr President, Mr President of the Commission, Madam President-in-Office of the Council, you have a reputation, not without reason, for being extraordinarily skilful, and your presentation has confirmed this. You have come here and flattered us, spoken of important contributions by the European Parliament in the past, found the relevant debates interesting and exciting and we thank you for your compliments. But how do they fit in with the facts? You were in Nice. What does the real future look like on paper?
The loser at Nice was the European Parliament. Instead of at least more transparency, we ended up with less democracy. We now have a Europe which looks like the late Habsburg empire in the 19th century. Then, the large landowners had all the votes, now it is the countries. And everything is obscure.
Now you talk of an open attitude to future procedures. Since I started working here as an elected representative of the people and before that during my work as a journalist, I have always wondered exactly what the people in power are thinking when they talk like you do and when they act like you do in the Council. What is it you really want? What is it you stand for? In school I was told that it was Parliament' s job to control and the government' s job to react. Where exactly are you reacting?
We knew where we stood with Konrad Adenauer, with François Mitterand and even with Helmut Kohl when it came to Europe. Where do we stand with the Council? Why do you not just say that, at the end of the day, you want a seriously democratic and transparent Europe, come what may? Do you really find it so hard to shoulder responsibility in front of your voters? What is wrong with Sweden? We admire your country - I personally am a great fan of your political transparency, but I am fast losing heart when it comes to these crucial issues regarding the future.
If, rather than lead, you merely lead astray, and up the wrong garden path at that, i.e. up the national path which hankers after the past rather than down the glorious path which will take us forward, then you run the risk of going down in history as the gravedigger of Europe, because you could not and would not explain to your citizens that the European Union plays an indispensable role in the age of globalisation and that this European Union is therefore in dire need of radical democratisation and practical application of the principle of subsidiarity.
I trust that Sweden will yet dare to act. Leave flattery and diplomatic skills behind you and profess your faith in the separation of powers and a European constitution. I am relying on your ambition.
Mr President, I would like to begin by presenting my thanks for a good debate with many constructive contributions. I seem to have noticed that Mr Poettering, Mr Barón Crespo, Mr Cox and others who have taken part in the debate are still in favour of a broad political debate on issues of both content and form, and I think this is good.
I would like to comment on some of the contributions and begin with the first speaker, Mr Poettering. I repeat: Openness and access are a key issue for the Swedish Presidency. I know that Parliament and the Swedish Presidency have a great deal in common in this respect and I hope that we will be able to help each other to achieve as much openness and access as possible. Naturally, we also need to carry the Member States with us and agree on this.
Then there is the major question of the next Intergovernmental Conference. When it comes to the decision itself, according to the Treaty there is no method other than the Intergovernmental Conference. It is important that we remember this, just as Mrs Berès said just now. I understand that Parliament is very interested, as I am, in the important discussion on how we will reach a decision - the debate we will have before the decision, how we will prepare for the debate, and the role which might be played by the convention method. These issues were addressed by the initial speakers.
The discussion in Parliament shows that we must have a broad debate on these matters, but I think it is too early today to reach a definite position as there are both advantages and disadvantages.
The advantages are clear - an open debate and broad participation - but here too questions can be raised. Who is to be involved - Member States, candidate countries and organisations, and if so, which? We cannot reach a final position on this today.
Some have also put forward the disadvantages. With very many participants, the process can become unwieldy. Furthermore, the decision-making process itself can be unclear, as the convention submits proposals and the Intergovernmental Conference has to reach decisions. Even if one advocates a convention, one must also discuss dealing with its disadvantages. We should therefore discuss this properly and in detail.
The Council has not said yes but nor has the Council objected, and we have definitely not said that we are afraid of a convention. We have said that we must now be able to discuss both the factual issues surrounding the future of Europe and the methods - including the question of a convention.
Just as Mr Brok and others said, the European Parliament is naturally involved in this entire debate. You played a part in initiating the debate on the future. You played a part in the launch and you are also among those participating in the website. I do not know exactly where Mr Elles has been looking, but I can guarantee that Parliament is represented. Furthermore, there are lots of contributions, so if Parliament was not represented there today, it can only be an oversight.
This debate is a further example of Parliament' s being involved, but we would also like to see the view of Parliament as a whole on the debate on the future, and we will get that in May. Therefore, I think it is important that this also be included as part of the on-going discussion.
Let me now comment on some other issues. Mr Cox wondered why I said that the Treaties should be simplified without changing the content. I reply that I was quoting the Nice Decision.
To Mr Barón Crespo I would like to say that it is clear that we must go out into the real world. I myself have taken the debate to many Swedish schools. I presume that you others too have also visited schools. I think it is important that, here too, Parliament is really involved in the debate on content. What schoolchildren and the general public will ask us will naturally be questions which are very much wider in scope than those we have discussed here today. I would also like to say to Mr Barón Crespo that of course Parliament was invited to take part in launching the future of Europe right from the start.
To Mrs Frassoni I would like to say that when it comes to the question on civil society, there must unfortunately have been some problem with the translation, for the Swedish Presidency has exhibited a very great interest in civil society. In my introductory speech, I cited examples of major conferences we are organising in Sweden and in other countries. Ahead of the summit in Gothenburg we are organising three broad forums arranged by civil society. We are also working on town twinning to a great extent and are doing a great deal of work at many schools and universities. I personally have several school classes as reference groups, which I can recommend, by the way.
Mr Bonde brought up the subject of the website and said that only Prime Minister Persson and other high-up figures are allowed to write on it. I recommend that he go and look at it as there are already many contributions there. Among other things in my introductory speech, I quoted contributions from Denmark and the UK - opinions of ordinary citizens in both countries.
This is naturally an important debate for the future. I expect we will return to the discussion of the methods and the convention and how we can best broaden the debate. But it is also important that we have a broad debate on the factual issues, i.e. on how Europe really will be able to address globalisation and on how Europe can become a strong force on employment, environmental issues and the matters we will be discussing later today. So when it comes to the future of Europe, let us discuss both methods and substance.
Mr President, ladies and gentlemen, with thanks to each and every one of you, I would like at this stage to comment briefly on a few specific questions put by a number of you. As for the rest, I can only confirm on behalf of President Prodi, and on my own personal behalf, that the Commission will continue to work intelligently and in close cooperation with the European Parliament during this rather sensitive period of the debate on the future of Europe, as Mrs Berès said. And that is what counts.
Mrs Lindh has just said a few words about the website, which several of you have mentioned, most notably James Elles and Mrs Malmström. This site is going through a running-in phase so please show a little understanding. It was opened barely a week ago. I think all your comments will help us to turn it into a real website for the people. Furthermore, our idea is to share the management of this site amongst several institutions, including the European Parliament, but I admit that we must push it forwards and perhaps also understand its role better, as it must be used as a platform for the national debates which will soon be organised in each Member State. That is my first reply, but this site must be improved and the Commission will make a contribution to make this happen.
Mr Seguro asked a question of the President of the Commission and the Commissioner. Yes, Mr Seguro, we are going to continue to meet with the governments in each of the capitals not only of the Member States but, as Mr Prodi has done, as each of us does, the capitals of the candidate countries too. This is the role of the President, which he carries out not only with regard to the debate on the future of Europe, but on many other subjects as well. I would add that we will also continue to meet with national parliaments, which has not been normal practice for the Commission up till now. In the context of the debates in the run-up to Nice, I personally was concerned to meet with national parliaments and, quite frankly, I do not regret it at all.
Mr Leinen mentioned, as did Mr Dupuis, the concern we expressed through our President that 2004 will be an extremely busy year. It is the year in which we will table the new post-Berlin agenda. It is the year in which many accession negotiations will be concluded, if this has not already happened. It is the year of the renewal of the European Parliament and it is also the final year of this Commission. So the sooner we can move, at the start of 2004 and perhaps, Mr Leinen, why not in Rome at the end of 2003, the better it will be for everybody, for us and for you, and so necessarily for the European debate itself. The answer to that, however, is also in the hands of the Heads of State and Government.
I would like to thank each and every one of you, especially the group chairpersons who expressed their desires and their agreement with the ideas or the guidelines of the Commission. We will continue to work together. Please allow me to say a final personal word of thanks to Mr Desama at this moving time when he is about to leave this House to take up more local responsibilities in Verviers. I am sure he will not forget the profession of European faith he has carried out here when he assumes his role of Lord Mayor in the weeks to come.
Thank you, Commissioner.
The debate is closed.
Mr President, on a point of order I should like to put on record a matter I raised at the Conference of Presidents. It relates to the name of the website www.europa.eu.int/futurum. Could we find a more user-friendly name, such as hello.com, so that people could access it quickly?
Mr President, I wanted to identify the website that I had visited this morning just before this debate. I can assure the President-in-Office of the Council that the name of the representative of the European Parliament on 7 March is not mentioned in the English version. I would be grateful therefore if you could align that with the Swedish version which is presumably up-to-date as you told us this morning.
I admire all the honourable Members with so much time to surf the Net. Wish that I could do likewise.
Preparatory work for the Stockholm European Council (23/24 March 2001)
The next item is the Council and Commission statements on the preparatory work for the Stockholm European Council on 23 and 24 March 2001.
I shall now give the floor to the President-in-Office of the Council, Mrs Lindh.
Madam President, we have just discussed the future of Europe. It is really a new Europe, a new Union, which is in the process of being formed. The greatest change is naturally expansion - the EU is now forging a path for the historic reunification of Europe. Furthermore, we have just begun the debate on the future and are asking the question of what kind of Europe we want.
Now, however, we will be discussing the third large process of change, namely the modernisation of the European model, in which the European Council in Stockholm on 23 - 24 March will play a central role. It is about full employment within the EU. It is about quality of work and lifelong learning. It is about social and economic reforms.
Last year in Lisbon, the Union made an historic choice in addressing these questions. They are vital to the citizens and thus also for the political legitimacy of the Union. 14 million people in Europe are still unemployed - a gigantic waste of financial resources and an insult to human knowledge and ambitions. Having a job and being able to earn a living creates a feeling of participation, security and dignity, while unemployment leads to uncertainty, exclusion and xenophobia.
The road to full employment and increased competitiveness encompasses financial and social reforms such as increased education and lifelong learning, greater equality and modernised social security, strong welfare and quality at work. It demands open and functioning markets, a healthy macroeconomic policy and a commercial climate which facilitates investment and the establishment of new businesses, especially within growing areas such as IT and biotechnology.
We need a balance between social and economic reforms. All these areas are dependent on each other if the Union is to achieve its high targets by 2010: creating the world' s leading knowledge-based economy, creating 20 million new jobs and combining competitiveness and greater social cohesion.
The meeting of the European Council in Stockholm is the first in a series of summits this spring in which we will openly and self-critically asses the progress which has been made and make new strides. The work will be carried out both with community law and the new open coordination method. It is important to focus our measures within the framework of the Lisbon Process, something emphasised by many people in Parliament. We must not undermine this process by adding far too many new questions. We do not need any new processes. Instead, we should point out certain prioritised areas.
In Stockholm, we will firstly further reinforce the ambitious employment targets of 70% of the entire labour force and 60% of women by 2010. We should consider setting up targets for as early as 2005 and add special targets for the employment of the elderly, a group with enormous potential - only 38% of those aged 55 - 64 are currently in work. As people are living longer and longer and becoming even healthier, many older people feel unwelcome in the labour market - this situation is slightly absurd. We will seek to establish a number of important social objectives for equal opportunities, diversity and participation in the workplace. "Quality of work" - developing quality in working life - is both a welfare issue and the best way of making use of the capacity of employees. We will seek to confirm the central role of lifelong learning, both for individual development and for European competitiveness, and invite the Commission to also draw up objectives for lifelong learning.
Secondly in Stockholm, we expect that important strides will be made in terms of modernising the European economy. We will seek to forge ahead with the reform of the financial markets and achieve a common market for financial services by 2005 at the latest and for risk capital by 2003 at the latest. Achieving this, as Baron Lamfalussy points out in his report, requires a more efficient decision-making process. We hope that agreement on this will be achieved at the summit.
We also need to continue work on opening up the electricity, gas and postal markets, as well as rail and air traffic. Opening up product and capital markets is not just an aim in itself. We are not only doing this for the sake of growth and increased employment, but also because it is good for consumers. It means lower prices and a wider range and better quality of goods and services. In this context, external trade policy is also important - free and fair world trade is in the interest of European consumers.
Thirdly in Stockholm, we must address the demographic development of Europe. Low birth rates and an increasing proportion of elderly people threaten to greatly increase the support burden for those of working age from around 2010 onwards. We therefore need a wider-ranging overview of pension systems and a discussion of the design of childcare and possibly also health care and care of the elderly. The social insurance systems must make it easier for people to combine work and family life. We also need measures for increased participation in the labour market, greater equality and lifelong learning, to address the demographic challenges.
Fourthly in Stockholm, we should facilitate new technology with the aim of creating growth and improving the lives of citizens. We want to develop the opportunity for creating better drugs with the help of biotechnology, naturally taking moral and ethical dimensions into account. We want to develop eEurope and combat the digital divide so that IT benefits everyone. Talking of the previous debate, I can state that it is the Commission which is responsible for the website. You can therefore contact them with your comments.
Fifthly in Stockholm, we must include the ecological point of view which was lacking in the Lisbon strategy and build a bridge to the summit in Gothenburg. We would like environmentally-friendly technology to also be seen as an important factor for growth and employment, and we would highlight the importance of the efficient use of resources. The Councils of Ministers are now investigating how the candidate countries can be linked to this process on all these issues.
I would also like to emphasise the importance of the successful development of Economic and Monetary Union. In its presidency, Sweden will actively work to ensure that the introduction of euro notes and coins, which is to take place in the currency union in early 2002, is an unqualified success. This is in our common interest.
I would also like to state that President Putin of Russia will visit Stockholm in connection with the summit on 23 March for an informal working lunch with the Heads of State and Heads of Government of the EU. We assume that the discussion will primarily focus on financial and social issues.
As usual, the European Council will also discuss current issues in foreign policy, such as the Middle East, the western Balkans and the Korean peninsula.
Madam President, employment and welfare are the most important issues for the citizens of Europe. If we fail, we face, besides increasing unemployment, xenophobia and greater divisions in society, a crisis of confidence in the Union. The Lisbon Process is therefore a prerequisite, not only for sustainable growth, full employment and social cohesion in Europe, but also for confidence in European cooperation.
The European Parliament has constantly been a driving force in all these issues and, through its combination of a popular mandate and Europe-wide responsibility, will also play a central role in the work for the future. I look forward to hearing your opinions.
Madam President, ladies and gentlemen, I would like to start by congratulating the presidency on the excellent work it has done in preparing for next week's summit in Stockholm. As has been announced, the presidency has even organised a meeting between European Union leaders and President Putin, on similar lines to the meeting planned with President Bush at Gothenburg in June. This will be an excellent opportunity to review the main aspects of our partnership with Russia and our partnership with the United States as well. In particular, I hope we will be able to take stock of the progress of Russia's economic reform programme and improvements in the investment climate that are vital for the success of our energy dialogue and our dialogue on all issues, including matters of citizens' rights, extremely serious issues that we are to discuss.
The second topic I want to focus briefly on today is the Commission's 'Spring Report' . When I stood before this House just a year ago, it was to present to you the Commission's contribution to the Lisbon Summit. What the Commission proposed at Lisbon was a detailed strategy for making Europe dynamic and competitive, while, at the same time, promoting social inclusion and solidarity: a strategy for ensuring that economic progress and social progress in Europe go hand in hand. The outcome of that summit was very positive: the Member States unanimously adopted almost all the Commission's proposals.
The strategy adopted at Lisbon is important in two ways. Firstly, it is an integrated strategy; far from there being tension between the social and economic agendas, they actually support each other. Secondly, it sets specific tasks for the different players to carry out within specific time frames.
Responsibilities and targets are therefore clear and we will be able to measure our progress clearly.
The Lisbon strategy is designed for a ten year period, and progress is to be assessed annually at the Spring European Council. As a basis for this assessment, the Commission will produce an annual progress report (known as the 'Synthesis Report' ), which I shall present to this House every year at about this time. It will become the Commission's key instrument for coordinating social and economic policy. If the Gothenburg European Council agrees, we shall add an environmental dimension, giving Europe an overall strategy for sustainable development.
The synthesis report will outline our successes since Lisbon, but also identify areas where swifter and more determined action is needed over the next twelve months. Among the initial successes I am particularly pleased with this year are the adoption of the Social Agenda at Nice, the endorsement of a strategy on social exclusion, and our progress in combating discrimination and ensuring equal opportunities. These successes should give us great satisfaction and this year's report records them, although it touches only lightly on these particular issues, for we must concentrate on the areas where progress is not satisfactory.
Our report this year highlights ten areas where progress has been unsatisfactory and fresh or greater impetus needs to be given. Sometimes this is because Member States have been dragging their feet - it has to be said - lacking a sense of urgency or political will, or both. Sometimes it is because circumstances have changed and a new scenario confronts us. Our report therefore makes very specific recommendations, and at Stockholm I shall make every endeavour to urge the Member States to follow them. Moreover, these are commitments that these States have made and therefore European leaders need to deliver on them. Two examples are the Community patent and the GALILEO programme.
Let me say just a little more about these two issues, which I consider to be particularly important. Firstly: the Community patent. There is an urgent need for a single patent that is legally valid throughout the EU, and there should be a single jurisdiction. This would cut business costs, encourage innovation and provide a clear legal framework for settling disputes. Industry and science are clamouring for it, as it will boost competitiveness and employment - especially in the new sectors we need most. The Lisbon and Feira European Councils recommended that the Community Patent should be available by the end of 2001. I repeat: the Lisbon and Feira Councils called for this. The Commission tabled its proposal last autumn, but the Council has been unable to reach agreement on it as we saw again just this week at the Internal Market Council and this can only be alarming. Above all, we cannot continue to hold Councils where, even in cases in which a majority vote is acceptable, unanimity is strived for and the adoption of proposals deferred. The Member States must act consistently and show a greater sense of responsibility if this project is to succeed.
Secondly: the GALILEO programme. The Kosovo war showed only too clearly Europe's total dependence on the American GPS satellite navigation system. If this is switched off for military reasons, European businesses are forced to suspend many of their operations and there are a number of other examples. Now then, the GALILEO project offers an alternative that would make Europe self-sufficient in satellite navigation signals for all civilian, military and scientific purposes. It is an opportunity we simply cannot afford to miss. It would take only a modest injection of public funds to trigger massive private investment, although I recognise that this private sector participation has yet to be explored in depth, as some governments have been requesting and as, moreover, we undertook to do. This project, which I see many countries almost do not want to be involved with, could generate more than 100 000 high-level scientific jobs. I therefore urge this House and the Council to come to an agreement very soon on the next stage of development of this important project. The Commission, for its part, will display the necessary flexibility as regards the participation of private capital.
Ladies and gentlemen, I would now like to expand on one of the ten priority areas we identified. I will not go into the whole caboodle, to coin a phrase, just the last point: 'Effective social protection for an ageing population' . I have picked this topic because it is particularly close to my heart and because it has huge scope; because it has far-reaching implications for all our policies and because it will take us from Stockholm to Gothenburg, which means sustainable development; and because it is an issue that will stay with us for many years to come. The Lisbon agenda is set against the background of a major challenge: our ageing population. I am happy to say that Europeans are living longer, but they are also having fewer children and working less. In the European Union, at present, for every person of 65 or over there are four people of working age. In 20 years' time, there will be only three and in 40 years' time only two potential workers to every pensioner. These are the actual data, given that those who have not been born cannot be born in the future: these are the current demographic statistics.
This also applies to almost all the candidate countries as well as the Member States. In other words, a shrinking workforce will have to support a rapidly growing number of non-working people even in the enlarged European Union. These are stark, statistical facts that we have to take into consideration. Do we want Europe to remain a fair, caring society, which is our goal? Do we want our children and grandchildren to enjoy the kind of social security we have come to expect? Then we must modernise our welfare and pension systems, making them sustainable in the long term. We need a strategy for consolidating Europe's long-term competitiveness without giving up the social inclusion that characterises our societies. I want Europe to be not only the most competitive region in the world, but also the region with the highest level of social inclusion.
The post-war era has brought unprecedented prosperity to all the States of European society. Today, our societies are - on average - the wealthiest in history. At the same time, well-developed welfare and pension systems have distributed our wealth so as to ensure a minimum of social justice: not the level we had hoped for but still a minimum level of social justice.
However, these systems were built on the criteria of expanding or at least stable populations. Now that our working population is shrinking, we are facing a potential structural crisis in the distribution of wealth, a crisis that could, in the space of a few decades, severely undermine the European Union's competitiveness, Economic and Monetary Union and our social model, given that our objective is to preserve a sound social protection model. We must therefore take action now. We need to develop a long-term policy mix and start to think very hard about what sort of social justice and intergenerational equity we want, and what our political criteria for achieving it should be.
Social protection systems are, of course, a national responsibility, and, I would stress, it is primarily up to the Member States - not the European Union institutions - to bring about the necessary reforms. There are, however, four key areas where we have to develop appropriate strategies. They are intergenerational equity, distribution of work, social and family policy and immigration. Although the national governments are free to act autonomously in these matters, we must give thought to their development here.
Firstly: intergenerational equity. The ageing of our societies is placing a substantial extra financial burden on certain generations. If no adjustments are made, today's younger generation will have to pay not only for their parents' and grandparents' retirement pensions but also for their own, because by the time they retire the pension system will have become unworkable. If adjustments are not made to take full account of the demographic factor, parts of today's adult generation could fall into poverty.
Secondly: the distribution of work. Not everyone of working age actually works. Quite apart from the difficulties preventing young people from entering the labour market early enough, there is a trend towards early retirement that shortens people's working lives by 10 years or more. This aggravates the long-term strain on the pension systems. Moreover, as of about 2007, our workforce could be too small to meet our economic needs. We shall be facing a labour shortage in the Union.
In future, therefore, all generations will have to work longer. We need to keep older people active in the economy, at least part time. We must ensure they have the skills needed for types of work that may be new to them. Therefore - and this is our duty - we shall urge the Member States to invest much more in education and training for young and old alike. Lifelong learning is essential in order to update people's skills constantly and enable them to adapt to change. This policy should help ease labour shortages, improve intergenerational equity and give the citizens a more satisfying old age.
Thirdly: social and family policy: There are far too few women in work. The employment rate for women is only just over 70% of the employment rate for men. In its report for Stockholm, the Commission urges the Member States to make it easier for women to enter or re-enter the labour market. Women must, of course, be given the same job opportunities, working conditions and pension schemes as men, and we must make it easier for both sexes to reconcile work and family life, especially if we want to encourage people to have children. In short, we need to take ever better care of our increasingly depleted human resources.
Fourthly and lastly: immigration. Bringing young people with the right skills into the European Union is another way to increase the size of our workforce. We have a frontier-free, Europe-wide labour market: we urgently need a Europe-wide immigration policy to match. The basis for this policy should be the 'shared assessment of the economic and demographic developments within the Union' which the Tampere European Council called for. Last November, the Commission issued a communication on this subject, and I hope that this House and the Council will examine it as soon as possible.
Madam President, Minister, ladies and gentlemen, I said just now that pensions and social protection systems are essentially national responsibilities and that it is for the Member States to bring about the necessary reforms. Nevertheless, the European Union, and the Commission in particular, does have a responsibility in this field. To conclude my speech, let me therefore outline what the Commission is doing to provide adequate responses to the problems linked to the ageing population.
One of the great successes of Lisbon was that the Member States agreed, for the first time, to coordinate their action on welfare reform, exchanging experiences and best practices. This process must be enhanced. They also mandated the High Level Working Party on Social Protection to study the sustainability of social protection and, in particular, of pension systems, on the basis of a Commission communication. Thus, welfare reform is part of the Lisbon agenda and the Commission is playing its part. It will make clear the true scale of the demographic problem so that the European public can understand it.
In the first place, our public finance accounting systems do not give a true picture at present. We need to develop indicators that show the long-term implications of our social spending and tax decisions, in particular with regard to pensions.
Secondly, we need to bring the single market fully into play with regard to pensions. At present, unlike insurance, pension funds are not covered by a European Union legal framework. However, the Commission is fully committed to bringing the single market into full play here. We have already tabled a proposal for a directive and I hope the Council will act swiftly on it. This directive forms part of our Financial Services Action Plan that the European Council agreed should be implemented within five years. I urge this House and the Council to speed up their work on this plan.
A properly regulated, pan-European pension fund market will increase the mobility of workers and pensioners and give them better value for money. At present, pension provision is unnecessarily expensive, and this is a waste we can no longer afford. Pension schemes must therefore be made fully portable within the European Union. At Stockholm, Member States will have to sweep away the tax barriers that obstruct the cross-border payment of pension contributions and the cross-border management of pension funds. We are not talking about a tax revolution here: this is a matter of an extremely sensible adjustment, to which the citizens have every right. Coordination of national tax systems is essential here, and the Commission will be tabling its proposals.
Thirdly, it is vital that we address the effects of ageing on public finances. The effects of ageing on our social systems must reinforce our commitment to reducing public debt. The interest saved must be used to support pensions and healthcare. This is a matter of social justice, and the Commission's Synthesis Report will urge the Member States to continue the reforms already under way along these lines. The citizens need time to make provision for their old age. Action is required now to prevent social systems from losing public credibility.
Fourthly and lastly, we need to incorporate the long-term sustainability aspect of public finances into Economic and Monetary Union. The current 'close to balance' rule in the EMU Stability and Growth Pact has done a great service to the cause of safe pensions. We must acknowledge this fact and be proud of it, but the long-term sustainability of public finances is not included in the requirements of the Stability and Growth Pact. Imagine, for example, that a particular Member State is currently running balanced budgets but that its spending programmes will mean increasing deficits and debt within the next ten years. In a situation of this kind, the European Union can do nothing to induce that country to change course because the European Union does not possess the necessary instruments, nor does it possess the instruments to influence the quality of the adjustments undertaken, yet that country's chances of long-term success basically depend on their getting the adjustments right today. This was less important in the run-up to EMU, where action had to be taken in the short to medium term, but the ageing of our population makes long-term action on public finances essential.
What we need, therefore, is a renewed commitment to maintaining stable public finances that can sustain social protection in the longer term. Indeed, sound public finances must be an integral part of the strategy for sustainable development in Europe. The Commission will be proposing just such a strategy, and it will be the main subject of the Gothenburg Summit in June.
Madam President, ladies and gentlemen, the subject I have chosen to raise in this House today is a difficult and technical one, but it is crucial for the prosperity of future generations in Europe. There is not, and there never will be, one single model of social inclusion in Europe. Each Member State will make its own choice, reflecting its own traditions, culture and the will of its people. Nevertheless, we have to establish an overall framework, and this can only be done at European Union level. This House is, of course, the European institution where the democratic debates on the fundamental aspects of our fellow citizens' future have to take place. Therefore, ladies and gentlemen, my Commission is ready to fully play its part together with you.
Madam President, Madam President-in-Office of the Council, President Prodi, the target the Union set itself a year ago in Lisbon to become the world' s most competitive and dynamic economic area, which could achieve both sustainable growth and create new and better jobs, and greater social cohesion, hardly lacks ambition. There may be unanimity regarding the aim; there are, however, clear political differences when it comes to the choice of remedies and how they are prioritised.
We, the Group of the European People' s Party (Christian Democrats) and European Democrats, would like to emphasise that the following are some of the most important ways of fulfilling this aim: full implementation of the Single Market, the speedy liberalisation of monopolies, such as the electricity and gas boards and the Post Office, and opening up public procurement to genuine competition, without letting the question of local employment blur the issue. We would like to stress that employment targets will be achieved by encouraging entrepreneurship, SMEs being the most significant employers. We would like to stress that excessive regulation, too much faith in the omnipotence of legislation, and burdensome taxation are the worst enemies of employment. We would also like to emphasise that an innovative and information-based economy, in which everyone is given equal opportunities and individuals are given the right to get ahead and live their lives according to their own goals, means making the European labour markets a lot more flexible. It is this very lack of flexibility that separates us from the efficient US economy. Another way of increasing efficiency is to strengthen our educational systems by making them more adaptable to the needs of individuals. We must have educational establishments maintained by the state, but we also need private ones so that a competition situation may develop, based both on the students and the choice of different educational approaches. In our opinion, modernising the European social model must be made to move up a gear by making it less dependent on publicly financed collective solutions that aim to maintain social cohesion.
If we want to become the world' s best economy, we have to ask ourselves a few questions. Has the US economy grown as a result of restrictions there, over-taxation, legislation introduced with the apparent aim of giving protection, artificially preserving unproductive jobs, restricting competition or seeking to increase federal bureaucracy? Not at all; just the opposite, in fact! Have Sweden, and Finland too, seen success as IT countries in Europe and achieved peak growth because they have imposed more and more regulation? No. It is because for just over a decade both countries have invested in training and research and their conservative governments reduced the hold the state had on the economy. Has Ireland succeeded through regulation? No, it has deregulated and supported external investments by means of tax concessions, doing so well that we even have to give it a telling off for its success. The remedies for improved employment levels are simple. They are those I have mentioned, and not the well-intentioned but ineffective remedies of guardianship, control, and planning, which our socialist friends so greatly favour.
In the run-up to the Stockholm meeting Parliament must, however, voice a concern to the Commission and the Council. The gulf between the targets set and the measures taken to implement them is widening on a daily basis, although there are certainly differences between the various countries. The Council must achieve results quickly in its continued programme of liberalisation and improving the business climate, especially now that we are clearly headed for a period of uncertainty, with the USA in the lead, as prices on the stock markets fall and confidence weakens in companies and amongst consumers. If confidence goes, the strong economy goes too, and who will then give us guarantees of better jobs, better education and greater social cohesion?
The Lisbon process is not the only one which has seen a hiccup in the European machine. Although the decisions taken at Tampere on a common security area have remained in the background in the debate, their implementation has been just as slow, if not slower, than the Lisbon process. If we do not effectively prevent crime there cannot even be a real Single Market or Schengen area. A viable Single Market also requires, to mention just one detail, a viable, effective and safe air traffic system. At the moment, two countries, Spain and Britain, could torpedo efforts to achieve air safety and increased efficiency by squabbling over the insignificant airport at Gibraltar. It is hard to believe that the same countries are advising how to solve the Balkan crisis or the situation that has flared up in the Middle East.
I would also like to thank - as Mr Poettering did - Mrs Lindh for her very constructive approach to the Stockholm meeting. I might even say you are welcome to join our group when your ministerial term has finished, as what you said was so much to our liking. And now I will switch to the other official language of Finland, and say: Mrs Lindh, actual measures are what we need, and not just talk about objectives.
That is very reassuring, Mr President. I thought that a flying saucer was just about to take off.
Madam President-in-Office, President of the Commission, in view of the generally illegible resolutions that Parliament is in the habit of adopting, let me formulate a few simple ideas.
First of all a discovery: the European Union is not doing too badly. Of course, unemployment is still too high, but 2.5 million new jobs have been created. In 2000, we saw satisfactory economic growth and Europe became the pole of growth for the global economy. Inflation is lower in Europe than in the United States. Public deficits have been reduced. Salary increases have been in line with productivity gains. The internal market and the imminent launch of the euro will protect us even further against external shocks. Therefore, the US economic slow-down will affect us less than usual because trade exchanges between the fifteen Member States constitute nine tenths of our joint domestic product.
Of course, there are deficits in Europe especially in new technologies, this being less marked for information technologies than for biotechnologies. In 2000, European investment in the ICT sector was higher than in the United States, even though some countries are still lagging well behind. The leading exporting force in the world, in 2000 the European Union achieved one fifth of its exports in the high tech sector.
Not everything is perfect in Europe, of course. We do not invest enough in education, training and lifelong learning. There is not enough investment in research. Our public spending is at the same level as in the United States and the private sector must make more effort. We can do better in many areas.
Stockholm must give the necessary impetus, particularly in employment and social affairs, as Mrs Lindh has just underlined. By making the right choices in Stockholm, we will be able to set a virtual circle in motion which will also benefit our partners in the rest of the world. Making the correct choices is not about choosing unbridled liberalisation and deregulation without regard for our social model and our environment.
Structural reforms still need to be carried out; corporate and protectionist reflexes still need to be surmounted. It will not, however, be by demolishing a universal public service that we will obtain a better service and lower prices for consumers. Deregulation does not mean the lack of regulation. Deregulation always results in new rules, which do not always benefit consumers, as electricity consumers in California have just discovered. The liberalisation of the telecommunications sector above all has seen positive results because it took place at the same time as the technology revolution with mobile phones and the Internet.
The new economy has nevertheless experienced problems. Any new technology is just a tool. Simply prefixing an e to customary economic terms does not eliminate the long-established rules of supply and demand and of the need for profitability. The world' s stock markets are currently paying dearly for the lack of respect shown to elementary economic rules. The end to irrational exuberance on the financial markets paradoxically offers us the chance to turn our attention to the real economy and to influence the factors which are fundamental for the well-being of our citizens.
Mr President, I will finish by saying, as President Prodi has just said, that the priority at Stockholm must be to invest in people, education, information and research into the infrastructures that we have for improving the quality of life.
Mr President, Mr President of the Commission, Commissioner, representatives of the Presidency-in-Office of the Council, ladies and gentlemen, in making an assessment of the observable results during the first year of implementation of the Lisbon agreements, we reach very limited conclusions. Lisbon established a process to run throughout this decade aimed at turning the European economy into the most competitive, best trained, and most socially balanced economy in the world. However, we note that, at least at the end of this first year, which takes us from Lisbon to Stockholm, there are very few tangible results.
We are not satisfied. We believe that, although the objectives were clearly established, we have neither made quick enough progress on the process of liberalisation, which should improve competition between markets, nor have we implemented the structural reforms necessary to better equip the infrastructures. Nor have we implemented the instruments necessary to become more competitive and to bring us into line, particularly with the United States, in terms of levels of training in areas in which we have the greatest advantage, that is to say technological development and scientific research.
We believe that we have to proceed much more quickly in these areas and we wish to focus on three fundamental questions which I will try to summarise in my few remaining seconds. Firstly, structural reforms and liberalisation. Secondly, incorporation and interest on the part of the private sector in the fields of high quality education and training. Thirdly, a significant reform of the labour market which, on the one hand, will promote the incorporation of workers and the least-favoured groups into the labour market and, on the other, will provide greater and better mobility in employment within the European Union.
Mr President, Minister, President of the Commission, I would just like to make a few brief comments on the Lisbon European Council and on the resolution we have just signed on behalf of the group, without a great deal of enthusiasm it must be said.
Mr Prodi, I should like to address the following comments to you. It is clear that in Lisbon the European Union set itself a very ambitious objective, that of achieving a competitive economy. We support this project but we would like to draw your attention to the needs of our citizens. A genuine project for the 21st century must take on board the real needs of our citizens. I read in a newspaper yesterday that the mobile telephone market has reached saturation point with approximately 50 to 60 million surplus mobile telephones. Yet, in the European Union, not every citizen has the possibility of finding decent housing. Meeting the needs of our citizens is therefore crucial. In this respect, we also support the idea of environmental indicators and we deplore the fact that we will have to wait until the Barcelona European Council in 2002 before we actually have an integrated strategy. We wish your communication on sustainable development every success but we would like matters to proceed more quickly.
My second comment is about the instruments. Liberalising sectors is good but it must go hand in hand with obligations to provide services of general interest. From this perspective, and while respecting the principle of subsidiarity, we support the idea of the European Union having a framework directive on its obligations to provide public services of general interest, which is not the case at the moment.
I would like to make one final comment on the public finances you mentioned. I would ask you to pay attention, in the development of public spending, to the fact that there are perfectly legitimate areas of public spending, such as investment and education, which are sine qua non conditions if we want to meet the future challenges of society. The role of public authorities and public spending is therefore of paramount importance within the context of the Lisbon strategy.
Mr President, the Lisbon decisions were unique. On the one hand, they were characterised by a clearly right-wing financial policy of deregulation and privatisation and, on the other hand, by a left-wing policy of full employment, which thus, for the first time, became an official goal for the EU. There was talk of a social agenda, social cohesion, combating poverty, lifelong learning for all, etc., in other words natural elements of left-wing policy.
At that time I was very surprised. I wondered how it was possible to unite - or balance, as Mrs Lindh said - right-wing and left-wing policy at the same time. Now, the picture has become clearer, and I see that disagreement on financial policy remains.
Right-wing policy is clearly dominant ahead of the Stockholm Summit. The focus is on stability policy, liberalisation and deregulation of the internal market. The social profile is very weak. The Stockholm Summit was to have employment as its main issue, but there are no proposals for meaningful action to combat the major unemployment which currently affects 14 - 15 million people.
One aim is to encourage women to enter the workplace. This is good. Another aim is to increase employment of the older population, raise the retirement age, etc. However, the proposals are primarily aimed at increasing the level of employment, not at lowering unemployment. These are two different things. The 15 million people who are unemployed in Europe today but already count as part of the labour force will not benefit to any great degree from new groups joining that labour force.
My political group considers that this is very serious. The Swedish Government should naturally also be concerned but, unlike France and Portugal, it has chosen not to create its own profile but instead to implement what the Commission and the large Member States want as loyally as possible.
When, in the past, the Swedish Government was heading the campaign for Sweden to join the EU, it said the goal was not only to retain the Swedish welfare state but also, together with other left-wing forces, to pursue a social welfare policy throughout Europe. Now, we are heading in the opposite direction. Right-wing policy is promoted in the EU, and the Swedish welfare policy is at risk. This is taking place despite the fact that the economy is sound, despite a majority of left-wing governments in the Council and despite a left-wing majority in the Swedish Parliament. Not even given optimum conditions have we in the last year approached a social Europe. What will happen if the economic situation deteriorates and the Council gains more right-wing governments?
Time has run out for the Swedish Presidency. To conclude, I wonder whether there really is nothing which the Swedish Government could prioritise ahead of the coming employment summit for those who are unemployed here and now.
Mr President, the forthcoming Stockholm Summit will address many of the European Union's key social and employment problems. This is very timely, when new information technologies are ensuring that small, medium and large enterprises within the Union will now have to change their administrative structures.
I support the agenda set by the EU leaders at their summit in Lisbon last year. The Union must continue to implement uniform and rights-led programmes of education relating to new information technologies, so that all citizens of the Union can be properly integrated into the workplace.
This presents us with two challenges. First, those who are unskilled and lack the necessary training or educational qualifications must be given new opportunities. I am referring in particular to the young and long-term unemployed still concentrated in certain urban and rural areas of the European Union. The European Union Social Fund is a key financial mechanism which has been used very effectively, particularly in Objective 1 regions, to provide new training opportunities for the unskilled.
Secondly, it is equally important that the existing workforce is retrained in the skills demanded by new and changing information technologies. Benefits can accrue for business from the use of the Internet and the related e-commerce opportunities.
Certainly the Commission, Parliament and Member States' governments have all worked closely together to ensure that the Stockholm Summit will be a success.
I recall that the Nice Council before Christmas set out a number of guidelines for new social policy measures. EU leaders want to promote more and better jobs and worker mobility, anticipate and manage change in the working environment, combat poverty, exclusion and discrimination, modernise social protection systems and promote equality. They also want to focus on the external implications of employment and social policies, particularly in relation to the enlargement process.
Parliament has been at the forefront of promoting these measures. The Union has an unemployment rate of 8% and the target of full employment is attainable. Those who say that it is not must not be listened to.
Mr President, in order to crank up the political-social debate on biotechnology, the United Kingdom and the Netherlands have asked for this topic to be added to the agenda of the Stockholm Summit. These Member States have indicated that the European Commission must think of a strategy which will lead to the European Union rubbing shoulders with the greatest in the global bio-industry and biotechnological research.
However promising the results of biotechnology may be, an ethical boundary remains necessary. In January 1998, we held a debate on the Council of Europe' s Protocol, which included a ban on cloning humans. I then expressed the fear that countries such as the United Kingdom and the Netherlands, which then refused to sign the protocol, probably did not want the ban to be so stringent.
In December 2000, the House of Lords in the United Kingdom gave the green light to the therapeutic cloning of human embryos in laboratories. Although reproductive cloning is not permitted, research carries on. There is the danger that permitting therapeutic cloning will leave the door open to the discussion on reproductive cloning. The argument will then be that, at the end of the day, the same technique is already being applied, only for a different purpose. There is a doctor in Italy who already wants to clone people reproductively, and 60 volunteers have already come forward for this experiment.
I see each new human life as a gift of God. Every form of human life must be treated with due respect. That is also the only way to protect human dignity. The use of human embryos as consumer items, in the so-called name of research, is hence something that goes against the grain as far as I' m concerned.
In the discussion on human genetics, I call on the Council to maintain the ban on therapeutic cloning, as already expressed by the European Parliament in September 2000.
Mr President, it is almost impossible to discuss this issue in this arena. I wonder whether Mr Suominen' s statement regarding 'not words but deeds' also applies to you? What sanctions do you impose on people sabotaging this system?
Yes, ladies and gentlemen, I asked you to be patient for ten minutes and that was half an hour ago. Indeed, the problem does not seem to have been resolved. We have been talking here this morning about high technology and it seems we still have some way to go. I have asked the appropriate departments to take quick action but I, like you, am impatient for this noise to stop.
Mr President, the Lisbon Process is to create the most dynamic economy in the world. Open coordination has been chosen as the method, and I would like to share my experiences.
Sweden has taken part in a number of summits and processes. Ever since the Essen Summit of 1994, there has been talk of the importance of lowering taxes on work and increasing flexibility. In practice, Sweden has done the opposite. Just as with its self-imposed exclusion on the question of the euro, it ignores what has been jointly decided. Instead, the tax burden is increased and entrepreneurs continue to be hampered. In Stockholm, we must make comparisons and learn from each other.
So how will that work? It is true that there is talk of increased employment but the truth in Sweden is that, despite three years of economic growth, more people remain outside the workforce than was the case in the early 1990s when we experienced the worst recession since the Second World War. At the same time, real unemployment is hidden by labour market policy and temporary mass training initiatives which do not lead to quality jobs. Furthermore, the statistics include a frightening rate of sick leave. If we add latent job-seekers and the under-employed, unemployment in Sweden covers 17% of the workforce - compared with the official statistic of 5%.
The Lisbon Document talked a great deal about knowledge. Despite all the talk of lifelong learning, in terms of knowledge, Sweden risks meltdown as we are failing right from the start. 34% of young people in upper secondary schools lack satisfactory qualifications in mathematics, Swedish and English. At the same time, raising quality within education through independent schools and increased competition is being thwarted - exactly contrary to the intentions in Lisbon.
Swedish universities are in crisis. It is true that Sweden has many people with degrees, but it lacks people with real cutting-edge expertise. Therefore, the socialists are lowering taxes for rich specialists that have been flown in and raising taxes for permanently resident, poorly-educated Swedes.
Talking and planning is one thing - especially if you can do it in a meeting room somewhere else in Europe - but implementing and changing requires greater conviction. Power to act is needed now, not least for national structural reforms and increased liberalisation at EU level. Instead of devoting myself to meaningless compromises and fine words, I intend to continue to criticise the European model, which has so far not been able to create many new jobs but instead sentences far too many people to long-term unemployment, social exclusion, poverty and marginalisation.
Mr President, ladies and gentlemen, Europe has a very good chance of achieving the major objective set in Lisbon, i.e. of becoming the most competitive area with full employment. The economic indicators are good, but this objective will not achieve itself and it will not implement itself. We must have the courage to set decisive priorities. Lisbon gave us clear guidelines within which to find the courage to set decisive priorities and move forward using a method of open coordination between the Member States. These guidelines are clear and unequivocal. They mean investing in people and in their skills and we have good cause to do so.
On the one hand, we talk of the new opportunities offered by information and communications technologies and of the millions of jobs which they can create. But on the other hand, fewer than 22% of our employees are given specific training. We talk of the opportunities of a new European labour market and mobility for the young generation, but we stop short of creating the right conditions for it in our schools and on our vocational training programmes. We talk of already having bottlenecks on the specialist job markets, but we seem unable to implement a specific integration policy to help the unemployed - and there are well over 14 million in the European Union - make their own contribution to the working population.
I ask you, Mr President of the Commission, and I ask you, Madam President-in-Office: there has been talk here of the stability pact, which was supposedly a success. Why are we unable to apply the same rigour, the same clear method of open coordination so as to ensure that every young person on the European labour market has a suitable chance to get started in a new European future? That is the brief for Stockholm, that is the brief for the following summit, which is precisely why Stockholm must not degenerate into a one-sided liberalisation summit.
I know that the balance spoken of here is in jeopardy, which is why I call on you, Madam President-in-Office, to summon up the strength and courage in the Swedish Presidency to put the integrated policy of economic reform, social cohesion and job promotion which we welcomed into practice. This is precisely why we need clear, uncompromising interim objectives, both for the employment process and for the new public budget guidelines.
Mr President, we welcome the Lisbon Summit's emphasis on dealing with social exclusion. That emphasis recognises what is already clear. Despite the gradual increase in economic growth within the Union over the years, there are still millions of people who have not benefited. Indeed, in some Member States, such as my own, which have tended to follow the American model, the gap between rich and poor has been widening. We are also seeing significant numbers of working poor, those who have jobs but cannot afford to live on their wages. There is a still a huge gap between the incomes of men and women, which continues into old age and must be an important issue in the discussion on pensions. Growth alone is not the solution to social deprivation and it never has been. Distribution and equality of opportunity are also important, hence the need to include social criteria alongside the economic goals and the use of appropriate indicators to look at the combined effect.
As we have heard, however, Stockholm will not just deal with the Lisbon follow-up. It will be a first step towards explaining how the European Union is going to deliver on sustainable development. It is obvious to us that unless we factor the environment into our economic thinking there will no chance of having a sustainable economy. We have to find an economic path that does not strip the world of its natural resources and produce toxic or greenhouse emissions. That means we have to look at the quality of the economic growth we seek and not just the amount. If 3% growth depends on depleting fish stocks, increasing car travel or cleaning up after crime, it is not the sort of growth that improves the quality of life or quality of the environment for anyone. It is not sustainable and that is why we have urged the use of appropriate environmental indicators alongside the social and economic ones. We can then adopt a coherent approach to sustainable development and see if we really are achieving the results we want.
Mr President, the headlong and often uncontrolled development of society and the economy calls for an extra effort at the Stockholm Council.
The crisis in food production, incorporating the collapse of stock-rearing and the distribution, processing and sale of meat is a priority issue, as are consumer anxiety and apprehension about the consequences of eating food contaminated by disease, deterioration or adulteration. There is the ever-increasing scandal of food fraud, and mass distribution has an enormous responsibility for guaranteeing the distribution of food that is safe for consumers to eat and for preventing the systematic destruction of the whole of small and medium-sized distribution - which is an essential factor for local speciality products and preserving jobs.
We are wondering, too, whether Stockholm will mark the birth of the Food Safety Agency, announced long ago and always postponed, and we put forward the city of Parma as the most appropriate candidate for its location.
We are also wondering about safety with regard to the use of wholly or partly genetically modified foods, and about the weight of that problem with regard to baby foods, pharmaceutical products or products on general sale such as vitamins or integrators containing animal gelatines.
Other questions relate to scientific research into BSE, the disposal of tens of thousands of animal carcasses, slaughtered and burned, or slaughtering methods that often fail to show even minimal respect for the animals themselves and the environment; and again, natural catastrophes, often not so natural, when bridges collapse, houses crumble and rivers burst their banks, destroying men and property because the people who built them were negligent and disregarded the law and the safety of the territory.
The Stockholm Summit should address all those issues along with other factors, such as the on-going unregulated use of the Internet, at least as far as the European Union is concerned. Regulation is needed to guarantee that the network is about freedom and not about abuse and violence, as in sites promoting paedophilia, drug trafficking and so on. The record companies and the economy have closed Napster down. When will the European governments close down the paedophile sites? And last but not least, there is the pollution of the Mediterranean and other seas.
And we wonder if the Stockholm Council will at least take an interest in the slump in the new market and the consequences for consumers.
Mr President, Madam President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, my point concerns the liberalisation of postal services, which you too referred to, Madam President-in-Office. The postal services are one example of just how inefficient Council meetings are. It was decided in Lisbon to speed up the liberalisation of postal services.
We adopted our position in the European Parliament before the end of the year, in the hope that the Council would adopt its common position by the end of the year. What happened? Not a thing! The Council did not adopt a common position. We should in fact admit to ourselves that the Council does not want to adopt a common position. Germany has decided to extend the post office monopoly because everything has ground to a halt in Europe.
Madam President-in-Office, we call on you to ensure at the Stockholm Summit that the Heads of State and Government instruct their ministers to proceed with the liberalisation of postal services without delay. Only this will prove that Council meetings make any sense or any headway.
And then you should pass a second resolution, Madam President-in-Office, stating that the Heads of State and Government must evaluate structural policy, post haste. We must be in a position to reform structural policy in 2003 at the latest, for two reasons. Firstly, because structural policy is extremely important to labour market policy in numerous countries and, secondly, because we have to tell candidate countries what to expect in the new period if they accede after 2005/2006.
In this respect, Madam President-in-Office, please make sure that the summit passes specific resolutions on the liberalisation of postal services and the evaluation of the structural funds so that we can make headway for the period after 2006. Thank you, ladies and gentlemen, for your attention.
Thank you, Mr Jarzembowski.
The debate on this issue is suspended and will be resumed at 3 p.m.
We shall now proceed to the vote.
Mr President, I would like to present the House with a point of order. Yesterday afternoon, during Questions to the Commission, there was a Question No 91 from the Spanish People' s Party MEP, Mrs García-Orcoyen. The last question answered during those Questions to the Commission was Question No 61.
Today, certain sections of the Spanish press are publishing the 'question' and the supposed reply from Commissioner Wallström. This morning, after becoming aware of this information, the Socialist Group made a written request to the Parliamentary services to issue that reply. At 11.28 this morning we received the following written reply from the services of this House:
'I must inform you that the reply to the said question from Mrs García-Orcoyen, which was communicated to us when Question Time had ended, is awaiting translation. Once translated and sent officially to the author you will be sent a copy by e-mail. Signed: João Correa' .
How is it possible, Mr President, that we MEPs do not have the reply - and nor did the author of the question - when it is already in the hands of the press, not only the supposed reply, but also an explanatory communication of the response from the Spanish People' s Party, explaining it? Mr President, this is the second time in one month that something like this has happened and supposed replies are being leaked to the Spanish media before the MEPs themselves - and, I repeat, even the authors of the questions - have heard the reply. How can this happen? Is it pure chance that on these two occasions the supposed reply supports the positions of the Spanish Government? Does the Spanish Government have a mole somewhere in the Commission or in Parliament? Mr President, as an MEP, I would ask you for protection for Parliament and respect for MEPs.
As you clearly indicate in your comments, the services of this House were not in touch with the media in any way. If there has been a leak it has come from the Commission and we will certainly take this matter up with them. It is unacceptable that the media should receive an answer before the Member who tabled the question receives such an answer.
Mr President, I simply wanted to point out that the Spanish media are very professional and that it therefore does not surprise me that they have this ability to access sources of information.
I always like hearing about people who are good at their job.
VOTE
Mr President, on this important report, I would like to say that the Commission is able to accept Amendments Nos, 3, 4, 7, part of 8, 9, 10, 11, 12, the second part of 13, 14, 16, part of 17, part of 18, part of 19, 21, 28 and part of 29. We are able to accept Amendments Nos 39 and 40. In addition, Amendments Nos 1, 2, 5 and 23 are acceptable in principle. However, ladies and gentlemen, the Commission is unable to accept Amendments Nos 6, the first part of 13, 15, 20, 22, 24, 25, 26, 27, 30, 31, 32, 33, 35, 36, 37, 38, 42, 43, 44, 45, 46, 47, 48, 49, 50 and 51.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0067/2001) by Mrs Myller, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the Council common position for adopting a European Parliament and Council directive on national emission ceilings for certain atmospheric pollutants (10674/1/2000 - C5-0563/2000 - 1999/0067(COD))
Before the vote:
Mr President, on this report the Commission is able to accept Amendments Nos 2, 11 and 12. We are in principle able to accept part of Amendments Nos 3, 7, 8 and 9. However, we are unable to accept Amendments Nos 1, 4, 5, 6, 10 and 13.
After the vote on Amendment No 13:
Mr President, I think a mistake was made in the vote a moment ago. The second part of Amendment No 10 did not receive a majority, which means that there was no need to vote on the second part of Amendment No 13. As a result of this, the second part of the Council' s text remains unchanged.
Actually I disagree with you but there is no need to debate the issue. Given the vote, the outcome is the same.
(The President declared the common position adopted as amended)
Recommendation for second reading (A5-0055/2001) by Mr Miller, on behalf of the Committee on Legal Affairs and the Internal Market, on the Council common position for adopting a European Parliament and Council directive relating to heating systems for motor vehicles and their trailers, and amending Council Directive 70/156/EEC and repealing Council Directive 78/548/EEC (7074/1/2000 - C5-0615/2000 - 1998/0277(COD))
Before the vote:
Mr President, as my colleague, Mr Liikanen, said yesterday, the Commission is able to accept Amendments Nos 1 and 2.
I am glad to see the Scots getting one hundred percent.
(The President declared the common position adopted as amended)
Report (A5-0074/2001) by Mrs Korhola, on behalf of the Committee on the Environment, Public Health and Consumer Policy, on the proposal for a directive of the European Parliament and of the Council on public access to environmental information (COM(2000) 402 - C5-0352/2000 - 2000/0169(COD))
(Parliament adopted the legislative resolution)
Report (A5-0070/2000) by Mrs Angelilli, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the initiative of the French Republic and the Kingdom of Sweden with a view to the adoption of a Council Decision setting up a European crime prevention network (13464/2000 - C5-0717/2000 - 2000/0824(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0073/2001) by Mr Marinho, on behalf of the Committee on Legal Affairs and the Internal Market, on the initiative of the Federal Republic of Germany with a view to the adoption of a Council Regulation on cooperation between the courts of the Member States in the taking of evidence in civil and commercial matters (11808/2000 - C5-0519/2000 - 2000/0823(CNS))
(Parliament adopted the legislative resolution)
Motion for a resolution (B5-0174/2001) by Mr Gargani, on behalf of the Committee on Culture, Youth, Education, the Media and Sport, on the information and communication strategy of the EU
(Parliament adopted the resolution)
Report (A5-0078/2001) by Mr Bösch, on behalf of the Committee on Budgetary Control, on the Commission's 1999 Annual Report 'Protecting the Communities' financial interests - the fight against fraud' (COM(2000) 718 - C5-0066/2001 - 2001/2036(COS))
On Amendment No 16
Mr President, I simply wish to point out that the text whose amendment we are discussing received a practically unanimous consensus in committee and that, at this moment, this consensus is being broken by the Socialist Group.
(Parliament adopted the resolution)
Report (A5-0054/2001) by Mr Wijkman, on behalf of the Committee on Industry, External Trade, Research and Energy. on the Commission communication to the Council, the European Parliament, the Economic and Social Committee and the Committee of the Regions - Action Plan to Improve Energy Efficiency in the European Community (COM(2000) 247 - C5-0567/2000 - 2000/2265(COS))
(Parliament adopted the resolution)
President. That concludes the vote.
EXPLANATIONS OF VOTEJackson report (A5-0041/2001)
Mr President, I voted against the Jackson report on the environmental inspections conciliation. I voted against it just now as I voted against it during the conciliation, in which I was pleased to participate as a substitute member. Once again, I ask why on earth we cannot have a directive controlling environmental inspections. All that means is that our Member States do not want to be controlled in implementing Community environmental standards. Remember, the war in Iraq began because President Saddam Hussein did not want controls on his own territory. I would not want Europe to suffer the same fate.
Recommendation for second reading Oomen-Ruijten (A5-0068/2001)
Mr President, why do you think I voted for the report allowing pensioners and old folk to breath clean air? Well, as you know, today is 14 March 2001, and I heard someone calling me: 'Mr Fatuzzo, Mr Fatuzzo!' 'Who' s that?' I replied. 'It' s me, don' t you recognise me?' 'Me who?' 'Me, Carlo Fatuzzo! I' m Mr Fatuzzo the man.' 'Ah, and you only remember me once a year?' 'Yes, I know, every time your birthday comes round I wish you a happy birthday, because today is my birthday!' 'Okay, thank you, just let me get on with my work, I' m presenting my explanation of vote.' 'Mr Fatuzzo, your should remember that this is your 57th birthday and that means you are getting close to collecting your pension. I just wanted to say that I am very pleased that Mr Fatuzzo the MEP is looking after pensioners, because that means he is looking after me as well, Mr Fatuzzo the man, who is getting another year older every year and who is getting close to collecting his pension too.'
Mr President, I think it is quite absurd that the European Parliament deals with certain issues in such a technical way. We have seen amendments that would be difficult even for an expert to understand, so imagine what they are like for people who are not experts in the field. Also, with all the will in the world and no matter how hard the amendments are studied, no one without a certain kind of knowledge can possibly understand them properly. I repeat, it is an absurd, illogical thing which should make those in power - and I certainly do not mean the Members of this Parliament - think about changing things so that technical matters are left to the technical experts and political matters are dealt with by the politicians, because we have codecision on those things, and then other things, more comprehensible and more political, are decided by someone else instead.
The amendments that have been tabled are largely based on correct assumptions in the context of effectively reducing emissions of pollutants and of protecting the environment and public health, which do not justify the derogations put forward by the proposal for a Council common position, because:
desulphurisation processes are not as onerous these days as they once were and tend to bring about considerable reductions. Furthermore, significant progress has been made in this area;
there is a clear commitment to methods for improving the energy efficiency of combustion plant, using catalytic systems, which contribute not only to reducing carbon compounds but also to reducing other pollutants.
This is why I am voting in favour of this report.
It is down to the European Union to regulate emissions from combustion plants. The wind does not recognise borders, and pollutants emitted by large combustion plants pass over all the Member States as well as the candidate countries.
The main problem is to be able to fix ambitious limit values which will protect the health of all our citizens while acknowledging the possibilities of the different plants and power stations. Setting ceilings which are too high would reduce to nothing the efforts envisaged to improve the situation.
Although I voted in favour of amendments which would considerably improve the Council common position, I nevertheless declared my opposition to all the measures which, it was judged, could not be implemented at present.
Although I am in favour of reducing polluting emissions, we must be pragmatic and we must not impose criteria that industry cannot meet at least for the time being. The credibility of the European Parliament depends on the realistic objectives that Members of Parliament are invited to vote on.
Recommendation for second reading Myller (A5-0067/2001)
Mr President, as a representative of pensioners and the Pensioners' Party, I voted for this report, which establishes the national emission ceilings for certain atmospheric pollutants: sulphur dioxide, nitrogen oxides, volatile organic compounds and lastly, Mr President, ammonia, NH3. I remembered - and this made me all the more inclined to vote in favour - that, when the Fatuzzo home is being cleaned, like every other home, with various people helping, like wives and daughters, a smell of ammonia always wafts its way to my nostrils. Ammonia is surely used for cleaning in every household! So why on earth do we not use this document to ban the use of such a harmful pollutant as ammonia for cleaning our houses?
This report offers very limited options for effectively reducing emissions of pollutants and for protecting the environment and public health, since the limits that are proposed, which are extremely modest, are a clear compromise in favour of economic interests. The proposals retreat from the values recommended by the World Health Organisation and, consequently, from the need to protect the environment and public health, which the report is supposed to be upholding.
The amendments that have been tabled are not likely to add a great deal to the proposal for a Council common position, since the only benefit they offer is to establish time limits within which the objectives must be achieved. Nevertheless, both in terms of emission values and of exceptions, this does not represent any major difference to the document that was tabled previously.
The Council' s compromise proposal is likely to lead to increased emissions of all four air pollutants in the directive. Throughout the EU, these emissions ceilings are 6% higher for sulphur dioxide, 10% higher for nitrogen oxides, 17% higher for volatile organic compounds and 10% higher for ammonia. So far, no analysis has been carried out of the environmental consequences of the Council' s proposal, nor have the costs and economic benefit been calculated. However, it is clear that the Council' s compromise ceiling will not reduce emissions sufficiently for us to be able to achieve the interim environmental objectives by 2010 at the latest.
The Gothenburg Protocol to the Convention on Long-range Transboundary Air Pollution was signed in December 1999, i.e. six months after the Commission submitted its proposal for national emissions ceilings. All Member States have signed the protocol. In some cases, the emissions ceilings in the protocol are lower than those proposed by the Commission. Consequently, the Council' s compromise ceiling is, in a few cases, also lower than the Commission' s proposal and can be seen as anything but ambitious.
The critical loads and levels in relation to exposure to acidifying air pollutants will still be exceeded over large areas throughout the EU, and a large share of the EU population will still be exposed to air pollutants exceeding the air quality guidelines of the World Health Organisation. Consequently, there is no justification for lowering the level of ambition even further by watering down the text in the way proposed by the Council. For this reason, we supported the rapporteur' s line in the vote and voted for Amendment No 10.
Recommendation for Second Reading Miller (A5-0055/2001)
Mr President, I voted for Mr Miller' s report on heating systems for motor vehicles, partly because many lorry drivers and articulated lorry drivers are older people working as long as they possibly can. Moreover, we have heard the Commission say that, in 2050, we might have to work until we are 99 in order for there to be enough money to pay people' s pensions. Well, I would like that work to be done with breaks, so that older drivers of articulated lorries can have a rest, if only to warm themselves up. And then another question popped into my head: why not also think about proper heating for people' s houses in the North of the European Union, so that the old people there do not have to pay more for their heating than those in the South?
Korhola report (A5-0074/2001)
Mr President, the charming and beautiful Mrs Korhola, the rapporteur of this document, has drafted a fine report on environmental information, or rather on public access to environmental information, which I voted for because it is right to provide information. However, I am prompted to wonder when the European Parliament will, at last, approve a directive on public access to social security information, including pensions information. I believe it is very important for Europeans to have full information on the environment, but I believe it is equally important, if not more so, especially for elderly people, to be informed about pension rights in our countries. There is still a lot to be done in this sector and I hope that Mrs Korhola will soon produce a report on pensions information in the Member States of the European Union.
In the ten years since Rio, targets have yet to be reached. The environment is under enormous pressure. Poverty is increasing throughout the globe. It is vital that next year's world summit is successful in strengthening measures which ensure that development is undertaken in a sustained manner that protects existing communities.
The Fifth Environmental Action Programme safeguards people from the adverse effects of air pollution. The Action Programme's long-term goal will not be attained easily; therefore the Commission has rightly decided on a step-by-step approach setting out interim environmental targets for the year 2010.
I am glad that the report has been amended to include nuclear fuel and energy and financial as well as economic analyses. It is essential that we include the tracking of nuclear fuel information, and in particular subsidies for nuclear fuel and energy.
Local authorities must also freely give information when requested. I have recently had representations from constituents in Kilkenny, Ireland, because of the difficulty they have had in getting information with regard to developments in Archer's field. I have requested information myself from the local authority and the regional Commissioner but so far without success. If European money has been used inappropriately to divert a road, and a development is being built on the route of the old road, this would be an absolutely scandalous occurrence and we need an explanation for it.
The new directive incorporates the relevant provisions of the Aarhus Convention, vastly improves on Directive 90/313 by limiting the derogations, cuts the deadline for replying to a request to a month and meets the demand for the information requested to be provided in the required format.
It does, of course, take the use of modern information technologies into account but it also needs to take account of the fact that the number of requests will rise.
There are, of course, problems as a result of a lack of organisation, inappropriate staffing of departments, especially at local level, and huge differences in the level of sophistication of information and communication systems.
However, I should like to take this opportunity of pointing out that we MEPs receive numerous complaints about shortcomings and unfinished business in connection with ecological legislation and its transposition into national law. Take, for example, Directive 92/43 (otherwise known as NATURA), which states that the Member States should already have official catalogues of areas in need of protection, as a result of which the Commission is being inundated with a flood of questions concerning interventions in these areas. With all this unfinished business, it will be hard to apply the new legislation on "environmental information" .
Nonetheless, I shall be voting in favour of the report because it helps in a small way to develop society' s environmental conscience, which we shall achieve by disseminating the provisions of the directive and the rights which derive from it.
The time when political movements, pressure groups and governments denied the existence of environmental problems is over. Despite this, new cases of environmental pollution keep appearing and old cases are not being addressed adequately. Many of the existing environmental problems are the result of secrecy. Companies keep their production processes secret, and with it, the production of waste substances which end up in the atmosphere, water or soil. Disclosure could cost them money. Under pressure from businesses, governments also act mysteriously about their permits and checks. Files are drafted, but nobody knows what is in them, except for the officials involved. Under those circumstances, the true risks often remain unknown to those living in the vicinity, workers, environmental activities and those controlling disasters. Only when something major goes wrong does immense indignation arise and everyone wants to know that went wrong. Environmental problems can only really be solved when there is disclosure at the highest level. The Korhola proposal is a step in the right direction and superior to what the Commission proposes, even if it still regrettably provides for exemptions and secrecy at some level.
I wholeheartedly support measures to allow public access to environmental information. Our citizens across Europe must see that the European Union is transparent, democratic and open.
The directive aims to adapt existing legislation to reflect developments in IT such as the Internet. Rapid and widespread access to the Net is crucial for giving people access to information on air and water quality. At a time when consumers are unsure about what exactly they are eating, it is important that they have as much knowledge as possible about the air they are breathing and the water they are drinking.
The internet revolution has transformed the world. PCs can be found in many households, schools, colleges and offices. It is high time that as much information as possible is available to our citizens, and environmental information should be at the top of the list. Many MEPs including myself have set up websites to let constituents know what we are doing and how measures in the European Union affect them. The dot com world is too important to ignore. Information and communications technologies are developing at a rapid pace and we must keep up with these changes and ensure information continues to be disseminated efficiently.
Access to information is the very least our citizens deserve and we in the European Parliament must act so that this access is promoted and not denied.
Angelilli report (A5-0070/2001)
Mr President, last Sunday, I held a meeting for pensioner members of the Pensioners Party in the Loreto district of the city of Bergamo, my home and constituency.
When they heard that I was going to be debating this report on the European crime prevention network in the European Parliament, they all cried out in unison: 'Mr Fatuzzo, you must ask for the introduction of the European policeman, the local European bobby. We believe crime must be combated here, in our neighbourhoods, with the flesh and blood presence of the policeman, an authority which ensures respect for the law in the city' s districts.' That is why I was happy to vote for the report, in the hope that the European policeman will soon be introduced.
Mr President, I have abstained on this report - as I did on the previous one for which I presented an explanation of vote - because Parliament is only called upon to express an opinion on this highly important issue and has no power of decision. On such a sensitive issue, one the citizens are particularly concerned about, we are simply consultants - well paid, of course, but without any decision-making power. I feel the time has come to change that. I think Parliament should have full powers of decision on all issues of interest to European citizens, on a par with the Council, at the same level of dignity and competence.
Let me end by wishing Mr Fatuzzo a happy birthday.
No one disputes the fact that we need to take measures to prevent what is called urban crime, child abuse and drug-related crime. Nor does anyone dispute the causes of this type of crime. Every modern criminologist agrees that the causes are primarily social: poverty, unemployment, social inequality, the promotion of rampant competition and the quest for maximum profit, which today' s world order hopes to impose as the ultimate ideal, all foster crime. Consequently, as long as we have a socio-economic system based on the exploitation of man by man, crime will thrive.
One would have expected to find proposals for measures - mainly social and economic measures - to relieve this situation or, at the very least, to stem the rising crime rate through prevention. Instead, the French and Swedish initiatives on which the report is based propose creating a network so that Member States can exchange information on measures taken in this area. Even worse, the report makes a scientifically unacceptable correlation between small-scale crime and organised crime. Preventing common crime means, first and foremost, taking measures to reduce the social causes of crime or, at the very least, measures which make crime more difficult to commit. In organised crime, however, the emphasis is on suppression.
This correlation has not come about by chance and proves once again that the real need to combat common crime is being used as a pretext to curtail people' s rights and freedoms and create an even more authoritarian institutional framework. And let us not forget that the recent resolutions of the European Parliament on organised crime contain measures which completely restrict any civil or liberal rights in the criminal justice sector. A Greek bill is currently being debated along precisely these lines; in it the government has strengthened mechanisms to suppress popular movements on the pretext of "stamping out terrorism and crime".
For these reasons, the MEPs of the Communist Party of Greece will be voting against the report.
In the Commission communication to the Council and Parliament dated 29 November 2000, on the prevention of crime in the European Union, problems such as crime, delinquency, violence and lack of public spirit are all grouped together. This is an extremely dangerous approach. This is not surprising given that the proposal to create a European prevention network is structured not only around public and judicial authorities but also the private sector, with links to Europol, OLAF and the European Drugs Observatory.
The creation of this information exchange network, which purports to be a pilot project and whose priorities are juvenile delinquency, urban crime and drug-related crime, apart from running the risk of the establishment of European files, cannot but contribute to the criminalisation of young people who are already victims of the security policies adopted in the guise of the fight against the feeling of insecurity.
As far as prevention is concerned, no concrete proposal has been formulated other than the award of a European Crime Prevention Prize!
At a time when European policies on employment more often than not condemn young people to unemployment or to insecure employment, and when entire neighbourhoods of towns are places of economic and social exclusion, a genuine policy of prevention must be introduced with social workers and public services. For all these reasons, I voted against the report.
I fully support the establishment of a European crime prevention network by the last French Presidency and the current Swedish Presidency, which demonstrates the EU's commitment to combating crime and protecting our citizens.
We must be tough on crime and tough on the causes of crime. It is not enough for any Member State to work alone in combating crime. We need to work together with our European neighbours to tackle this issue. We must develop contact points and crime prevention strategies, and support crime prevention activities at local and national level across the European Union. It is important that we pay special attention to juvenile, urban and drug-related crime.
These crime-busting measures must be implemented from Blackburn to Barcelona. Only by working together across Europe can we combat the social evils of crime. Therefore, our children will be protected whether they are in north-west England or the South of France.
The British Labour Government puts crime at the top of its agenda, and is reducing violent crime and disorder. The Tories, on the other hand, offer nothing but rising crime and falling investment. Crime is a major concern for our citizens; we must ensure it stays our number one priority in Europe.
The ELDR Group voted against some of the amendments proposed by Mrs Angelilli and decided to abstain on the final vote since we believe that giving the EU the power to act in combating all forms of crime transgresses the principles of subsidiarity and proportionality. Tackling cross-border crime together is essential. Indeed, internationally organised crime is one of the most serious challenges we face. Petty local crime and vandalism however, have no cross-border implications and do not require EU action.
Marinho report (A5-0073/2001)
President. As it is your birthday, Mr Fatuzzo, you can have another ten seconds.
Thank you for your birthday wishes, Mr President, and my thanks, as well, to Francesco Enrico Speroni.
As regards the report on cooperation between the courts of the Member States in the taking of evidence, I want to say that, yesterday, I was waiting for the lift on the tenth floor of the Tower, when a beautiful young European girl came up to me - confidentiality prevents me from telling you her name, I can only say that it starts with the letter M - and she said: 'Bravo Mr Fatuzzo! I listen to your explanations of vote with great interest because, although I am young, I too am interested in older people and pensioners. I have had a problem with the courts, a civil case which has dragged on and on. So if you vote for the report on cooperation between courts, I will always enjoy listening to you even more.'
Bösch report (A5-0078/2001)
Mr President, the Bösch report has received the support of Mr Fatuzzo, the representative of the Pensioners' Party, who is concerned about protecting the Communities' financial interests and combating fraud.
But I would be glad to see the interests of employees of the European Community protected too, because, from what I heard yesterday, they have very little pensions protection, especially if they have been working in countries outside the European Community.
In my opinion, European civil servants should have the same rights as those who live in any State of the Union. I therefore hope to be able to vote soon for the protection of the Community' s social security interests.
Clearing up once and for all the very serious cases of fraud highlighted in 1999 is both a test of the credibility of the European Commission and a test of the efficiency of OLAF. The Commission will have to convince us and the people of Europe of its determination to see its statements followed up by action in the fight against corruption and fraud.
Our group supports the request of the Committee on Budgetary Control regarding its call for greater operational independence for OLAF and its director, towards the European Commission, in exercising its powers of investigation. By the same token, to be able to carry out its controlling function, the European Parliament must have access to OLAF reports without any special difficulty and whenever it wants. We vehemently reject, however, the federalist demand for the speedy appointment of a European prosecutor, as called for in the report by Mr Bösch, even though the most seasoned supporters of a federal system acknowledge, amongst themselves and on the quiet, that it would be wiser to wait for another ten years at least.
As regards Community fraud and judicial matters, it would be preferable and far more judicious to have recourse to Eurojust. This is a structure of intergovernmental cooperation within the Council and is made up of three officers from each of the fifteen Member States of the European Union: one judge, one representative from the Public Prosecutor' s Office (prosecutor) and one police superintendent. This option would be much more respectful of national wishes.
If we also take into account the very serious cases of fraud which were brought to light in 1999 and which still have to be cleared up, we cannot fail to be astonished by the double standards of a unilateral approach which only highlights certain matters (such as Fléchard I, which is being used in an attempt to destabilise certain top-ranking civil servants in France and to put the spotlight on Ireland and France by artificially dragging out the issue, or Fléchard II, in which German, Italian and Belgian companies are now involved).
(Intervention shortened pursuant to Rule 137 of the Rules of Procedure)
I supported the overall impact of the Bösch report. It is incumbent on all of us to ensure that we can strengthen the fight against fraud and protect the interests of all taxpayers in Europe.
My only difference with the rapporteur is in relation to paragraphs 7 and 10, where there is a call for the establishment of a European Public Prosecutor's Office. I have had a long-held opposition to the establishment of this office, which has been raised, not only in this context, but also on the question of cross-border criminal proceedings. I believe that there is no legal basis for this office and due to the different legal systems in the Member States there is no guarantee of the presumption of innocence and also that the probable success of prosecutions would be no quicker or more successful than the present system.
However, despite these concerns, I have voted in favour of the report and I congratulate the rapporteur.
The Santer Commission was forced to resign following suspicions of fraud which I will not go into again.
During the hearings of the present Commissioners, all of them, led by Mr Prodi, promised to reform their departments and to establish a genuine European Anti-Fraud Office which would be independent and would have the necessary resources to carry out its tasks to the best of its ability.
OLAF is now a reality but we must keep going along this excellent path. We still have to define certain operating procedures and to guarantee the full independence of the Office.
The report presented by Mr Bösch clearly highlights the problems which remain and ways of solving them. So we insist that the OLAF reports are sent to the competent committee of the European Parliament.
More importantly, however, the report launches an urgent appeal for the establishment of a genuine European Public Prosecutor' s Office charged with scrutinising every case of fraud perpetrated against the financial interests of the European Communities. This is an essential element in the necessary fight against fraud which, together with the Commission, we must see through to a successful conclusion in the shortest possible time. The credibility and the image of the European Union are at stake.
Finally, in his explanatory statement, Mr Bösch floated the idea of inviting the future Belgian Presidency to do everything in its power to ensure that serious progress is made in the establishment of a European Public Prosecutor' s Office.
I fully subscribe to this idea.
The report by Mr Bösch is ambitious, resolute and realistic. I therefore voted for this report in the fervent hope that the Belgian Presidency might set the European Union on the path chosen by the European Parliament.
Whilst endorsing the proposals in the resolution on protecting the Communities' financial interests, we abstained on the paragraphs concerning the appointment of a European Public Prosecutor.
The establishment of a European Public Ministry was not agreed at the Nice European Council and is therefore not mentioned in the new Treaty.
Yet, in order to establish a new authority with judicial powers and to provide it with the necessary authority in all Member States, an indisputable legal basis would have to be created.
As long as this basis does not exist, it is undesirable for the European Parliament to invite the Commission to put forward a proposal in this direction.
This is also true when the powers of the prosecutor are limited to offences committed by members and agents of the institutions of the European Union.
The European Union collects and distributes funding. It is predictable that such a large-scale and centralised distribution circuit will attract the attention of fraudsters. If money is doled out, people try to be one of the recipients. Some businessmen assume that they are entitled to subsidies from a government which is ostensibly overflowing with funding. That notion is reinforced by stories about enormous unsalable supplies for which there is seemingly no market which have been doing the rounds for decades. These stockpiles are partly the result of subsidies. It started 40 years ago with the scrap fraud and continues until this day. In the case of the strong growth of the flax production in Spain and the subsequent burning of superfluous supplies, even the name of the then Agricultural Minister, now a member of the European Commission, has been quoted in connection with this case. Only by halting the unnecessary flow of money can such frauds be brought to an end. National and regional governments can make more accurate assessments and manage that money far more effectively than the European Union, which is too remote from everyone and which gives the impression that it has too much money anyway.
I voted for the Bösch report but I did so with some reluctance as I share along with many of my colleagues doubts about a European Public Prosecutor and its role.
However, as this role has been confined to criminal offences committed against the financial interests of the European Communities by members and employees of EU institutions, then I felt this restricted role is worth supporting.
The location of this office in Luxembourg is sensible due to the proximity of the European Court of Justice.
The widening of the scope of the European Public Prosecutors office will have to be carefully monitored so as not to encroach into the Member States competence.
The Conservative Party is fighting hard to attack fraud within the EU but we cannot support this report because of its references to a European Public Prosecutor, which we believe is an incursion on national sovereignty in the area of criminal justice. We have therefore abstained on the final vote in order to reflect our support for the fight against fraud within the EU, whilst protecting our position on the European Public Prosecutor.
. I congratulate my Socialist colleague Mr Bosch for his report which pushes for stronger measures to step up the fight against fraud and makes the zero tolerance principle a reality.
We have come a long way since the fraud and mismanagement report of the Commission which led to its resignation in 1999, but there is still much work to do. Not least there is the problem of trafficking in adulterated butter using vegetable and animal fats and even chemical substances, leading to an estimated loss to the EU budget of some EUR 45 million. There is also the highly irregular matter of the flax case and EU subsidies for flax growing in certain Member States.
I welcome the fact that many Member States have joined the action brought by the Commission in the case against the big American tobacco companies before the European Court of Justice. Today is UK Non-Smoking Day, and it seems apt to support this case which is intended to combat large-scale tobacco smuggling which causes revenue losses of several billion euros every year to the EU and Member States' budgets.
Madam President, we must tackle the root causes of maladministration and fraud. Commissioner Kinnock is leading the way, at the forefront of these reforms in the Commission. I am sure that Neil Kinnock is precisely the right person to help restore public confidence in the EU institutions and their actions. We in the European Parliament should support him in his role. How anyone can endorse or allow fraud is beyond me. All of us, the EU institutions and the Member States themselves have an important role to play in ensuring that our citizens regain confidence in the European Union.
Wijkman report (A5-0054/2001)
Mr President, I am prompted to say 'How cold it is!' This is the second report in which we take an interest in warming up people in our Community. Earlier on, we were thinking about warming up the drivers of articulated lorries, and now we have this report - I voted for it - which seeks to improve energy efficiency in the European Community. It also covers all forms of energy saving such as district heating in cities - something I hope for warmly, the right word in the circumstances. In fact, a lot of energy can be saved with district heating, because a single boiler can heat the homes of ten, twenty, a hundred, a thousand city dwellers. So, with this system, there could also be more heating in the houses of pensioners, who are often cold because of their modest pensions.
We would hereby point out that the reason we voted in favour of the original text in Mr Wijkman' s report, A5-0054/2001 paragraph 26 (viii), was not because we want to see common, supranational taxes at EU level. Instead, the reason is because we want the Commission to take account of this issue so that, in the future, we might be able, if need be, to agree upon intergovernmental solutions when it comes to the taxation of fuel.
We are in favour of using a climate tax on a national basis to achieve targets without putting any additional burden on individuals or companies. This does not mean introducing a European tax; it is a call for national tax rates in this area to be harmonised. This should strengthen international competitiveness in the long term. The economy is based on secure energy supplies.
That concludes the explanations of vote.
(The sitting was suspended at 1.12 p.m. and resumed at 3 p.m.)
Preparatory work for the Stockholm European Council (23/24 March 2001) (continuation)
The next item is the continuation of the debate on the Council and Commission statements on the preparatory work for the Stockholm European Council on 23 and 24 March.
Mr President, I would like to begin by welcoming Mrs Lindh to Parliament. The Lisbon Summit was held about a year ago. Everyone, including myself, considers that Lisbon was a major success. The summit linked together a number of policy areas - economic policy, employment and social policy - making them mutually dependent. We know that both employment and welfare depend on economic growth. But there is also dependence in the opposite direction: the way in which we design welfare is important for employment and growth. Social policy is a productive factor.
A year ago the Commission submitted an excellent document ahead of Lisbon. This time, there is also a document which in some respects is excellent but I do have to criticise the Commission on one point. I have no objections to the factual content, but I find the document unbalanced. The speech of President Prodi today was balanced, but the Commission' s document is far too focused on the economic aspects. I would have liked to see more attention paid to employment and social policy. In the same way, I hope that economic policy is not allowed to dominate at the Stockholm Summit.
It is important to address questions such as full employment, employment in general, quality at work - which encompasses the working environment, skills development and influence on the part of employees - lifelong learning, which is incredibly important, and the demographic development which should result in older people also being given the opportunity to develop and to retain their jobs. Finally, the Stockholm and Gothenburg Summits should also be linked and, in the future, environmental issues should be integrated in this process with economic policy, employment policy and other policy. It is particularly important to incorporate the ecological issues.
Mr President, I naturally want to thank Mrs Lindh, the President-in-Office of the Council, and President Prodi for their presentation of the agenda they intend to present to the Stockholm Summit.
However, we may be forgiven for presuming to think that it is not so much a question of the excellence of that agenda as of its proper implementation nationally, in other words how the Member States carry through the processes of change, how they reconcile them with quality of life and work, and how they apply the strategy of greater social cohesion. Because the Commission admits, if only indirectly, that those are the real problems, when it talks about the 14 million who continue to be jobless and wonders whether enough has been done at national level. Equally, when it condemns the low skill levels of the labour force, one has to wonder whether the national training systems are put together properly, and whether educational reform, where implemented, is consistent with exploitation of the particular features of an area and whether it helps it to achieve greater cohesion, so that opportunity is open to all.
The Commission likewise condemns the existence of poverty and marginalisation in the Union. It would therefore be appropriate to check, in the area of employment policies, whether local partnership initiatives capable of producing investment in initial stages in order to speed up bureaucratic processes, infrastructure allocations and negotiated labour flexibility are consistent with national employment plans and are actually being implemented. It would also be appropriate to check, with regard to the same policies, whether the State aid granted, even if increased in the future, is really consistent with the local employment system criterion adopted.
Finally, with regard to the liberalised public services, pending verification of the final benefits to the user, it would be appropriate to consider whether the new jobs are numerically and qualitatively equal to those lost and whether the opening up of the markets involved is at least consistent with the integration of rural, remote, and mountainous areas with urban centres.
Mr President, President-in-Office of the Council, President of the Commission, in my short remarks I want to address one of the priorities that President Prodi outlined this morning. This concerns the right regulatory environment; colleagues will have copies of the text. Now it is not surprising that, in the ten pages here, the section on the right regulatory environment is by far the shortest. The Commission has not even been able to find one page of good things to say about it! And why, colleagues, is that? Because despite all the fine words about having a deregulatory model, about creating jobs, about freeing up business, about - I quote - making the European Union the cheapest and the easiest place to do business, in the year since Lisbon we have seen a catalogue of failure on almost every front.
Take my own country, which claims to be in the lead of the new economy. Every business organisation and every survey confirms that more and more regulation and red tape has been piled on British business over the last twelve months. When I go and see companies in my constituency they say to me: "Mr Harbour, we have reached the stage now where politicians are spending more time sending us new regulations about protecting and looking after our existing employees than actually encouraging us to create new jobs".
I took notes throughout the speech by the President of the Council this morning and the question of deregulation was not mentioned once! But what did she mention? On top of everything that was agreed at Lisbon we are going to have a new ecological dimension to this programme and, far from the virtuous circle that Mr Goebbels was talking about this morning, we have a vicious circle. Once we actually created new jobs; we are now looking for new burdens to place on business in the new ecological dimension!
I would just like to mention one point to President Prodi concerning an important conference on the economy two weeks ago, to which he kindly invited me along with other Members. (He might have invited me in December, by the way, when he invited everybody else but I did get my invitation about two weeks beforehand). I was able to go to a short part of it and, across the European economy, businesses from every country were saying if we are going to achieve the e-economy, do not over-regulate it.
Mr President, Madam President-in-Office of the Council, President of the Commission, ladies and gentlemen, the meeting of the Stockholm European Council is a very important stage for us as it will reconcile two of our major concerns: a competitive economy and the defence of a social model.
However, it seems to us that the documents which will be submitted to the Stockholm European Council may be excessively numerous and that we may have to make more progress in preparing for these meetings. A large number of documents is not necessarily the best guarantee of a future strategy. From this perspective, I would like to recall the proposals made by Parliament for a merger between the Economic and Financial Committee and the Economic Policy Committee. I think there is food for thought here.
We are gratified moreover by the adoption of a restricted list of structural indicators. It is the right course to follow for progress to be made at European level. To simply talk about structural reforms does not mean very much; we need to know which reforms we are talking about. And it seems to us that everything that concerns human investment must be of paramount importance. Structural reforms must be based first and foremost on the notion of human investment. Faced with an ageing population, which you referred to, Mr Prodi, it seems to us that we neglect at our peril investment in education, in mobility, in languages, in lifelong learning, and in research too, which you mentioned when you spoke just now on patents and Galileo.
President of the Commission, allow me to remind you, however, of the commitments we undertook, especially in Nice, regarding the social agenda. It seems to us that this is a very important issue on which we must make progress in the European Union, including at the Stockholm European Council.
Mr President, Mr President of the Commission, Madam President-in-Office of the Council, ladies and gentlemen, I would like to congratulate the presidency of the Council and the presidency of the Commission, who have always promoted this initiative, on taking up the Lisbon debate. This is an extremely important debate because less than a year ago we committed ourselves to nothing less than turning Europe into the most competitive and dynamic area of stability in the world. Nothing less than that. However, the 2010 horizon is looking stormy because the reticence of some countries to carry out liberalisation programmes approved by everybody and the resistance of States such as France to losing some of the flagships of its public sector are creating a two-speed Europe, a Europe in which countries which fulfil their collective commitments see their progress threatened by suspiciously aggressive strategies from companies, which are still public, in relation to recently liberalised sectors.
Ladies and gentlemen, a lot is at stake, but above all the legitimacy of the Community institutions is at stake in the eyes of the European citizens, who see the spread of a dangerous dynamic which favours the directors of powerful companies and which yields few results.
That is why I think Stockholm is so important. Stockholm must mark the beginning of a thorough debate on public participation in key industrial sectors. This debate must take place within the framework of a mutual process of evaluation and learning which will contribute to improving the operation of the single market. Based on a scoreboard of objective indicators for privatisation, this debate must bring together the different attitudes to the principles of competition, freedom of establishment and free movement of capital. This debate is being demanded by the European citizens who, having accepted competition as an effective method for allocating resources, are seeing their markets subjected to inefficiencies imported from countries which are ideologically allergic to economic reform.
Mr President, Madam President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, I would like to highlight four social accents which seem to me crucial in the strategy for Stockholm.
First of all, Madam President-in-Office, Stockholm must hold on to the objective of full employment. That also means that that 3% growth must remain on the agenda and that hence productive investments must be made, not only in the knowledge society but also in social services and in people. This must be clearly reflected in the employment guidelines. I welcome the interim goals but these must also be included in the economic guidelines.
Secondly: full employment, to us, means quality jobs. And however important coordination methods are, it is important that a clear link is established with the social agenda, social legislation and social agreements in this connection. I set great store by the fact that you have invited the Commission to formulate objectives for the right to lifelong learning, but it would be equally important, Madam President-in-Office, if the Council were to invite the social partners to at long last reach agreements on that score.
Thirdly: Stockholm must be the summit where quality equals equality. That means that we should not only talk about labour participation of the elderly, however important that is, but also of women. Stockholm should therefore focus on improving the quality of the so-called atypical jobs, on reconciling work and family, redistributing the work, a strategy of equal pay for equal work, and child care.
Lastly: Stockholm must first and foremost be a social summit which does not reduce everything to labour market policy, however important that may be, but also maps out courses for the future with regard to social cohesion and solidarity. I so much hope, Madam President-in-Office, that Stockholm will prove crucial in the strategy of open coordination in terms of social exclusion and social protection, so that the Belgian Presidency can outline clear and ambitious objectives in this strategy.
Mrs Lindh, the texts are, in my opinion, not wholly satisfactory, but I hope that in the time left available to us, the missing pieces of the jigsaw puzzle will fall into place.
Mr President, at least the European Union surpassed itself at the Lisbon Summit. The Council decided to create the most dynamic economic area in the world. That was a year ago. Are we any closer to the plans? We have certainly become more competitive, including in new technologies. The Member States have started on numerous structural reforms. Unemployment has been reduced to a large - but not by any means full - extent. Unfortunately, adequate economic and social cohesion between the regions has still not been achieved. What we expect of the Swedish Presidency is an initiative to develop intelligent instruments for investigating qualitative and quantitative progress. Benchmarking and gender-specific statistics should give us information which needs to be evaluated every year. What we certainly do not need is to adopt the Swedish social model for Europe. What we need are real measures to increase employability and ensure that the younger members of the workforce, women wishing to return to work and the long-term employed are better qualified. The socially disadvantaged must be better integrated into working life and discrimination in employment and the workplace must be nipped in the bud.
Just how important it is to stop excluding older employees is something which you felt deserved a mention here today, Mr President of the Commission. We must work and act across the generational divide and we must convince young people that it is worthwhile working together with older people on this project, so that we can create social insurance systems which are fundable, meaning that balanced budgets are needed in the Member States. All this presupposes the full support of the social partners. Anne Van Lancker is right, however; we also need agreements between them and NGOs, the representatives of civil society and, of course, the European Parliament.
Mr President, because I only have a minute and a half I will make only one point and that too has to do with social dialogue and the social partners. Next week in Stockholm, on the eve of the summit, there will also be a summit of the social partners. It will be taking place in the midst of something of a crisis for social dialogue, because the employers seem set to walk away from attempts to negotiate improved employment rights for workers placed by temporary employment agencies.
That is a very serious issue. In the framework of Stockholm we need to look very seriously at the importance of the social partners in improving flexibility for our enterprises, whilst at the same time safeguarding workers in or moving between those enterprises. That is what we are promised in the adaptability pillar of the employment strategy and what should be delivered by the Lisbon process. But unfortunately the reality in my region and elsewhere in the Union is that workers placed by temporary employment agencies are placed at a severe disadvantage. They are paying the price of improved flexibility for enterprises.
Employers have to be made to recognise their responsibilities. If they are determined to walk away from these negotiations, the Commission must make it absolutely clear that it will take immediate legislative action and the Stockholm Summit should make it clear that the Council will do everything it can to expedite the legislative instrument to cover workers placed by temporary employment agencies.
Mr President, when the UK Prime Minister went to Lisbon he quite arrogantly lectured other European leaders about how they should be running their economies. Not content with trying to control us at home, he is trying to do that in Europe as well. He came back to the UK saying that Europe is going our way and that he had changed the agenda. However, as far as I can see, the only way in which Europe is following Mr Blair's agenda is by piling yet more red tape on business and more regulation, and making Europe an ever more expensive place in which to do business.
Mr Blair's government introduced about 3500 regulations last year alone - a record increase. The lessons of Lisbon have not been learned in London or Brussels, because we still see every day in this House more regulation and more red tape being produced.
I challenge both Commissioner Prodi and Mrs Lindh to come up with one example of where a burden on business has been removed or repealed since Lisbon, one example of an EU measure which makes it easier and not more difficult and more expensive to employ people and one example of a proposal for a regulation which has been dropped as being too expensive or disproportionate to the aims sought.
I hope that I will be proved wrong in my assessment of the success rate from Lisbon being very low indeed. We still have directives on how to climb ladders. We still have directives on lawnmowers, fluorescent ballast and one on electrical waste which is quite simply going to be a tax on computers. How is that going to promote the e-economy in Europe? Regulation may feel like cost-free political points to politicians, but someone has to pay the bill. The people who pay the bills are the customers of these companies, who pay them in higher prices and, above all, the people of Europe, who are priced out of jobs.
I call on the Commission and the Council to live up to the fine words of Lisbon with action: remove red tape and, above all, make it easier, not more difficult or expensive to employ people in Europe.
Mr President, if we genuinely want a knowledge-based economy there are preconditions: you need a critical mass of numerate and scientifically trained citizenry in the workplace, expenditure of at least 3% of GDP on research and development, research infrastructure and networks of expertise and a rapid system of dissemination and exploitation.
These preconditions are generally not met in the EU, despite the Lisbon Declaration. First, we are very short of engineers and scientists: retraining in science is an essential part of lifelong learning. Secondly, only two Member States - Sweden, luckily, and Finland - spend more than 3% of GDP on research and they have the industrial competitiveness which accompanies that expenditure.
Foresight and dissemination will, of course, be helped by the forthcoming Sixth Framework Programme and even more by the creation of the European research area, with its networking of centres of excellence. Without Member State commitment at Stockholm, the knowledge-based economy simply will not happen. So I say to Member States: "Over to you at Stockholm. If you want it to happen, put your money where your mouth is".
Mr President, it is a pity that the conservative group in the European Parliament prevented Parliament from taking part, even indirectly, in the Council summit in Stockholm by voting against the Bullmann report during the last part-session, thereby reducing us to the present alternative.
The Council summit in Stockholm will have to take decisions on matters relating to education and research. We need to speed up the rate of development of the electronic learning sector. Innovations and new multimedia and Internet technologies will give us the tools we need for distance learning both for general education and for training and lifelong learning.
At the Stockholm Summit, we shall need to start systematically monitoring electronic learning, bringing together indicators to control equal access of pupils and non-pupils to information and communications technologies and taking measures to combat geographical, social and cultural inequalities. On the other hand, lifelong learning is a prime means for the European economy of allowing the human resources which we need for a knowledge society to respond and develop. We need to bear the social cost of these policies in the conviction that they will bring in maximum returns, for the benefit of the European social and cultural model.
Finally, the European research area must be given form and substance by coordinating activities and policies in the research area and supporting both basic research and pioneering technologies. We need to increase spending in order to catch up with the USA and we need better, more efficient relations between research and science and public opinion and the citizens of Europe.
Mr President, I would like to start by saying thank you for an excellent debate with many important contributions ahead of the European Council in Stockholm. Allow me to comment on some of the issues.
Firstly, I would like to say that I agree with Mr Suominen that it is important not only to have words, but also to have action. For this reason, I believe that an annual assessment and follow-up of the targets is a new and unique process which will hopefully mean that we really become better at ensuring that words are translated into action.
I would like to thank Mr Goebbels for such a positive picture of Europe. I agree that it is important also to spread the view and picture that things are going well for Europe. I agree that it is important for us to combine economic and social measures. That is, in fact, what this whole debate has been about. Some speakers have talked about economic aspects, others about social aspects. What will make us able, in fact, to modernise and not just liberalise Europe is our ability to combine economic reforms and social reforms.
Herman Schmid addressed the problem of there being a "right-wing policy" when we talk about economic goals and economic reforms. I cannot understand this. Obviously, a strong economy is vital for welfare. In addition, we have clearly prioritised the fight against unemployment and we emphasise the importance of raising employment targets, which I see as crucial issues for the future of Europe.
I agree with what Mr Andersson, Mrs Van Lancker and Mrs O' Toole said. They stressed that, if we are to be competitive, we must also ensure that we focus on education and social issues. Lifelong learning is an important issue for Europe. Our citizens must receive sufficient training and so achieve good skills. We have already talked about the participation of older people in the labour market. Mrs Van Lancker also mentions the position of women in the labour market. Mr Andersson mentions environmental technology. All this is vital if we are to achieve our targets regarding competitiveness.
Mr Harbour complained that I did not address the issue of deregulation. In my statement, I nonetheless said that we must open up the markets for electricity, gas, post, rail traffic and air traffic and that we must have a common market for financial services by 2005 and a common market for venture capital by 2003. If Mr Harbour does not feel that this is important for economic development in Europe, I really do not know what he feels is important.
Thomas Mann addressed the significance of our also evaluating our targets, which I commented on in the introduction. I agree with this, although we do not perhaps agree entirely on the Swedish social model, but we will no doubt continue to discuss this.
Mr Hughes addressed the important issue of workplaces which do not meet basic requirements regarding labour law, safety, etc. This applies to matters such as temporary agency work. This is an important issue which we are mainly discussing on a national basis, but which obviously also has to be discussed with regard to the future. Particularly when we talk about quality of work and the importance of establishing social targets, I believe we have the opportunity to take up this issue of temporary agency work within the framework of the European Council in Stockholm.
I would like to conclude by thanking you for an excellent debate. I hope that we will have a good summit in Stockholm. I am also convinced that Parliament will continue to ensure that there will be action, not just words.
Madam President-in-Office of the Council, a few brief words, because it seems to me that the debate has revealed a very clear line: firm, general agreement on the project to be pursued, the great importance of the path set out at Lisbon, and the need to continue in that direction at Stockholm. But everyone is also in agreement in warning of the crucial need to accelerate the rate of progress. We are going too slowly, we have missed opportunities, and so, Madam President, what I ask is that we press on together, at Stockholm, at a rapid pace and with a minimum of anger and tension because, although we are in agreement, all too often commitments made are not put into practice. So I thank you for your speech and I leave you with that commitment, in the hope of a positive summit.
I have received six motions for resolutions pursuant to Rule 37(2). The debate is closed.
The vote will be taken on Thursday at 12 noon.
Conflict prevention and crisis management
The next item is the oral questions to the Council and the Commission (B5-0012/2001) and (B5-0013/2001) by Mr Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the strengthening of European Union capabilities for conflict prevention and civilian aspects of crisis management, including statements on the situation on the border between the Federal Republic of Yugoslavia and Kosovo and the Former Yugoslav Republic of Macedonia.
Mr President, Madam President-in-Office of the Council, Commissioner, I appreciate the opportunity afforded by today' s debate because the triad of conflict prevention, civil crisis management and military capabilities needs to be seen in a wider context, ensuring of course that conflict prevention and civil crisis management are given a high ranking. All three concepts are interconnected. Credible civil crisis management and prevention are only possible if all sides are aware of the military capabilities. On the other hand, developing our potential for conflict prevention and crisis management will ensure that we never need to use military force. Hence the high ranking.
With the resolutions of Cologne, Helsinki and Feira and the conditions created in Nice, we have a clear brief to forge ahead with the civil aspects of crisis management. This includes developing the capacity to plan and implement policing operations, cooperation with the United Nations and questions of coherence and efficient improvement to Union policy in this area. In the meantime, we have seen - and we still see time and again - that the present artificial separation of powers - some of which rest with the Commission and some with the High Representative - is damaging us in the long run and the Council should consider if it would be better in the long term for the vice-president of the Commission to have special relations with the Council and take over these matters, and for this to be used as a springboard for bringing greater transparency to these three areas.
The point is, we should really like to know that a check has been run on the extent to which these various capabilities are available in the institutions of the European Union. We need to do something about improving the European Union' s information and analysis capacities. We must be careful not to develop dual structures; instead we must combine the resources of the Council, the Commission, the Member States and other institutions so that we really can benefit from them.
I do not intend to go into all the details, but I think that it is immensely important in this context for the Commission to take more of an initiative in these areas and play a central role in planning crisis prevention and crisis management, so that we can create the political awareness needed for all these capabilities to be brought under one roof.
We specifically call on the Member States to provide the capacities and resources needed so that the European Union can be quickly deployed in the four areas defined in Feira, although this will depend, among other things, on defining specific objectives in advance, possibly with a timetable, as we did during the discussion on police forces.
The example of Kosovo shows just how badly we need these capabilities; it also shows that we can act in a coordinated manner under uniform guidance. Even though the Council, the Commission and the Member States have done a great deal of good over the last two or three years, we still have to admit - more' s the pity - that we are far too backward in coming forward in certain areas and taking on tasks which we need to tackle directly, which is why we feel it is so important that we make progress here.
In doing so, we shall certainly need proper coordination with organisations such as the UN, the OSCE, the Council of Europe, financial institutions such as the IMF and the World Bank and non-governmental organisations. I need only remind you of the status quo here and the fact that the old principle still applies to Kosovo: now at last we must find the coordinator for the coordinators. A great deal still needs to be done here and I think that, given the problems, especially for individuals, we really must overcome the difficulties, power struggles and vanities between the institutions and develop European capabilities which enable us to foster and contribute to peace and freedom, both within and on the edge of the European Union.
Mr President, Mr Brok, ladies and gentlemen, I would first like to thank Mr Brok for addressing this vital issue. I would like to take this opportunity to give a general answer on the way the Swedish Presidency approaches preventive work within the Union.
"All human beings are born free and equal in dignity and rights." This is the opening of the United Nations Universal Declaration of Human Rights - the cornerstone of our work for individual freedom, safety and dignity.
As we know, war and armed conflict destroy all fundamental principles. Instead, the law of the strong rules through firepower and oppression.
The 20th century was the century of war with the world wars and wars in the Middle East and the Balkans. Each time alarm bells rang, but the international community often reacted too late. Now we can show that we are learning from the past. By actively focusing on preventing armed conflict, we can help make this century different.
The EU has a key role to play in this regard. Let me quote what Mr Hume said in Parliament when he was awarded the Nobel peace prize: "Let us not forget that European Union is the best example, as we have learned, in the history of the world of conflict resolution." Today, conflict prevention is also a central element of the developing Common European Security and Defence Policy.
The ESDP is based on three pillars: military crisis management, civil crisis management and conflict prevention. These are closely linked. At the same time, prevention is different to military and civil crisis management in that it is not about reacting to a crisis that has already flared up, but about promoting in good time the fundamental values on which we all agree: that children should be able to go to school instead of to war and that democracy must be established at all levels.
The EU has an extremely large number of instruments which can be used to prevent armed conflict and manage crises. We must use these in a more considered and coherent way, both in the field and in Brussels. These issues must involve the whole Union and all institutions. We already know that the EU can make important interventions. Our unarmed monitors in Presevo and the police mission in Albania are just two examples.
Experience from the Balkans has clearly shown that conflict prevention must be based on long-term involvement. The basic causes of armed conflict must be removed. Therefore, development work has a key role. The decision of the Commission and the Development Council to integrate prevention into development work is central and must now be turned into practical guidelines for projects and programmes. It is a matter of strengthening human rights and democracy in the long term and of the way crisis management and humanitarian aid gives way to development work. The Commission' s upcoming communication on conflict prevention, on human rights and democracy and on humanitarian aid, reconstruction and development will, therefore, be significant.
We must also identify potential conflicts at an earlier stage. One example is the way water issues are often a source of conflict nowadays. However, we can see a telling example right next to us of the way the EU can mean that resources of common interest can create partnership and development. The river running through Strasbourg used to be a poisoned watercourse, a barrier. Now it is a common waterway and source of fish.
The EU must also develop sustainable and effective partnerships with other important players. The UN is our most important partner. We are trying to establish close long-term cooperation at all levels between the EU and the UN. Similarly, we are strengthening relations with the OSCE.
In Africa, we are seeking partnership with the sub-regional organisations SADC, IGAD and ECOWAS, which also work on conflict prevention and crisis management, in order to help them build up their capabilities and support local processes. ECOWAS' small arms moratorium is a good example.
We are also setting up a joint expert group for conflict prevention with Canada and developing contacts with the G8 group.
Partnership with others naturally has to be driven by real needs and comparative benefits. When I recently visited the Southern Caucasus with Mr Patten and Dr Solana, it was an obvious occasion to build on the OSCE' s and the European Council' s knowledge of, and presence in, the area. Now, we are discussing how the EU can work with the OSCE to develop monitoring of the border with the Northern Caucasus. The Troika' s visit to the Caucasus in February and to Israel and Gaza in the past two days is another example of the EU' s role in conflict prevention.
I would also like to point out that relations with civil society and NGOs are crucial if we are to succeed.
There has been a request for a Council declaration on the situation in Northern FYROM, and I would like to take this up as an example of the way the EU can work:
For several years, we have taken measures to try to prevent conflict through unarmed monitors, aid for political and economic reforms and for central and local institutions, the 1998 Trade and Cooperation Agreement and the Stabilisation and Association Agreement which is expected to be signed shortly.
On 22 February came the first reports that an armed Albanian group had entered Northern FYROM. Their purpose was unclear, but there was clear resistance to ratification of the border agreement recently signed between FYROM and FRY.
In order to prevent increased violence, the EU and the presidency representatives in Skopje established a close dialogue with FYROM' s government. The Troika called a meeting of the leading Albanian parties and urged them to vote for ratification of the border agreement, which the majority did.
Following the gun battles, explosion of mines and exchanges of fire, the EU has condemned the violent attacks and urged all parties - particularly representatives of the Albanian minority in FYROM - to distance themselves from the violent actions. We have said that it is important to have closer cooperation and have also welcomed the cooperation between KFOR, UNMIK and the FYROM authorities and expressed support for FYROM' s sovereignty and territorial integrity, while also urging restraint.
The important message to the public has been that FYROM' s future lies in closer ties with Europe and the EU and that stability and security is a vital condition of this. The desire of the people of the Balkans for integration and cooperation with Europe means that the EU can play a vital role - including a crucial role in forming opinion.
We have started an important process in carrying out the proposals the Commission and the High Representative presented in their report to the European Council in Nice and will hopefully be able to go on to approve a programme for conflict prevention in Gothenburg in June. In preparing the programme, we will naturally be carefully studying the proposals from Parliament, including the important Lalumière resolution of last year and the resolution which will be adopted tomorrow.
Let me finally say a few words about other elements of the cooperation surrounding the Common European Security and Defence Policy.
I have not addressed the subject of military capabilities today, but I believe that they have an important role to play. The knowledge that the EU has military capabilities also plays an important role in preventive work.
With regard to civil crisis management, we have to press on with what the European Council addressed - civilian police, the judicial system, civil administration and rescue services. We are working hard to turn the target of 5 000 police into reality. Member States have been asked to state their national contributions. An initial reconciliation will take place in May. We are putting a great deal of energy into developing the ability to plan and manage police initiatives and into common standards for equipment, training, etc.
We have also started work on other areas of capability - strengthening the judicial system and civil administration during crises and conflicts, and the Council Working Group for Rescue Services is drawing up concrete targets in its area.
We know that armed conflict damages all vital functions in a society. Crisis management must therefore include support for everything from the judicial system to refuse collection. Human rights, international agreements and humanitarian principles must be defended, especially with regard to safe access to help those suffering.
We will therefore also open discussions on areas of capability other than those which we have previously identified, e.g. observers and experts in human rights and disarmament.
Of course, we also have to solve the issues of how we are to achieve effective cooperation between civil and military crisis management. It is almost always the case that we solve these issues jointly when it comes to practical work in the field.
If it turns out that I have to leave this debate early, I would like to emphasise that this in no way means that I am not interested in hearing the thoughts of all Members of Parliament. The fact is, I am going to Murmansk to discuss important nuclear safety issues in Northern Russia, and getting to Murmansk is not easy.
I note what the honourable gentleman says about the difficulty of getting to Strasbourg rather than Murmansk but I suppose one difference is that you cannot get to Strasbourg by nuclear submarine.
It is a great privilege for me to follow on from the Minister with whom I have spent a good deal of time on Troika visits in the last few weeks, I guess dealing with conflict prevention, and it is a pleasure to take part in the debate launched by the honourable gentleman. We last exchanged words in the same general direction in Washington a few days ago. He has raised an important debate. Perhaps I can be excused if I can take a few moments more than my allotted five to begin with and shave that off anything I say at the end of the debate. I will not come back at the end of the debate unless there are specific questions which people wish me to respond to, in which case of course I would be delighted to do so, not least in the Minister's absence in Murmansk.
As the Minister reminded us, the European Union is not new to the whole field of conflict prevention, crisis management and post-conflict reconstruction. We recognise that conflict prevention and crisis management are long-term undertakings. All of our regional cooperation programmes, CARDS, the ALURE Latin America programme, PHARE, MEDA, TACIS and so on, the Cotonou Agreement as well as our pre-accession strategies and stabilisation, association and cooperation agreements with third countries - all of them contain conflict prevent and crisis management provisions. Rehabilitation programmes such as that in Rwanda after the genocide, economic reconstruction programmes such as that in Kosovo today, bilateral aid programmes built on peace agreements such as those in Guatemala and El Salvador are practical examples of how we are helping every day to prevent conflict and to build peace around the world.
No one disputes that recent history in the Balkans, in Africa and elsewhere has taught us that we need to equip ourselves better to try to prevent the outbreak of violent conflict and to react more effectively when it occurs. We have taken some important new initiatives in relation to conflict prevention. Last December the Commission and the High Representative jointly presented a report to the Nice Council with recommendations for improvements. We focused in particular on developing better methods of analysis, closer coordination within the Union and more effective coordination with our international partners - and this follows a point that my honourable friend made - especially the United Nations and the OSCE.
We are now working with the High Representative to follow up the recommendations of the Nice report. We are looking at the development of conflict indicators and early warning systems so that we can focus our attention much better on countries or regions in difficulty. We are also examining how CFSP instruments such as political dialogue can be adapted so that they are more robust, flexible and timely. The Commission is working with the presidency on the action programme which the presidency, as the Minister made clear, will present at the European Council meeting in June.
The Commission is also preparing a communication on conflict prevention which we will present to the Council in April. This communication will focus particularly on addressing the root causes of conflict through Community external aid and development instruments. We will put forward proposals, for example, to build the objectives of peace and democratic stability more clearly into our assistance programmes. We will place greater emphasis in future on support for the building of stable institutions and the rule of law including, of course, the police and the administration of justice. We will also ensure through our assistance programmes that we take account of indicators of political exclusion, ethnic, social or regional marginalisation, environmental degradation or other factors which can contribute to violent conflict.
We intend to contribute to international initiatives, for example through the G8 and the OECD, on issues such as international crime, the diamond trade, drug-trafficking and child soldiers. We have also to exploit to the full other means such as trade policy instruments and trade and cooperation agreements, or our skills on border-management police training, customs assistance missions - which have been such a success in the Balkans - or expertise in migration, social or environmental policy. I look forward to returning to this Parliament to present the communication once it has been finalised. But I am acutely conscious that while we are working on these issues, events in the real world are not put on hold. In southern Serbia and on Kosovo's borders with Macedonia we have a real-life example of a crisis that needs managing, as the Minister said, and a further conflict that must be prevented.
Let me be clear. What is happening on these two borders threatens, if it is not tackled firmly and rapidly, to reverse much of the recent, very heartening progress that has been made in the region. It threatens fresh conflict, fresh instability, just as we were putting those things behind us in the Balkans. Plainly, the straight military security issues involved are for the Council, and above all for NATO, not for the European Commission. I know how hard the presidency, the Minister and my colleague, Javier Solana, have been working on these issues, as has NATO. I very much welcome the cease-fire negotiated on Monday in the Presevo Valley. I very much hope that it will hold.
However, I have been determined that the Commission should contribute as rapidly and fully as possible to support the wider efforts to tackle this crisis both in southern Serbia and on the FYROM border. As Parliament may know, we have already announced that we were prepared to provide about EUR 1 million in assistance for southern Serbia, for the Presevo Valley. We have made available another EUR 900 000 and agreed on 24 projects with deputy prime minister Covic of Serbia and with the local mayor. The 24 projects are in areas like improvement of water and improvement of schools, which we are prepared to undertake as well. That raises our immediate assistance to almost EUR 2 million. I think that is the right way to support deputy prime minister Covic's commitment to try to resolve these issues through dialogue rather than conflict. We are also prepared to put some of the EUR 240 million that we are providing for Serbia in reconstruction assistance this year to doing more in the Presevo Valley.
We still have a long way to go in improving our capacity to respond to crises in the short term. I would characterise the challenges we face under three headings. First, we have to react more quickly in crisis situations. The Commission is responding to this challenge. As Parliament knows we are engaged in a process of the reform of our external aid, which will mean that we are able to deliver assistance more rapidly and more efficiently across the whole range of Community aid programmes. Last month, on our initiative, the Council also adopted the regulation establishing a rapid-reaction mechanism.
Second, we must be able to deploy appropriate personnel in sufficient numbers, which is a real difficulty and a challenge for all of us. The rapid-reaction mechanism will give the Commission the possibility to do this and we will shortly start to negotiate framework contracts for this purpose with Member States, international organisations, NGOs and others. The major problem we face in this area, however, is the lack of suitably qualified and available personnel in the Member States. It is a problem faced not just by the Union but also by the UN, OSCE and other bodies engaged in international peace missions.
In the Commission's view, the best way to build up the Union's capacity in this field is by developing common recruitment standards and training programmes. The Commission is encouraging Member States to work together and with the UN and OSCE in this area, and is prepared to support such training programmes from Community funds.
Third and last, we have to develop more effective coordination. In the Commission's view, effective crisis management does not necessarily require major changes in existing decision-making procedures laid down in the Treaty. It requires the establishment of improved mechanisms for day-to-day coordination at headquarters level, in the field, and between the field and headquarters.
For its part, the Commission is engaged in reorganising itself internally in order to ensure better coordination of Community instruments in crisis situations. The Commission has established a conflict prevention and crisis management unit. Within that unit the Commission intends to establish a crisis management cell, which will coordinate various Community initiatives and provide a focal point for the Council situation centre. The crisis management cell should be operational by the summer.
Furthermore, in the context of the on-going debate in the Council on crisis management procedures, we have suggested to Council that the coordinating mechanism provided for in the conclusions of the Helsinki European Council should be relaunched. We are prepared to play our full part in the functioning of this mechanism.
Finally, with regard to both conflict prevention and civilian crisis management, the Commission intends to play, in full association with the work of the Council's Political and Security Committee, an active role in helping to take forward efforts in this area with the Council. We want to work with the High Representative, the policy unit and the Council secretariat in this spirit. We will work closely with Parliament, as well as the Council, on these issues. We will certainly keep Parliament fully informed. I very much hope that the communication which we bring forward in April will provide a focus for a debate which gives us the opportunity to bring together in a more creative and constructive way the responsibilities with which the Commission is charged, the responsibilities which we have agreed to share on a Europe-wide level. We can take initiatives in this field which are not available to others and if we do that constructively we will make a reality of the construction of a common foreign and security policy.
Mr President, Madam Foreign Minister, Commissioner, first I should like to pass on apologises for absence from Doris Pack, our top expert on crisis regions. She is on her way to Sarajevo and has asked me to stand in for her.
It is true that, once again, we are right up against the concepts of "civil crisis management" and "conflict prevention" in the crisis region, and we pray that we shall not have to deploy the third option, i.e. of putting our military capabilities to the test. Recent developments in the region have been both positive and extremely negative and I think that we have taken account of both in Parliament' s compromise resolution which will be put to the vote tomorrow.
On the positive side, I would point out that efforts to keep the peace in Macedonia really have worked over recent years and the Georgievski government has made a special contribution here by including representatives of the Albanian minority in the coalition. And if you take a closer look, you will see that this is not just a formality and that many important positions in Macedonia have been given to members of the minority. We have all the more responsibility for stabilising this country and it is good to hear that relative peace has now been restored on the fifth day, including in Tanusevcí, which was temporarily occupied by UCK extremists.
I should like to raise another point in this connection. Croatia has also made good progress and the Mesiæ government currently in power in Croatia - unlike the previous government - is not under any suspicion of encouraging Croatian extremists in Herzegovina who want to interfere with the successful community in Bosnia-Herzegovina and try to impose their own agenda there. In this respect, the appeal to the HDZ in Herzegovina is justified, but should be seen in isolation from these trends.
As proof of our trust - and I think as justifiable proof of our trust - towards the new Yugoslavian Government, we had allowed Yugoslav troops to start patrolling the Presevo valley in order to keep UCK extremists there under control and, in return, NATO has also stepped up border controls. This is, I think, an important point.
But what must we do when we demand that communal representatives in Kosovo and the local authorities fight the extremists? I think that it is important to say in this context that we must strengthen the legitimacy of moderate forces in Kosovo and that we strengthen Mr Rugowa - to name a name - by making it possible for elections to be held in Kosovo. I think that is an important political point. Otherwise the UCK can maintain off its own bat that they have more influence than they actually do. If we move in this direction, it will, I think, be a positive development.
Mr President, on behalf of the Group of the Party of European Socialists, I would first of all like to thank the Swedish Presidency for the explanation of the Council. It is becoming clear that a civil strategy will be forming a completely fresh component in conflict prevention and foreign policy. I would like to thank Commissioner Patten who has pointed out very clearly how vital it is that we provide the human resources so as to add substance to civil strategy.
I would like to start on a practical note. The Group of the Party of European Socialists has added a new point to its amendments on the wide issue of the small arms trade. This issue will be discussed in the PrepCom which will be taking place in New York between 19 and the end of March. This meeting will prove to be of overriding importance.
Needless to say, our Member States are closely involved in this matter. We know that there is a code of conduct, but we also know that we do not always implement those rules consistently. Europe' s role in the New York meeting will be of crucial importance. A number of key points are still missing from the action plan. We have included these in our amendments which we hope will be adopted tomorrow in a resolution, so that Europe will be sending out a clear message in this respect.
At the beginning of the last century, conflicts claimed as many victims among the military as it does among citizens today. There are over 100 conflicts, most of which are of a civil nature and are ethnically and regionally coloured. That fact alone entirely justifies our strategy of conflict prevention, but also forces us to appreciate the complexity of this strategy. It is no longer a question of diplomacy in the traditional meaning of the word. There is a whole gamut of mechanisms involved. It is a long-term task which cannot be carried out by one specific group alone and nobody else. And that has not always been Europe' s strong point, not now or in the past. The Group of the Party of European Socialists believes that we are facing a huge challenge in order to achieve a result by means of which Europe will put itself on the map using a fresh approach.
Mr President, as has been mentioned, this important debate is taking place against the background of further crises on the border of Kosovo and Macedonia. First of all, therefore, I have to stress the on-going need for cooperation between NATO and the European Union.
The Rapid Reaction Force, the rapid reaction mechanism, and the Civil Peace Corps must be complementary to NATO. Indeed that is stressed in paragraph 8 of the General Affairs Council's comments on international cooperation.
As has been mentioned by Minister Lindh, soldiers today carry out peace-making Community activities. The crossover between peace and war activities is now difficult to see. The European Union must be complementary to NATO. I urge the Council of Ministers and the Commission to comment on that point.
Tackling the root causes is another problem. Society is seriously destabilised by organised crime. Can the Commission and Ministers stress that they will tackle this across borders through Interpol and with mechanisms such as Scotland Yard's Paedophile Unit?
Capacity building is another critical point. When we look at Pristina we see that the hospital is under great stress. Is it not a necessity for the new AIDCO organisation that the Commission has created, which we welcome, to build up the capacity of the medical and educational professions?
Local professionals maintain civilian society but under stress, however excellent NGOs may be, surely local professionals, particularly in education and medicine, are vital. I urge the Commission to support those functions.
Finally, of course, accountability. I truly believe, and I am sure everyone here does too, that the best of all conflict prevention mechanisms is a fully functioning Parliament. I urge those present to ensure that this Parliament plays its full part, not just in conflict prevention and crisis management, but in ensuring that the Rapid Reaction Force has an ultimate responsibility to this Parliament as well as to national parliaments, the Council of Ministers and the Commission.
Mr President, ladies and gentlemen, Commissioner, Madam President-in-Office of the Council, the cost of peace is decidedly lower than the cost of war. That underscores the crucial importance of non-military conflict prevention in foreign policy. The Kosovo crisis showed us that. Post-war costs rock the EU budget every time. They are many times higher than what 2000 OSCE observers or a stability programme for the region at the beginning of the 1990s would have cost.
The example of Kosovo also teaches us that civil conflict management must be deployed early on. It takes time and it is not very spectacular. Conflict prevention today requires not just political instruments; it also requires economic instruments, as well as social and ecological measures. The EU has this potential. It could play a significant role in preventing and managing conflicts in the world. It has the biggest internal market, it has economic clout, it can plan economic cooperation. It has a broad range of historical and cultural experience and has a diplomatic corps at international level, but it is not the biggest conflict preventer in the world because it splits this strength into 15 plus 1 fragmented interests and that is the main problem. European conflict prevention needs a European centre, a Commission and a ...
(The President cut the speaker off)
Mr President, our Group welcomes the implementation of the initiative aimed at giving the European Union a greater role in the prevention of conflicts and we look forward with great interest to the communication which Mr Patten has said the Commission will deliver next month.
Now, experience has shown us that there are certain problems to be considered. To this end, although we agree in general with Mr Brok' s oral question and we recognise that he has accepted collective work by the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, there is a specific point that concerns us which is just the opposite of what Mrs Nicholson says. In both recital D and in paragraph 8 it is unfortunate that NATO is mentioned because NATO has been one of the main causes of problems in many places, as we saw in the former Yugoslavia, in Kosovo and in Cyprus when it was invaded by Turkey. Our support cannot therefore be total.
This oral question also contains an important element: targeting the global economic and social factors which may forewarn us of conflicts. We should be alert to situations which may arise tomorrow or the day after. In the Western Sahara there is currently a very explosive situation which the authorities do not want to acknowledge and which should cause us great concern in the European Union. The same could be said of Israel and Palestine, where a crisis with serious consequences for us could blow up in our faces at any time.
We do not want to behave like the United States of America, which whenever there is a problem - such as in Colombia for example - instead of supporting a negotiated solution, reached through discussion, sends more soldiers, more aircraft and more military force, thereby making the situation worse. We want Europe to promote stability, peace and a negotiated solution to conflicts. We therefore believe that, in relation to the conflict now arising between Macedonia and Kosovo, we must first concern ourselves with the complacency with which the Americans in the region have fallen into step with the KLA forces and, on the other hand, we must recognise and support Macedonia' s efforts to reach a border agreement and condemn terrorism.
Mr President, ladies and gentlemen, the events of the last few hours have been most alarming.
Europe is making great efforts to keep the peace in South East Europe and many individual countries are also doing just as much, in terms of financial assistance and cooperation.
However, peace is unfortunately a long way off; in fact, corruption is growing; elections - if there are any - often lack transparency, and emigration from Kosovo, Montenegro and Albania has reached overwhelming proportions, those remaining on the territory being the worst of the criminal population.
The European Union probably ought to devote more attention to making return immigration easier, ensuring that there are active populations in those countries who are genuinely committed to redevelopment and pursuing a process of peace and tranquillity in their homelands.
Therefore, it is not just a problem of military security at the frontiers. The ethnic minorities are becoming increasingly demanding and violent towards the inhabitants and the peacekeeping forces, thus demonstrating the still very evident fragility of local governments, particularly the Albanian Government, which ought to uphold the rights of the political opposition more firmly, and the fragility of relations with the European Union and with some non-governmental organisations.
We are convinced that the solution to the Balkan crisis must be a political solution, but it must be accompanied by full, transparent affirmation of rights and a genuine will for tangible and intangible reconstruction.
The European Union must commit itself wholly to achieving the aims of peace and stability in the Balkans, but it must be increasingly clear about the fact that genuine financial assistance has to be closely linked to the pursuit of these aims, in the short term and without further tolerance.
Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, I do not agree at all with the comments made by Mrs Lindh, who talks about the 'experience of the Balkans' . I think what is happening now in Macedonia is proof that we have seen, heard and learned nothing, or rather, that you have seen, heard and learned nothing.
What is happening now in Macedonia is happening in Macedonia and there is no point in creating alibis for ourselves and in saying, as many do, that the crisis stems from Kosovo, from the transfer of persons, of ex-members of the KLA to Macedonia. The crisis in Macedonia is a crisis which arose and which spread because of our lack of a serious policy on Macedonia over the last ten years.
My socialist colleagues will remember the insistence with which Mrs Pack and myself came back time and time again to the importance of a project which seemed marginal, which my socialist and communist colleagues regarded with a certain condescension. I am speaking of the Tetovo University project, which was fundamentally important in terms of reacting to the frustration of the Albanians in Macedonia. We were looked upon condescendingly as we were looked upon condescendingly fifteen years ago when, in this Parliament, we called for the accession of the then Yugoslavia to the European Community as the only way of avoiding the explosion which did indeed take place several years later.
The question that arises is that of the frustrations of the Albanian population, which are extremely long standing and which did not meet with an initial response until the entry into office of the government of Mr Georgievski. Throughout the first eight years of Macedonian independence, these frustrations were played on by the Social Democratic government of Mr Crvenkovski, who literally bought a few Albanians, a few quislings, by offering them marginal posts in his government and a few ambassadorial posts here and there.
On the other hand, the government of Mr Georgievski certainly saved Macedonia from an enormous disaster. Mr Georgievski did this by integrating in his government the party of Mr Xhaferi, whom socialist colleagues regarded as an extremist, though they had to sing another tune when they saw the role played by Mr Xhaferi at the time of the 1999 crisis, when hundreds of thousands of Kosovars were chased out of Kosovo by the regime of the war criminal, Mr Milosevic. The then Macedonia was about to explode. That it did not explode was thanks to this 'extremist' , Mr Xhaferi. That it still has not exploded is thanks, once again, first and foremost, to Mr Xhaferi and certainly not to our action, to the action of the European Union.
Commissioner Patten has now taken charge of this case. The question of the university should be resolved. It is an urgent matter because it concerns 6 000 students who should be able to be transferred to this new official university. If they are not, they will not have the possibility of gaining equivalent diplomas, and if it is not resolved by the end of the year, we will have 6 000 desperate young people who will subsequently fuel the crisis to which we have contributed so much during the course of the last few years.
This is the situation in Macedonia. The situation is getting even worse, however, because, in addition to the frustration of the Albanian population, we also have the enormous worry of the Macedonian counterpart. So the solutions of the past, which may have been progressive, which may have led to the creation of this university, which may have been a gradual process to dismantle the national Slav-Macedonian state to replace it with a federal state, now need to be speeded up. We must propose new solutions to our Macedonian interlocutors which go much further and which can tackle both the frustration of the Albanians and the deep concerns of the Slav-Macedonian population.
As regards conflict prevention in this context, for ten years we have been witnessing absolutely intolerable behaviour on the part of our Greek colleagues. Instead of looking ahead and trying to convince the Greek population of the need to give an identity to the Macedonian population, both Albanian and Slav-Macedonian, through the name 'Macedonia' , they have blocked, with insolence to say the least, any process which would enable Macedonians to finally have a republic which is not called FYROM, Madam President-in-Office, but 'Macedonia' . It is perhaps high time that, within the Council, an attempt is made to convince the Greek representative so that, finally, this problem can be resolved and so that, finally, the Macedonians can have full entitlement to this name.
This is the situation we find ourselves in. I think it is urgent that we act, that we move more quickly, and that we restore the confidence of the Macedonian population and the Albanian-speaking population of Macedonia.
Mr President, I see eye to eye with my valued fellow MEP, Mr Dupuis, on a number of counts, but completely disagree on others. I welcome the fact that two points will be addressed during this meeting, namely the development of the civil capacity to manage conflicts, and the conflicts which affect Macedonia. For what have we been witnessing in Macedonia for years now? That it is indeed a fragile state which is only held together by the wisdom of presidents and government leaders - particularly the present ones - and of a number of political leaders who have managed to establish mutual coalitions and have not set about carving up the state of Macedonia. As long as ten years ago, the Macedonian Albanians came to us with a list of the regions in which they did not have a majority. This line of thinking shows that the seed of ethnic cleansing had already been planted. We must avoid going down that road at all cost.
That is why it is also important that we are doing something about this, mainly by civil means, as is currently happening under the guidance of Mr Patten. I am also extremely taken with the serious plea by President-in-Office Lindh on this matter. And we will not only be using the regular means, but really all instruments which must be deployed in a coordinated manner, but particularly those which touch the hearts of the nation, and which can bring about a change in the citizens' mentality. For example, Paragraph 7 of our resolution is about better radio and TV reporting. This topic has been discussed many a time in this Parliament, also during the Bosnian wars, because radio and TV have a huge impact on what people think, and how they view each other. I believe that it is of utmost importance that this weapon is also being deployed as one of the civil channels, not only via the independent media which exist, but, if necessary, from an independent base in the European Union, so that we can actually influence the population in those regions and put an end to the atrocious ethnic thinking which will be the downfall of the Balkans as a whole.
Mr President, I am delighted at the fact that the Commission' s actions have already been spelled out clearly. It is important that these are widely known. The actions of the Commission in the Presevo Valley are crucial and I hope that Mr Patten will take the necessary action in the other border regions too.
Mr President, Madam President-in-Office of the Council, Commissioner, the questions raised by Mr Brok on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy come at a very opportune moment just three months after the vote on the report on the European Security and Defence Policy, which I had the honour of presenting to Parliament.
It is important to know what the Swedish Presidency of the Council and the Commission have done since then as promises were made, especially regarding the civil aspects of crisis management. Thank you, Madam President-in-Office, Commissioner, for the information you have already given us. However, I cannot hide my true concern. Having worked with or in organisations such as the OSCE and the Council of Europe, both of which deal with the prevention of conflicts and the civil management of crises, I know from experience how timidly the Member States support their efforts. I am not talking simply of the lack of finances. In this regard, the European Union is fortunate enough to dispose of quite considerable amounts of funding. It is obviously a question of using them in a coherent and coordinated fashion.
I am thinking above all of the lack of political support. What can an international organisation do? What can the European Union do if the Member States carry out different analyses, have different objectives or do not have any objectives at all and if the Member States hesitate in taking decisions? The war in the Balkans offers sometimes tragic examples of all these shortcomings.
I believe, Madam President-in-Office, Commissioner, that Parliament would be pleased to feel that the members of the Council clearly have the will to provide this real political support, which conflict prevention needs if it is not to descend into taking ad hoc actions founded solely on charitable sentiments.
Mr President, conflict prevention has hitherto not been a real priority. For military interventions, men and supplies are already in prospect, but it appears that we are not quite ready for prevention. We are looking forward to April. The key question remains, as Mrs Lalumière remarked earlier, whether the European Union will be sufficiently resolute when it comes to prevention. In the former Yugoslavia, we were unable to prevent conflict for a long time. And every now and again, conflict prevention ended in disastrous circumstances. I would refer to the many African examples, and Rwanda, in particular. The mandates on the basis of which prevention is organised must be sufficient so as to be one step ahead of the conflict. They must be able to work proactively and provide for crisis management.
Commissioner, you talk about this entire armed force which will need to be set up. But our point of departure must first of all be based on a sound understanding of the underlying reasons and of the origin of conflicts. In many cases, the underdevelopment, neglect or suppression of certain regions, religions, cultures and ethnic minorities lie at the root of the evil. That is a fertile breeding ground for the illegal arms trade and banditry. Let us therefore not overlook integrated development cooperation as a means of addressing the deeper causes of conflict.
Mr President, when it comes to conflict prevention and crisis management, the leaders of most Member States and the European Union itself have not chalked up any successes, nor are they able to give many guarantees for the future. The tragic situation in the Balkans is, I think, proof of this. We say we are going to improve all this and let us hope that we do.
Today, everything is completely cut and dried. We do not need any generalisations or insults nor do we need insinuation. The Former Yugoslav Republic of Macedonia is threatened by a number of state or civil forces which refuse to acknowledge its definitive borders. It is that simple. And everything else stems from this, throwing FYROM' s very existence into doubt.
So, if you want to prevent conflicts and manage the crisis which already exists, you should state very loudly that UN Resolution No 1244 applies to the letter. Ask KFOR to do its job throughout Kosovo, to control borders, to make arrests and to refer people to the courts, in liaison with the representatives of the UN. State, even more loudly, that the border agreement signed by Yugoslavia and the Former Yugoslav Republic of Macedonia on 24 February is valid and completely legal, that all neighbouring countries must abide by it to the letter and that this is a criterion for our relations with them and for the funds which you so proudly announced and which are totally inadequate.
Mr President, in the short time allocated to me I am not going to go back over some of the points already raised. However conflict resolution and prevention of conflict do require investment. Investment not just in terms of theories and studies and knowledge of history but also financial investment to try and ensure that the causes of conflict are recognised. Some of the causes relating to ethnic and religious origin and so on have already been mentioned. But there are also economic causes. The most successful area of conflict prevention with which the European Union has been involved in recent years was in the city of Mostar. Even though it did not succeed in the end the kind of investment we started to put into Mostar was very successful.
As we look forward now to a new range of conflicts and regional uncertainties, we have to make sure that we have the capacity to respond. Ireland would be proud to play its part in a European Rapid Reaction Force with a humanitarian and peace-keeping role, but that and NATO must not be the only option. The resolution and prevention of conflict requires dialogue and opposing parties have to be brought together. You must make peace with your enemy, not with your friend. There is a saying that opportunity comes to pass, not to pause. Too often we miss the opportunity to intervene and prevent conflict.
My final point is that, in our discussions, we must be mindful of the effects of conflict on children and young people. According to UNICEF reports, over two million children have been killed in the conflicts in the last decade. There are 300 000 child soldiers around the world and millions and millions of orphans. More must be done to protect children.
Mr President, my major concern is that the focus of EU action on crisis management is too often - I could say invariably - of a military nature, rather than on the longer-term conflict prevention which my colleagues have spoken about.
I am pleased that the President-in-Office and Commissioner Patten understand the need to put in place measures to anticipate violent conflict and to promote what I would call a culture of prevention. Troop deployment, as we know, is expensive and very prone to failure. Of course, we need to be able to react rapidly, but the EU must improve its ability to use all the economic and political levers at its disposal and use them more effectively to tackle the root causes of tension, which the Commissioner mentioned earlier.
Twenty-four of the world's forty poorest countries are either engaged in some kind of armed conflict or have recently emerged from it. In Africa, 20% of the population live in countries affected by armed conflict. Therefore I have to ask the Commissioner, how it is that the Commission's policy planning and early-warning units, provided for in the Amsterdam Treaty, have 20 members of staff, 11 of whom are engaged in working in Balkans whereas only one is assigned to the world's most conflict-prone region, Africa. I would be very happy if the Commissioner could look into that. Are there plans to have a more balanced approach in the early-warning unit?
Secondly, would the Council and Commission not agree that we need urgently to develop common strategies for west Africa, the Horn of Africa, the Great Lakes region and for southern Africa?
Finally, does the Commission agree that country strategy papers which have been drawn up under the Cotonou Agreement must urgently include an impact study of policies on conflict so that we can be assured that we know what might happen in the 77 countries which are part of the Cotonou Agreement.
Mr President, there is major disquiet within the peace movement that the incredibly rapid build-up of military capabilities will hinder the work on long-term preventive measures, some of which were presented by around forty peace organisations to the Swedish and Belgian Presidencies last year.
One example is the renowned civil peace corps which Parliament has requested a number of times and which is mentioned in paragraph five of this proposal for a resolution. I have been nagging the Swedish Presidency for a long time to address the issue, as I believe that this should be an important matter for the image of Sweden - Sweden wants to be a country of peace.
I received a negative reply for a relatively long time. However, I suddenly received a letter from the Council' s President-in-Office before she set off for Murmansk. In it, she writes that: 'I hereby promise in writing that we will take up the issue of the peace corps once we have the structures in place' .
This is perhaps a rather unusual way for a President-in-Office to inform Parliament of something. Even so, I have to accept it and so predict that something will happen regarding the peace corps. If not, I trust that my colleagues in Parliament will seriously address the issue.
Mr President, after condemning the hypocrisy of everyone, including in this House, who previously sang the praises of the criminals of the KLA, calling them freedom fighters and giving them all manner of political assistance, and recalling the cynicism of everyone who welcomed the criminal bombing of Yugoslavia by ÍÁÔÏ, followed by the despatch of occupying forces to Kosovo disguised as humanitarian assistance and peacemakers, I should like to remind the House that when you sow a wind you reap a hurricane.
So my question to the Council and the Commission is this: what are they going to do, even now, to get KFOR out, given its fatal role in destabilising the region. Will they stop supporting the secession of Kosovo from Serbia? What are they going to do about the application of Security Council Resolution No 1244, which makes provision for the KLA to be disarmed and for responsibility for guarding the border between Yugoslavia and FYROM to be given to the Yugoslav army, in application of the recent border agreement between the two countries? Does Mr Patten perhaps know why the FYROM government was forced to close the BBC office in Skopje? And, finally, what does he intend to do about the disastrous proposal of the so-called national liberation army which recently committed crimes in FYROM in a bid to confederate it?
Minister, Commissioner, ladies and gentlemen, the best way of evaluating what is needed and what has to be done in order to achieve the objective of crisis management is, without doubt, to watch an actual crisis unfold. Armed clashes occurred on FYROM territory at the beginning of this month, clearly linked to forces acting outside the country.
What we have in the FYROM is the same phenomenon as in so many other countries - Albania, Kosovo, Cyprus and, to a large extent, Turkey - countries which are inhabited by mixed populations, mixed nations with different languages and religions, but which border on compact, nationally homogenous countries or regions inhabited by the overwhelming majority of the nationalities in question.
In the past, situations such as these have resulted in a familiar, tried and tested process, a tragic process and, from the point of view of the times we live in and from the point of view of what we as the European Union are trying to achieve, an unacceptable process. This process starts with bloody acts of terrorism against one of the two nationalities, the purpose of which is to prove that it is impossible for them to live side by side under the same state roof. It is followed by the demand for a geographical division between the communities within a single state and the formation of self-governing minorities, develops into inter-community clashes, a division into separate states and, finally, secession as a separate country. It is a scenario which we have witnessed numerous times in our region and, as we all know, it is accompanied by bloodshed, ethnic cleansing and the intervention of foreign forces, with both good and bad intentions. It is a disastrous process for the people and it is a dangerous and costly process for the international community.
Crises such as these are managed primarily by political and diplomatic intervention to bring about the social integration of the disadvantaged minority. Steps have been taken in this direction in the FYROM. Tetovo University is a typical example. In all events, what Mr Dupuis said about Greece was wrong, because at the moment Greece is, if you will, the mainstay of this state and it shall continue to be so.
Mr President, in order to prevent conflicts we must know what causes them, be it economic interests, social unrest, inequality, a dictatorship, repression, the struggle for power or access to natural resources. Conversely, however, the escalation of conflicts in the countries of the South is a barrier to their prospects for development and creates a vicious circle. That being the case, the prevention of conflicts cannot be divorced from a policy of sustainable development aimed at a better distribution of wealth and the institution of real democracy at a global level.
I listen to and I approve of the debates, including those held in this Parliament, that advocate dialogue, the participation of civil society, access to education and health for all, the rational use of resources and regional cooperation. We have to attack the structural costs of the tensions in advance.
What is the point, then, of these declarations accompanied by derisory and diminishing budgets when European states sell arms to the countries at war or support petroleum and mining industries in their over-exploitation of the riches of the South to the detriment of human rights and life itself.
As long as the concern for development does not override financial interests and as long as European states see external conflicts as a way of enriching themselves, the prevention of conflicts will remain a pipe dream.
Mr President, I think that both the Commission and the Council deserve ten out of ten. Ten out of ten for intentions, ideas and the set of conflict prevention and crisis management measures taken. However, when it comes to the practical, as we have seen in the Balkans, the results are a disaster, an absolute disaster. It is enough to make you cry, not just for what is happening in the FYROM, but for Bosnia and the Croatian stand on Herzegovina and its independence, which shows that everything is up for grabs and that good intentions pave the road to hell if they are not reconciled with stable, clear and fair political guidelines. And this is where the problem arises and this is where I should like to say to Mr Patten: Commissioner, that there is a member here who constantly and dogmatically supports the position of the KLA is, if you will, only natural. But to applaud his position by talking of constitutional change and converting the FYROM into a federation is, I think, highly dangerous, especially in the present circumstances.
Mr President, Mr President-in-Office of the Council, Commissioner, violation of human rights and discrimination against minorities are the main causes of civil and international conflict and war nowadays, which is why many take the view that applying the right to self-determination without compromise is the only way of combating discrimination against and the repression of minorities. However, they often overlook the fact that this often creates new minorities which are then subject to the same discriminatory mechanisms and which must again try to become independent and break free from this yoke.
In the Balkans in particular, with its widely scattered mixture of people from different ethnic, religious and linguistic backgrounds, it is impossible to make a clear ethnic division, nor, from my understanding, should we want to do so. Conflict prevention and crisis management in the Balkans nowadays mainly consists of not taking any unilateral action which might upset the precarious balance of power. Especially as assassination attempts and terrorist activities are not, of course, designed to bring about a new order, but to create new disorder.
What we have to do is to provide support, especially to all those states - and Macedonia is at the top of the list - which are doing everything they can to integrate minorities into civil society, and this also applies to present-day Yugoslavia and Serbia. To my mind, conflict prevention and crisis management by the European Union today means sending out clear messages to all extremist ethnic Albanian groups who do not want peace and to the extremist organisations or people - there are not many, but they do exist - attached to the HDZ in the Croatian part of Bosnia-Herzegovina which is unilaterally trying to upset the Dayton agreement - however problematic that may be. And I also think that we need to send a clear message to Montenegro, so that no unilateral action is taken there, action which may be to celebrate their independence but which jeopardises peace and stability in the region.
Mr President, Representative of the Council, Commissioner, once our debates and our speeches get to the point, we only talk about crisis management. Crisis prevention is the icing on the cake of all political debates because prevention is better than cure. We talk about peace, war and security but we do not know what to do. And this leitmotiv presented by our diplomats, our generals and our politicians is without substance.
I would like to say, Mr President, Commissioner, that the concept of crisis prevention will remain devoid of meaning as long as we do not have the tools and the instruments to implement it. The key to conflict prevention is anticipation and we will only achieve this if we have specific strategic monitoring supported by genuine geopolitical and social observations instruments which are appropriate for the permanent monitoring of ethnic, linguistic and religious tensions.
Yet, Mr President, Commissioner, the European Parliament, which has done a lot of work on this, voted in favour of two motions for resolution on this subject. One, in 1996, called on the Commission to create a Crisis prevention network (CPN) to take on the role of strategic monitoring so that the analyses, diagnoses and proposals could be inter-European. The Commission set this up in 1998 and extended it in 2000.
I would like to ask the Commissioner if the Commission is satisfied with the work that has been done. What lessons has it learned? What use has it been able to make of these reports? I would like to ask the Representative of the Council if the Council knows about this work. Has it ever, in spite of the Commission' s bureaucratic oppression, known about this work? Has it been of use to you?
The other resolution was incorporated in 1997 and 1998 in two reports on Africa, one by Mr Martens and the other by me. This resolution called on the Commission to propose to the ACP countries, on the occasion of the negotiations which were to lead to the Cotonou partnership agreement, that Europe should provide finance and expertise to enable four regional observatories of ethnic, linguistic and religious tension to operate in Africa.
Without such tools of anticipation, which Mrs Lindh spoke of earlier, though she did not actually talk about tools, we manage crises, but we do not see them coming. The Commission did not act on this suggestion. Nor did the Council. The idea, like the need, is still there. Does the Commission intend to take it up? Has the Council buried it?
Mr President, ladies and gentlemen, the debate on conflict prevention and crisis management policy and on the problems in the area of southern Yugoslavia in general is like testing theory and practice all at once. Of course, when nations are turned into guinea pigs on the basis of the "stick and carrot rather than policy" approach, something is seriously wrong. Let us at least try out a new starting point, the sole aim of which is conflict prevention.
It will be a long time before those guilty of tragic mistakes in south-eastern Europe in the past are able to unravel, decode and understand the political and social DNA of the Balkans. Now that the European Union has taken substantial initiatives and general conditions in the area may be said to have improved, no new aggravation and no more armed reckonings should be allowed. Peace, cooperation, the rule of law and inviolable borders must form the backbone to our policy, along with constant efforts to improve the democratic institutions and standard of living in all these hard-hit regions.
The European Union must assist and strengthen the healthy forces in the area and must keep its distance from those trying to turn the underworld and organised crime into political agencies. We still have not calculated the huge cost - either to the region or to Europe as a whole - of the mistaken action which at last appears to have come to an end.
Peace and stability in the region would appear to be the primary sine qua non for a political resolution to the extended crisis and it will take a great deal of time and effort before stable, viable, constitutional institutions result. For the European Union, what a splendid victory. At last it can emerge wearing a olive wreath, Athena' s olive wreath of wisdom and peace, rather than the spear and shield of Mars, the ancient god of war.
I should just like to say to Mr Dupuis that, before saying what he did in the House about relations between the FYROM and Greece, he would have done well to talk to the FYROM government. Then he would have discovered that the European country with which it maintains the best relations is Greece. This is a fact of life and it makes an excellent contribution to stability in the region.
Mr President, ladies and gentlemen, I will try to answer some of the concrete questions addressed to the Council as briefly as possible.
Baroness Nicholson of Winterbourne addresses the issue of organised crime as a significant cause of conflicts and wonders whether the Council has tried addressing the problem of organised crime in its work on conflict prevention.
Russia' s President Vladimir Putin and Foreign Minister Igor Ivanov are travelling to Stockholm next week for a meeting with Heads of State and Government along with foreign ministers in conjunction with the European Council. One of the main points of the meeting will be to continue discussions on how we can work with the Russian Government on the on-going fight against organised crime, which can unfortunately be found in many parts of Russia and which constitutes a cause of many of the conflicts we see around Russia' s borderlands. I can therefore promise Baroness Nicholson of Winterbourne that the presidency is actively trying to combat organised crime.
Mrs Lalumière addresses an issue which is key to all work on conflict prevention, i.e. how the Union can achieve a greater consensus on foreign policy matters. Such a consensus is necessary if we are to be able to operate effectively in our work on conflict prevention.
It is the hope of the Council that the common strategies in particular that we have developed for a number of areas of conflict will help to develop such a consensus. The common strategies have not always worked in the way that the Council and others had hoped. In its meeting in January this year, the Council (General Affairs) approved conclusions, based on a report from the EU High Representative, Dr Javier Solana, containing an undertaking to try to refine this instrument, improve it and make it more concrete. I hope that this will prove an effective means of achieving what Mrs Lalumière is calling for. I share the honourable Member' s view fully.
In this context, I would also like to refer to Mrs Kinnock' s question on the extent to which more common strategies should be developed for other areas, of which several were mentioned. The general opinion of the Council is that we must start by ensuring that the instrument of common strategies is more effective, before we move on to investigating whether it can be expanded to cover other areas of conflict. However, we note the proposals and will naturally bear them in mind in our on-going deliberations.
Finally, Mr Rocard asks a number of relevant questions and asks for concrete reactions to the way the Commission has been strengthened in its work on conflict prevention. I will hand you over to Commissioner Patten to answer this question in more detail.
However, let me point out that one of the primary reasons for the presidency prioritising the development of a programme of measures to prevent conflict is that we see a need within the Union to pool our resources in order to improve efficiency in the area of conflict prevention.
In this work, we will look at the decisions already taken and the embryonic state of the organisational structure in various areas. Hopefully, we will be able to draw up a common effective programme which makes the Union even better equipped to prevent conflicts around the world.
I would like to respond to four questions which were put during the course of the debate. I see that two of those who asked me direct questions have not unfortunately been able to stay in order to hear the response, but I am sure that does not mean that they do not think the questions were important. In any event, I thought the questions were important so I will respond to them and perhaps they will be able to read the answers in the official record.
The first question was about the Tetovo University and I want to make it clear to the honourable Member who raised that question in absentia that I think the university is extremely important. I am very pleased with the commitment of the government of the Former Yugoslav Republic of Macedonia to the establishment of that university. I am sure that Parliament will be pleased, but not surprised, that the Commission intends to put EUR 5 million of support into that university which has an extremely important role to play in ensuring the development of a successful multi-ethnic community.
In relation to the question of extremism, I agree with the honourable Member who said that we should not support Albanian extremism. We should all denounce it vigorously. In that context, I do not myself believe that it is remotely helpful, indeed exactly the reverse, to talk about constitutional change in the FYROM. We know perfectly well that there is a government in the Former Yugoslav Republic of Macedonia which has done an extraordinary job, a very brave job, a very committed job, in moving along the road of economic and political reform. I commend the efforts that the government has made so far. That is why we have agreed to start negotiating a stabilisation and association agreement with that government and that is why we completed those negotiations for an agreement before completing them with anybody else. We should continue to support the government of the FYROM in all its efforts to build a successful pluralist open society in the FYROM. They have done an excellent job so far and we will continue to support them against the extremist threats with which they have to contend.
Two other questions, first of all the question of country strategy papers and the importance of including ideas of conflict prevention in the country strategy papers. I thought, and certainly meant to make it clear in my earlier remarks, that this was a question that we intended to address in our communication in April on conflict prevention. I can assure the honourable Member that we will do that. It is extremely important. It represents the sort of development in the preparation of country strategy papers that we have seen with other aid donors and development partners so I hope we can pursue that.
The honourable Member suggested, perhaps in view of our past experience a tad ambitiously, that we should launch ourselves on four new common strategies. I think we have some lessons to learn on common strategies as both the High Representative and this Commissioner have made clear in public and in private. But the honourable Member is entirely right to say that we need to look at more coherence in our policies in Africa. We have to take account of the fact that there is an unholy and unhealthy relationship between developmental problems in Africa and conflict.
Finally, I would like to address the question raised by Mr Rocard, who is, in many respects, the godfather of the conflict prevention network. That has been and remains a very valuable contribution to our policy armoury, although I think that we have to do rather more in making use of it. I hope we can in future. We had an extremely good meeting on the CPN last week with a group of parliamentarians. Two of his colleagues from the Socialist Group were able to attend that meeting at which there was a good exchange between my officials and the group of parliamentarians. We have an excellent relationship with the parliamentary advisory group on conflict prevention and will certainly take account of their advice and of the informed advice and wisdom of, as it were, the godfather - I mean that in an entirely benign sense - in our future development of the network and of our policies in this area. I hope that we can return to this subject in April when the Commission produces its communication on conflict prevention as a whole.
I have received eight motions for resolutions pursuant to Rule 37(2).
The debate is closed.
The vote will be taken at 12 noon on Thursday.
Regulation of European securities markets
The next item is the oral questions to the Commission (B5-0016/2001) and (B5-0082/2001) by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, on the final report of the Committee of Wise Men on the Regulation of European Securities Markets.
Mr President, the Committee on Economic and Monetary Affairs showed its appreciation of the report of the Committee of Wise Men by adopting a unanimous resolution. It is in the interests of the European Union, in the interests of the three institutions, to do something about the fragmentation of the European financial markets and find solutions which take account of the interests of industry, investors and end-users and which, in this age of globalisation, help to stabilise the financial markets.
We therefore feel that quicker, more efficient legislation needs to be passed in this area. All three institutions have a contribution to make here. The Wise Men' s report does not clarify how the players and institutions should interact at the various levels and therefore calls for dialogue between the European institutions, hence our questions to the Commission and the Council, because the European Parliament is not sure how the institutional balance can be guaranteed in the European Union within this sort of proposal. We have formulated our proposals on this basis and we expect replies from the Council and the Commission.
Indeed, unlike in most Member States or the USA, the Treaty makes no provision for secondary legislation, not least because there is no executive body at Community level to which such powers can be delegated. And, unlike national parliaments, the European Parliament has no right of initiative. The comitology procedure proposed by the Council and in the report will certainly need to be supplemented, in order to establish a balance between the institutions, if there is to be a fast-track procedure. This means that, if a clear correlation between political and technical matters is created within framework legislation, technical implementing powers and powers to adapt to technological progress will need to be decided as quickly as possible and backed up by giving the European Parliament a clear callback right if anyone acts ultra vires or fails to abide by the transparency rule, for example, during the consultation process. Finally, the Lamfalussy report, like the European Parliament, attaches great importance to an absolutely transparent procedure in precisely this legislative area.
I should like to say that, with good will on the part of the Council and the Commission, this callback right could be included by simply amending the 1999 comitology decision to include the eventuality that, if the European Parliament feels that the Securities Committee has acted ultra vires, this must be rectified either by the Commission' s submitting a new proposal or by applying the normal codecision procedure in this area.
The European Parliament is calling quite unequivocally for an interinstitutional agreement here which clarifies the fact that the basic principles and the clear distinction between political and technical implementing measures are regulated in the laws on a case-by-case basis. We are prepared to go along with anything which speeds things up - we can also apply the fast track procedure to the parliamentary codecision procedure - and to guarantee that there is total transparency. But I call on the Council and the Commission to give us a clear answer here today as to what plans they have for a callback right for the European Parliament or equivalent procedure because this is crucial to our democratic responsibility in the European Union.
Mr President, ladies and gentlemen, I am grateful for this opportunity to develop the Council' s position regarding the proposals contained in the report from the Committee of Wise Men, chaired by Baron Lamfalussy. There has already been a lot of informal contact between Parliament and the Council regarding this issue. I would like to take this opportunity to express the Council' s great appreciation of the work carried out on this matter by Mrs Randzio-Plath as chairperson of the Committee on Economic and Monetary Affairs. It has been invaluable for the Council and the presidency to be able to discuss these issues with you on an on-going basis.
As you no doubt know, the ECOFIN Council discussed the proposals in the Lamfalussy report at its meeting on 12 March 2001. The Council welcomed the report, but the discussions will continue. A new ECOFIN Council meeting will take place immediately before the European Council in Stockholm. The presidency aims to reach an agreement as soon as possible.
The Council believes that the operation of the financial markets is of considerable significance to increased growth in the economy. This makes it even more natural to discuss this issue in conjunction with the European Council in Stockholm, one of the aims of which is to modernise the European economy.
It is vital to growth and increased employment that the financial markets be cost-effective in brokering capital between savings and investments, handling payment systems and distributing risk. At the same time, we must ensure that the markets provide good consumer protection and that they are stable.
The financial markets and the venture capital markets in the EU must be integrated and made more efficient. The action plans for financial services and venture capital provide a good foundation for achieving these particular targets regarding integration and efficiency. The focus is on fully implementing the action plan. In order to keep to the timetable, we must put in the efforts required now.
As we see it, it is therefore necessary for the institutions concerned and the Member States to jointly review the legislative process in the financial area and exploit its opportunities more effectively, so that important and necessary decisions can be taken more quickly.
The Council believes that the Community legislation regulating the securities market must contain a measure of flexibility in order to address development and create a competitive common market which is receptive to new international trends. The legislative process must be speeded up, but the limits of the Treaty must, of course, be respected. This can and must be achieved while, at the same time, fully respecting the provisions of the Treaty, the rights of the institutions concerned and the existing balance between them.
The Council largely supports the four levels which the Committee of Wise Men proposes in order to make the regulation process more flexible within the framework of the current Treaty.
I do not wish to comment today on the operational details of the future European Securities Committee. I would just like to emphasise that, as I have said, the Council and Member States are aware of the need to speed up the legislative process.
The procedures proposed by the Committee of Wise Men for decisions at what are referred to as Level 1 and Level 2 are not actually new. They are based on existing options, i.e. on the comprehensive legislative procedure and on implementation through comitology. Therefore, the basic rules and the effects of these with regard to the issues taken up by Mrs Randzio-Plath in her question are familiar.
Mrs Randzio-Plath wonders how the Council proposes to be able to guarantee balance in the codecision procedure and a large degree of openness. The legal framework with regard to delegating implementation powers is clear in respect of the Treaty, the Council' s 1999 comitology decision, legal practice in the European Court of Justice and the decisions of the legislature when it delegates implementation powers in each particular case. In this regard, the Council and the European Parliament already follow established rules. We are all obliged to follow this legal framework. The codecision procedure enables us to decide jointly for each individual act what will be delegated to comitology and according to which rules. Through the new framework decision of 1999, Parliament is also guaranteed a greater role than ever before, with a large degree of openness also guaranteed.
This new openness benefits, and is important to, the European Parliament, as well as the general public. The European Parliament is guaranteed always to be kept fully informed about the work of the Securities Committee and to receive all documentation linked to it: agendas, proposals for measures, results of votes, minutes of meetings and attendance lists. If Parliament believes that the draft measures put forward by the Commission exceed the implementation powers in the basic instrument, the Commission should immediately re-examine these measures, taking into account as far as possible Parliament' s resolution.
An independent Regulators' Committee will act as an advisory group to the Commission when drawing up draft implementation measures for the framework principles. For this system to work properly, all the institutions concerned must act in good faith and respect the fundamental conditions for the strategy at various levels as proposed in the report by the Committee of Wise Men.
Mrs Randzio-Plath further urges me to ensure that the Securities Committee does not intervene to make major changes to or block implementation regulations proposed by the Commission and to provide political assurance with regard to the Council' s willingness to speed up its procedures.
I must emphasise the basic constitutional difference between the Council as an institution and a committee for comitology, which comprises representatives of the Member States themselves, and not of the Council. This difference is important and, as everyone knows, forms the basis for the whole structure of the comitology. I would like to stress that the Securities Committee' s main task will be to assist the Commission in exercising the powers delegated to it in accordance with the procedure for decisions on comitology. With regard to the Council, I would like to repeat my previous comment that all institutions concerned will need to act in good faith and respect the fundamental conditions in the report by the Committee of Wise Men.
The structure proposed in the Lamfalussy report respects the codecision procedure and the institutional symmetry set out in the Treaty. Therefore the Council believes that there is no need for a further institutional framework in this area.
I would also like to say that the ECOFIN Council has a positive attitude towards the idea of establishing an interinstitutional monitoring system to evaluate the development towards an integrated financial market and to identify bottlenecks. Regular reports could be presented to the European Parliament and the Council as part of this monitoring process. In addition, the extensive and open review proposed for 2004 will make it possible for us to assess how the system works and remedy any deficiencies.
As I said, on 12 March, the ECOFIN Council welcomed the report and the proposed strategy of four levels and made good progress in setting the general rules for solving institutional and organisational issues which may arise from the strategy. However, some questions remain regarding relations between the Council, the Commission and the European Parliament in conjunction with particular acts and the establishment of the Regulators' Committee.
The ECOFIN Council urged continued work on these issues and I hope, as I said in my introduction, that we will be able to reach an overall solution as soon as possible.
Mr President, I wish to begin by saying that the Commission broadly supports the main thrust of the report of the Committee of Wise Men, chaired by Mr Lamfalussy.
In order to achieve the integration of security markets by 2005, the Commission considers that Community legislation must become more efficient and flexible in order to respond rapidly to developments in financial markets. EU legislation must also be implemented swiftly and consistently, and enforced more rigorously.
Mrs Randzio-Plath has raised five main points on the Commission's position on the report. I should like to try to answer all five, although perhaps in a slightly different order. First, on accountability and transparency of the process, I recall that the essential elements of an act must, according to the Treaty and the jurisprudence, be defined by the legislators and therefore it will pass through the so-called Level 1 normal codecision procedure. Implementing measures, however, shall, in accordance with the comitology decision, be delegated to a Level 2 process, as is clear to any person who has read the Lamfalussy report. The Commission shares the view that it is essential that consumers and industry are fully consulted on all such implementing measures affecting them.
In adopting directives or regulations at Level 1, the Council and Parliament will jointly define the scope of technical implementing measures by codecision, as has been stated, on a case-by-case basis.
On Level 2, the Commission is also ready to consult widely with market participants and end-users in an open and transparent way before adopting tactical implementing measures. The Commission also agrees that the European Securities Regulators' Committee should carry out a full consultation process on draft implementing measures, with the European Parliament being fully informed.
As regards the Commission' s right of initiative, I stress that the Commission, in preparing its proposals for Level 2 technical implementing measures, looks forward to benefiting from the technical expertise that the European Union's regulators will bring - after all they are the experts in these matters. There can therefore be no question at all of the Commission's right of initiative being affected by any such advice. The Commission believes that encouraging European regulators to work in this way will also facilitate over time the convergence of regulatory structures throughout the European Union.
I now come to the third matter raised by Mrs Randzio-Plath: the question of the symmetry of the codecision powers of the two legislative pillars and of the transparency of the Securities Committee. It seems to the Commission that such a symmetry is guaranteed by the codecision procedure provided for in Article 251 of the EC Treaty. That procedure gives Parliament the power to decide, together with the Council, on the scope of the technical implementing measures to be adopted at Level 2. Parliament must decide, together with the Council, on the difference between the general principles and the implementing measures.
For those measures the 1999 comitology decision - referred to earlier by the representative of the Council - confers on Parliament "the right to be informed by the Commission on a regular basis of the proceedings of the committees involved in committee procedures." In conformity with Articles 1 and 2 of the Interinstitutional Agreements on procedures for implementing the 1999 comitology decision, the Commission will send to Parliament all necessary documentation, draft measures and agendas of the European Securities Committee, as the Council representative just mentioned. The Commission is also prepared to follow the committee's recommendation that it should take the utmost account of any parliamentary resolution adopted concerning a proposal to the European Securities Committee.
Let me now turn to the question raised about proposals for implementing measures. If the European Securities Committee were to fail to give a positive opinion to the Commission and the Council were to oppose the measures or Parliament were to express a view that the implementing measures exceeded the delegated powers in a resolution adopted by an absolute majority - the so-called ultra vires case - the Commission would, following the 1999 comitology decision, re-examine its proposal. In such circumstances the Commission would be prepared, as I mentioned earlier, to take the utmost account of Parliament's position, as expressed in such a resolution. In those circumstances, and even if the European Securities Committee had already given a positive opinion on the proposed implementing measures, the comitology decision still gives the Commission the possibility of putting forward a legislative proposal on the basis of the Treaty, i.e. through codecision.
The Commission is, however, convinced that all sides will have major incentives to make this system work. It is willing to work with the Council and Parliament within the scope of the Treaty and of the comitology decision to clarify any outstanding points. Furthermore, the proposed interinstitutional monitoring committee - on which, of course, this Parliament will be represented - will have a significant role in ensuring all of this. Finally, on this point, there will be a full review of the whole process in 2004.
To conclude, and before I answer the questions put by Mrs Randzio-Plath, the Commission's fundamental objective in the securities field is to create an integrated European financial market through the completion of the financial services action plan, and the sooner the better.
The Commission believes that substantial long-term benefits will flow from that objective. To deliver it, the Commission considers that Community legislation must become more efficient and flexible in order to respond rapidly to developments in financial markets. As the Council representative also stressed, legislation must be delivered in a way which is in conformity with the Treaty and with the 1999 comitology decision. All interested parties will have to be satisfied and have an adequate role within the limits of the Treaty.
I know I shall have the chance at the end of the debate to provide some additional comments, but I should like to reply to some remarks made by Mrs Randzio-Plath.
Indeed the Commission welcomes very much the positive attitude shown by Mrs Randzio-Plath, as chairperson of the Committee on Economic and Monetary Affairs, vis-à-vis the report of the Committee of Wise Men under the chairmanship of Mr Lamfalussy. She said that every effort must be made to speed the process up - and the Commission totally agrees with her opinion - otherwise we shall be adopting yesterday's measures for tomorrow's developments. She also said - and here again we concur - that the procedures must be absolutely transparent, and the report of Mr Lamfalussy and his colleagues is very clear on this. Once again, there is a monitoring committee on which, as I have said, Parliament will be represented, to monitor this whole process. If there is insufficient transparency, then no doubt the monitoring committee will make the appropriate observations.
Thirdly, in the case that Parliament should adopt by majority vote the opinion that the Commission has acted ultra vires, then once again the Commission agrees with the Lamfalussy report in saying that it will take utmost account of Parliament's opinion and act accordingly. That is an important safeguard for Parliament to see that it is not bypassed by any sleight-of-hand. So, there again, we can reassure Mrs Randzio-Plath.
Mr President, with your permission, I should like first to make a comment on Parliament' s order of business. On the basis of Parliament' s order of business, on which this and other reports are entered for this morning, I promised to discuss the European economy with voters in my constituency in one hour' s time. I should therefore like to apologise in advance for being unable to stay until the end of this debate.
I wish to make a few comments on the Wise Men' s proposal, but I shall start by thanking Baron Lamfalussy for his highly intelligent and far-reaching report on this subject and then take a position on the first part of this report, i.e. on the question of a fast-track procedure. The real issue here is that we want to fast track the passage and application of this important legislative package. And we have here an initial opportunity where the European Parliament has already stated that it is prepared, if at all possible and if the Council meets us half way here, to complete the legislative procedures at first reading. So if we can agree at first reading, then the European Parliament will be prepared to refrain from tabling any further proposed amendments at second reading. That goes without saying.
I think it would be a good idea if we were to select two very important pilot projects here, such as the regulations on pension funds, which are crucial, and a simpler issue such as the regulations on prospectuses in the European Union, and use these projects to see exactly what happens here if we shift legislation to a secondary level.
I should like to say a word on the question of whether democracy costs time. Time and again we hear that Parliament' s being allowed a possible three readings to deal with a question extends the legislative procedure unnecessarily. I cannot agree with that. Think back to the old days of unanimity, when the legislative procedure in the European Union took up to 20 years. There are quite specific examples of this, such as the product liability directive. Experience has shown that we are able to complete important legislative procedures in two years with the new codecision procedure. I think this shows that it is possible to have a democratic procedure which does not take an overly long time.
Now to the second question, i.e. the implementation of legislation in the European Union. We agree with the Wise Men' s proposal on most points, unlike the Council, which has reservations. However, as the European Parliament, we unanimously demand a callback right in cases in which we feel that errors have been made in implementing the legislation. This too is a unanimous call and will shortly be adopted in the resolution.
Mr President, I would first of all like to thank Mr von Wogau and Chris Huhne who, together with your assistant, ensured that the Committee on Economic and Monetary Affairs could adopt a resolution unanimously. Such unanimity within our committee is worth underlining as it is a rare occurrence and should encourage the Commission and the Council to look very closely at the arguments put forward by the European Parliament.
I would next like to thank Alexandre Lamfalussy, who worked patiently and intelligently at the head of the Committee of Wise Men. He listened to the European Parliament and the vast majority of his proposals were sensible, useful and even necessary to achieve proper regulation of the European securities markets and to create a genuine market in this area. Be that as it may, the report by Mr Lamfalussy had a mitigated reception, both in the ECOFIN Council and in the European Parliament, to the extent that some of his proposals threatened the interinstitutional balance. Mrs Randzio-Plath has already spoken about this so I will not go over it again. I am fully aware of the need to legislate more rapidly, especially in the interest of the development of European financial markets. The problem lies, above all, in the Securities Committee, which would adopt the Commission' s proposals according to the Council' s voting rules. We are told that these are not decisions relating to technical subjects and Mr Danielsson reminded us of the difference between the Council of Ministers and a regulatory committee. Why, then, mobilise Secretaries of State for ostensibly technical rules? What is more, these Secretaries of State must vote according to Council rules. Who can explain to me to what extent Secretaries of State, working under the direction of their respective ministries, will be able to legislate more quickly than the ECOFIN Council? That does not make much sense and I believe that, if we really want to work faster, we can do so. Mr von Wogau has pointed out a few ways to achieve this. I will not repeat them.
The Parliament wants a right to recall, which exists in many countries and also in the United States. It is a safeguard clause in the interest of the markets. I am sure that, if this safeguard clause, this right to recall, existed, Parliament would probably not use it very often. In any event, it is a guarantee against the anti-democratic practices of a committee which sits behind closed doors and takes decisions without Parliament being able to intervene.
Mr President, I will just take as read my group's support for the Lamfalussy report and for the reasoning in it. I want to come to the nub of the issue here before us. I am not reassured by the assurances of the Council and the Commission that we in Parliament are fully looked after in this process. Of course, we must respect the treaties. Of course, we must understand the difference between primary law and secondary legislation as referred to in Lamfalussy. And of course, we have as a potential point of departure the June 1999 interinstitutional agreement on comitology.
We stand at a special moment where we can seize an opportunity as institutions together to creatively pursue something that we have failed miserably to do so far. There is a long list of blockages noted by Lamfalussy and they are primarily the blockages of the Council of Ministers. There is a long list of failures to implement and they are primarily a responsibility for the Commission as guardian of the Treaty to enforce. There is no point in going back to the past when we can seize this moment to create a much better future without delay in terms of a single financial market.
Yes, we have rights in the primary legislation. We have the right, as has been said, to define the scope of the legislation and of the derogated powers to the regulators and securities committees. But there is a feedback system in this. Will we give them a millimetre or a metre? A metre or a kilometre? I will tell you - we will dole it out in accordance with our view of its democratic scrutiny, its balance, its parallelism between the legislative institutions and its accountability. If you want speed and substance, if you want, Commissioner and Council, the flexibility to give tomorrow's solutions to tomorrow's problems, and not to yesterday's problems, then we need to give these committees a wide latitude but be able to call back, if necessary, on reflection. No callback - no wide latitude. We have a big choice to make. What are we pursuing here? It is not simply a closed loop. In the primary round we get to decide how wide is the secondary discretion and how wide it will be. It will partly depend on how open and democratic is it and how balanced it is in terms of the two legislative arms of this Union.
Let me turn to the bit of the debate that has not mentioned its name. Even as the Council sits here and - if I might say even with due deference to all the politeness of the Minister - throws the book at us and says, "There is a treaty; there is a procedure. We will inform you, we will send you the minutes, but otherwise please go away," I do not accept that message. I want to know from the Council as you give us that message why do you or at least some Member States go through the back door and use annexes, attached for other reasons on sensitive issues, to the June 1999 decision and make up new comitology rules for yourselves to jump from qualified majority de facto to simply majority as leverage on the European Commission. This is not acceptable. There should be not two rules but one rule, one democracy, one openness.
Mr President, ladies and gentlemen, I believe that we must send a clear warning to the Council and the Commission that the conditions for democratic control over a fundamental issue have not been met. Moreover, the mandate given to the Wise Men referred to the method, whilst the political debate on the aims and the substance of regulation and political control is still far from over.
To create a European financial market could be a move in the wrong direction because of the finances of unstable and discriminatory markets or an obsession with financial assets. However, the exercise may turn out to be positive if it is a question of pooling resources to develop a productive system, social cohesion or inter-generation solidarity. However, who can say that we are actually preparing that? It is not the European Parliament that is slowing things down. The Member States have said yes to a pan-European financial market, but they have not bothered to consider its impact. They have not developed a strategy and have come up against a great deal of administrative opposition.
The Committee of Wise Men had to propose an extremely complicated procedure which was typically intergovernmental, whilst a method giving powers of initiative to the European Parliament with the establishment of a European regulator who was equipped with a clear mandate would have certainly succeeded in an effective, acceptable and rapid fashion.
So we have a method which is totally inappropriate. This is what we are saying today in unanimity with the Committee on Economic and Monetary Affairs. We want at least a power of recall, which would enable us to control this extremely bureaucratic procedure, which is slipping from our grasp. We demand that this challenge be brought within reach of public opinion. Once again, it is a question of democratic choice.
I must inform you that, in accordance with the agenda, the present debate is suspended and will be resumed at 9.00 p.m.
Foot-and-mouth disease
The next item is the statement by the President-in-Office of the Council on foot-and-mouth disease.
Mr President, ladies and gentlemen, foot-and-mouth disease is a terrible disease. It is immensely infectious and deadly. It also causes major financial damage and great suffering. It is therefore not surprising that this issue is a concern to Parliament now that the first outbreak in many years has been identified within the Union.
On 20 February this year, an outbreak of foot-and-mouth disease was identified in the UK. On 26 February, the UK informed the Council of Agriculture Ministers of the situation in the country and reported on the measures taken to prevent the disease from spreading. As you know, in this area the Council has left it to the Commission, based on decisions taken by veterinary surgeons from the Member States, to decide on measures generally taken by the Member States.
In line with this, the Commission has taken decisions which mean the introduction of certain protective measures to prevent the spread of the disease. The decision means a ban on the export from the UK of live animals, species which are susceptible to foot-and-mouth disease, and milk, meat and other animal products from these species.
On 6 March this year, the Commission took further decisions to ban all transportation of animals which can contract foot-and-mouth disease across the EU and to close down markets and collection centres for animals susceptible to foot-and-mouth disease across the EU. An exception to this decision allows transportation directly to an abattoir.
At an extraordinary meeting yesterday, the Standing Veterinary Committee was informed that an outbreak had also been identified in north-western France. Measures have been taken there similar to those taken in the UK. Naturally, the issue will be addressed at the next Council of Agriculture Ministers early next week. The EU Veterinary Committee will have its next meeting on 20 March, at which time the situation in the UK and France will be discussed again, along with possible future measures.
The Council regrets the situation in the UK and France and is closely following developments in close contact with the Commission, while at the same time Member States are taking various preventive measures. The Council has complete confidence in the measures which have been taken in the UK and France and in the way the two countries have dealt with the problem.
An outbreak of so infectious and serious a disease as foot-and-mouth is always extraordinarily painful for everyone affected. However, it is particularly difficult when the outbreak affects a group already hard hit, comprising breeders, milk and meat producers and, in particular, smallholders.
Mr President, I am glad of this opportunity to up-date Parliament on the latest developments in the outbreak of foot-and-mouth disease in the United Kingdom and now also in France.
You will recall that the first outbreak in the UK was confirmed in the evening of 20 February. The Commission adopted a safeguard decision the following day, 21 February. This measure imposed a ban on the export of certain live animals - cattle, sheep and goats - from the UK and restrictions on the export of meat, meat products, milk and milk products and certain animal products. Since then further measures have been introduced to ban movements of livestock throughout the European Union. This measure is precautionary and aimed at reducing any potential for the spread of the disease to a minimum. It must also be viewed in the context of the continued increase in cases in the United Kingdom. Any expectation that the crisis would end quickly have been disappointed. Clearly we need to be very concerned at the progress of the outbreak.
Three factors in particular are disturbing. First, the continuing uncertainty over whether the incidence in the UK will peak, second, the discovery of a case in France which ends our hopes that the outbreak might be confined to the UK and third, the restrictions imposed by third countries, on imports of Community products, many totally unjustified. I would now like to look at each of these three concerns, beginning with the incidence in the UK.
It is clearly disappointing that expectations that the incidence of the disease would shortly peak have not been realised. The veterinary experts remain of the view that the restrictions on animal movements will, in time, limit the potential spread of the disease. This highlights the continued need for vigilance in the UK and for the strictest possible implementation of the measures already in place. Since the initial decision to ban exports of certain meat and meat products, dairy products and so on, there has been a ban on movements of livestock both in the UK and in other Member States. While these restrictions are naturally unpopular, they are a small price to pay compared to the consequences of not quickly eradicating this disease. I would hope that this greater good is not lost sight of in the present crisis.
So, turning to France, I am sure that everybody shares the Commission's concern at the discovery of the first case of the disease on the European mainland. As you are no doubt aware, a case of foot-and-mouth disease was confirmed yesterday in north-west France in the Mayenne region. It was detected in a cattle farm under restrictions imposed preventatively more than a week prior to the confirmation of the outbreak. The cattle farm is next to a farm to which incubating sheep had been imported from the United Kingdom on 16 February, a few days before the UK outbreak was known about. The sheep from the UK had been destroyed on 1 March as a preventive measure in accordance with the relevant Commission decision. The slaughter and destruction of all 114 cattle in the outbreak confirmed yesterday started yesterday evening and this operation is still on-going. This discovery dashes our hopes that the disease could be confined to the UK. However, we can take considerable comfort from the very decisive action taken by the French authorities to isolate and destroy livestock potentially exposed to contaminated animals imported from the UK. The early action to restrict movements of livestock in France should also have reduced the potential spread of the disease. These measures, wrongly viewed as excessive by some, have proved to be very prudent. Nonetheless, there is a risk of further outbreaks and the situation will have to be very closely monitored. The Standing Veterinary Committee took the decision late yesterday evening to ban exports of susceptible animals from France and also to impose restrictions on the movement of animals and certain products from the Mayenne department and the adjoining department of Orne. Clearly, any further outbreaks would require additional restrictions on the regions concerned, but the prompt action taken by the French authorities will hopefully ensure that there will be no need for more draconian measures.
Turning to third countries. the Commission is deeply disappointed that the very decisive action taken to tackle the current outbreak has not received the recognition it deserves. Instead of being reassured by this action, third countries have, in many cases, responded with both excessive and, in my view, unnecessary restrictions. The Commission is consulting urgently with the third countries concerned to establish the basis and rationale for the restrictions. We shall, of course, be explaining the measures already in place, which make such restrictions unnecessary, and we shall make full use of our bilateral contacts and our WTO trade arrangements to have these restrictions lifted.
I have already been in contact with the US Secretary of Agriculture this afternoon regarding the measures imposed by the United States. I was reassured by the Secretary that these measures will be reviewed urgently. We have agreed that our respective veterinary services should cooperate urgently on finding solutions. We agreed to remain in close contact until a solution is found and I am convinced of her goodwill in that regard.
As an example of the approach followed by the Commission, I would point to the Community approach towards Argentina. Beef imports have been permitted from Argentina despite its regional problems with foot-and-mouth disease. This was, of course, subject to very strict controls. The beef had to be from BSE-free regions, deboned and matured, to eliminate the risk of transmission of the disease. It was only following the further recent outbreaks, the introduction of vaccination and the self-imposed ban on exports to the United States and Canada that the Commission felt compelled to ban imports of beef from Argentina. The Commission remains nonetheless committed to a regionalisation approach in which exports can be allowed to resume in safe conditions.
On a more general level, I would once more like to defend the firm action taken by the Commission in dealing with the current outbreak. It is an essential and very necessary reaction to a highly infectious disease, with potentially huge economic and trade consequences for the entire European Union. This approach continues to enjoy the strong support of the Member States in the Standing Veterinary Committee and in the Agriculture Council. I firmly believe that the veterinary authorities, the Member States and the Commission have been working together very closely and effectively. The approach is also supported by EU farmers, who are very conscious of the grave threat to their livelihood from this disease. There is still a consensus that vaccination should be a last resort, to be introduced only in the circumstances I outlined before, namely as a preventive step to stop the further spread of the disease pending eradication measures.
I would like to conclude with an assurance that the Commission will continue to put all its resources into eradicating this outbreak as quickly as possible. I continue to be impressed by the huge commitment of Member States to the rapid and decisive action to restore the entire EU to its previous disease-free status.
Mr President, it is worth putting on record that the only positive aspect of this terrible disease is that is does not affect humans. There is no consumer risk. When the crisis is over - and it is a crisis in the UK, there is no other way to describe it - we will have to review the common agricultural policy and the whole single market to assess calmly whether we have, as an economic community, sacrificed our animal health status at the high altar of trade liberalisation.
Foot-and-mouth disease was never just a UK issue and the outbreak in France tragically underlines this, if we needed reminding. While the spread of this virulent disease has raised legitimate questions about how the UK authorities are handling it, I would like to dissociate myself and my colleagues from the intemperate and highly inappropriate comments made by certain junior ministers in the Irish Government.
Notwithstanding bans on imports of animals and animal products and limited transport bans, Commissioner, I must say that the reaction of the EU collectively appears to be inadequate and slow. Are you satisfied with the veterinary capability to handle this crisis, particularly in the United Kingdom? Are you satisfied that the Standing Veterinary Council is up to the job? I am not questioning their individual capabilities, but do their brief and terms of reference now appear adequate in the face of rampant foot-and-mouth disease? Could the Commissioner explain to the House why there is such a difference in the veterinary responses of the UK and Ireland? Certainly each Member State is responsible in the first instance for its own animal health, but it is clear to me and my colleagues from other Member States that there is no coordinated or consistent veterinary response. In the UK racing, football matches, conferences continue, despite the fact that there have been well over 200 outbreaks and I have heard of another 28 today. In the Republic of Ireland, where we have no outbreak, all non-essential gatherings in rural areas have been stopped. We have brought the Irish community to a standstill.
There is no coordinated logistical policy on movements of animals and most importantly movements of people to and from infected areas and countries through ports and airports. Standards and requirements differ drastically and we urgently need an EU approach to that. The EU reaction has been inadequate and slow. The disease is out of control in Britain and has now spread to continental Europe. I am amazed that there has been no emergency meeting of the Council of Agriculture Ministers to date and no coordinated response from any of our executive authorities.
I have just listened to the UK National Farmers' Union address the meeting of our Agriculture and Rural Development Committee and I thank them for attending. They have explained the situation in England.
I do not support vaccination, tragic as the problem is, since foot-and-mouth disease is not endemic in the EU. Vaccination is not a 100% guarantee and there are many different strains, each requiring a different vaccination.
Commissioner, it is your job to convince Member States that all airports, seaports and other entry and exit points in infected areas must be controlled and passengers and vehicles must go through a proper disinfectant routine. It is time we got our act together and lessons should be learned from the BSE crisis. We need more details from Argentina. Despite denials of an outbreak of the last few weeks they have now confirmed that there is one. I do not think we have all the facts yet, from there or from other countries.
Mr President, Minister and President-in-Office of the Council, Commissioner, ladies and gentlemen, foot-and-mouth disease has arrived in France, in my own department, despite a cordon sanitaire being erected between the United Kingdom and continental Europe and despite draconian measures being taken in my country, most notably the slaughter of 20 000 sheep which arrived from Great Britain just before the decision to impose an embargo to counteract the spread of the disease.
As you can imagine, this known case of foot-and-mouth disease has raised a lot of questions and aroused a lot of fear amongst livestock farmers and rural populations. I think we can reassure consumers, since this disease cannot be transmitted to humans, but it is more difficult to quell the fears of farmers and operators in the industry who have already had to face the terrible consequences of BSE.
Nonetheless, I too want to express my determination not to succumb to panic. For almost ten years, there have been very few outbreaks and the outbreaks in 1993 in Italy and 1996 and 2000 in Greece appear to have been rapidly brought under control. In the current situation, and in the light of experience, it would appear fitting to get rid of the contaminated animals. This seems to be the most effective way of giving us hope that the source of the virus can be wiped out. At the same time, we must support the industry in this time of crisis and compensate farmers adequately so that we do not wipe out a profession as well as herds.
It is also necessary to place the fight against this virus on an international level, as it is moving around the globe. It is in Asia, in India, in Latin America and Argentina. It is in Europe; hence my questions. How did this virus get to Europe from Asia? Has the story of the on-board meals of an airline company been adequately explained? What international prevention strategies can be put in place given, on the one hand, the extreme mobility of the virus and, on the other, the importance of passenger and goods traffic across the globe? What use are international guarantees if States cover up by not making declarations or by submitting inadequate declarations to the International Office of Epizootic Diseases?
Mr President, Minister and President-in-Office, Commissioner, we really need you to explain these various aspects to us. Thank you very much.
Mr President, at this moment in time, I find it difficult to criticise the attitude which the Commission or Member States have adopted since the initial foot-and-mouth outbreak in the United Kingdom. I think they have all been alert and that that all possible precautionary measures were taken. Nevertheless, I wonder whether that was enough. I paid a visit to the United States not so long ago. Each time I enter that country, I am always struck by the fact that I have to state whether I have been on a farm over the previous three weeks and whether I am bringing foodstuffs with me. All this to check whether any contagious diseases are being imported into the United States. This does not happen in Europe. Would this not be the right time to ask ourselves whether this is not a necessary course of action here too? With all those jumbo jets arriving at our airports every day, the risk of infection from wherever in the world is enormous.
The debate whether or not to vaccinate is once again upon us. Could the Commission spell out the economic implications of vaccinating and what benefits non-vaccination brings? It is true that we have had no problems for the past nine years, but I think that the public must be convinced of the need for this policy. We must know how much it will cost.
This Parliament has increased the budget line for "SOS countryside" over the past six years. Last year, the Commission refused to implement this budget line. It pays for a telephone line which can be used by any farmer across the European Union. Why does the Commission not implement this budget line and why is there an inclination to shelve it again this year? This is about a clear-cut wish from Parliament and I think that it is extremely well-timed.
Mr President, Mr President-in-Office of the Council, Commissioner, you have just given the entire history of a situation of generalised panic and - the truth must be stated - you have demonstrated to us the negative effects of globalisation. Now we see that states are banning trade in meat amongst each other. This proves that this crisis is, first and foremost, of a commercial nature. Let us stop seeing it as a health crisis. Let us stop mixing up the issues.
Now, we no longer talk about another crisis which is also moving around the globe: that of BSE. Commissioner, what has happened to the tests? What has happened to the controls on meat and bone meal? These are questions which must be tackled alongside this crisis.
Secondly, you are corrupting the precautionary principle. I am telling you this very politely as an ecologist. We are killing and burning animals on a massive scale, even though foot-and-mouth disease is not dangerous to humans. What is more, healthy animals can recover from foot-and-mouth disease. But it is not worthwhile commercially.
So get things into perspective and propose valid solutions. Yes, you are slaughtering animals. Perhaps in the short term, and to get out of this crisis, it might be necessary to envisage a system which does not totally rule out vaccination in very restricted zones. The priority is to get out of the crisis. But once the crisis has passed, apply the precautionary principle and tackle the causes rather than the consequences.
As you said at another time and in another place, you want to tackle the transportation of live animals, for example. It is not enough! Eight hours is too long to transport live animals! A stop must be put to this system. We must turn our backs on intensive and battery farming. Adopt long-term measures to put an end to this atrocious form of production and to return to extensive farming.
Mr President, we are facing a problem which is very likely to become explosive. Although draconian measures have been adopted in the various Member States, we must recognise the risk that the disease will spread. We are facing an extremely virulent strain and the environmental conditions lead us to fear the worst.
The problem of foot-and-mouth disease can be approached from three angles: the actions which must be taken immediately or in the short term, the establishment of responsibility and the prevention of these problems in the future.
Allow me to make three observations. Firstly, in the short term, the economic effects of implementing a vaccination campaign would be just as bad as not implementing one and the consequences would be extremely hard to bear. Now, if we reject vaccination, we would have to respond in a tough manner to the measures adopted by Canada. The European Union cannot suffer in silence in the face of generalised and unjustified embargoes such as Canada' s or the deviousness of the United States' behaviour towards us.
Secondly, Commissioner, is there going to be compensation for farmers as a result of this horrendous crisis? Where will the money come from? According to my calculations, only EUR 50 million is available in compensation to livestock farmers, after the latest proposed budgetary review, for foot-and-mouth disease and also for BSE.
A third and final observation. With regard to the prevention of this and other diseases we should consider the repercussions of the quest for competitiveness, resulting from a reduction in aid from the CAP.
We should also consider the risks of Community livestock farming based on the transportation of live animals and high concentrations of animals.
The crisis surrounding us should lead us to draw up a CAP aimed at serving the consumer and the producer rather than commerce. Therefore, we should direct aid so as to guarantee the viability of farms which present fewer environmental risks and risks to the consumer and which are necessary for maintaining the social fabric of rural life, rather than reducing aid or eliminating it altogether.
Mr President, if uncontrolled, foot-and-mouth disease has the potential to wipe out EU livestock production, culminating in major job losses in the agri-food sector and seriously disrupting normal life.
As the House is aware, the first outbreak of foot-and-mouth was confirmed in Great Britain just a few weeks ago. Since then it has spread at a frightening rate, resulting in the destruction of thousands of animals. The financial implications are considerable. The psychological impact on farmers, not just in Great Britain but also in Ireland, is a matter of great concern. Let us not underestimate the social consequences of this catastrophe. We all know that foot-and-mouth is a difficult disease to control, but its implications for European agriculture and the broader European economy require that the most stringent controls be put in place and enforced.
I acknowledge that for the British Government the situation is difficult. However, there is nothing to be gained at this stage by apportioning blame. I certainly sympathise with the plight of British farmers. I believe the scale of the disaster and the rapidity with which it has spread demand not just stronger action by the British authorities but also continuing EU intervention. I compliment Commissioner Byrne on his measured and positive response to the crisis.
The threat that foot-and-mouth represents to the Community as a whole is a matter that cannot be left to the control measures in individual Member States. I call on the Commission to appoint a special task force to oversee the implementation and the enforcement of regulations in the countries concerned. The work and guidance of the Standing Veterinary Committee is, of course, important in this regard.
The House will understand if I highlight the seriousness of the situation for Ireland, where very strict controls already are in place. I should like to acknowledge the understanding of the public and the level of cooperation between the authorities north and south of the border. It is ironic that it has taken this dreaded disease to bring home to our people not just the implications for farmers but also the consequences for employment in the food industry, the impact on food exports and the economic threat to tourism and other commercial activities.
Mr President, Commissioner, Mr President-in-Office of the Council, ladies and gentlemen, after the BSE epidemic it is the turn of foot-and-mouth disease. This is not a coincidence, it is a combination of the ideological errors made in European integration.
The first error is the ideology of globalisation, which Mrs Auroi spoke about. The virus arrived from India; it could have arrived from Pakistan; it could have arrived from Zimbabwe. When everything is allowed to move around freely, even the foot-and-mouth virus moves around freely.
The second error is the race to achieve profitability. In the name of health precautions, we wanted to have abattoirs which were like laboratories at the Pasteur Institute. Abattoirs were integrated and animals were sent there from the length and breadth of Britain. That is how the virus spread throughout the whole of Britain.
The third error is that of immigration. The 20 000 sheep imported into France, which introduced the British virus, were destined to have their throats slit according to the sacrifice of Abraham as part of the Muslim festival of Aïd el Kebir. With the carotid from these sheep we got the virus for free!
The fourth error is that of the race for profits. Vaccination was suppressed in the name of Adam Smith and in the name of profitability. And in the name of Adam Smith British trains go off the rails, British cows go off the rails and British sheep go off the rails!
So what are we to do in the face of such serious errors? Well, the solutions seem to lie in two directions. The first is that of justice, taking responsibility for compensating innocent farmers. The second is that of moderation: a sense of moderation for animals, who do not need to be slaughtered as they recover after a few weeks; a sense of moderation in the media, who are playing a game of Apocalypse Now; a sense of moderation in terms of health with vaccination, as in Argentina; and a sense of moderation for the European industrial agricultural model, which should achieve greater moderation and balance.
Mr President, we have to face facts. Foot-and mouth disease, which we thought we had confined to Great Britain, has now reached continental Europe. The massive abattoirs have changed nothing. We are losing our export markets. The United States and Canada have just closed their borders, placing our farmers in a very difficult situation. This scourge affects pig farmers and cattle producers, who have already been greatly weakened by BSE and other diseases.
If the situation were to get worse despite the efforts of the Member States to eradicate this disease, would you undertake to provide vaccines as soon as possible? We must also realise that no compensation will totally make up for the financial loss and, above all, the loss of morale. Our farmers have been ground down and we must help them. Although the Swedish Prime Minister declared that there was no question of increasing aid, what do you propose to do to support them?
Europe is built around agriculture and it has to be recognised that, in such a situation, we must call on Member States to manage the crisis, as it did in the case of BSE. Now, the future and the survival of our farmers depend on the relevance of the decisions which need to be taken and on European solidarity.
Mr President, Mr President-in-Office of the Council, Commissioner, the crisis in European farming is already bad enough, thanks to BSE. Foot-and-mouth - because it is such a highly infectious disease - is the last straw. It is hardly surprising that farmers - but not only farmers - are calling for rigorous action to be taken and, with your permission, I should like to ask a few questions about this.
First: do you know the exact extent of the epidemic at the latest count?
Secondly: farmers are anxious to know if the foot-and-mouth vaccination has been abolished once and for all. What are you thinking of doing here, given the current circumstances, for stock in general and for particularly valuable animals, such as animals on stud farms?
Thirdly: transportation is once again centre stage. Is the transportation of animals and meat within the European Parliament being jointly controlled? And if so, how? What sanctions are to be applied in the event of infringement?
Fourthly: all imports of animals and animal products into the Community are a source of concern. Argentina can supply what customers want: beef which is guaranteed free from BSE. That is something at least. But, as you said, they have foot-and-mouth disease. What specific protection and what safety measures have you introduced here, Commissioner?
And fifthly: my last point - and it is an important point - concerns the cost of foot-and-mouth. Who pays what and what funds do you think the EU should provide?
Is the Commission willing to learn from experience with the BSE crisis and act now, rather than just react as and when it has to in order to contain the foot-and-mouth epidemic? For me this means that the Commission itself should take action as well as coordinating national measures.
Mr President, those of us from the United Kingdom extend all our sympathy to the constituents and fellow citizens of Georges Garot after the so far mercifully isolated outbreak in France. We also acknowledge the worries and concerns about which Mr Hyland and others have spoken of our neighbours in the Republic of Ireland.
Would Commissioner Byrne confirm that the UK did its utmost to provide advance warning to its neighbours when this outbreak was first identified? Could he give any scientific opinion, as yet available to him, about the origins of the outbreak at Heddon on the Wall? Could he tell us if the movement restrictions throughout the European Union are now being widely obeyed and what penalties or sanctions are available in the case of rogue traders who are disobeying them?
Would he agree that the spread of the disease has been predominantly through sheep, and therefore by animal contact, rather than wind-blown, and which offers us some hope that although the disease has not yet peaked, it can be contained?
Finally, would he say that he agrees that the UK's policy of containment, slaughter and quarantine is still the best way of eliminating this disease, not just in Britain but wherever else it may spread in Europe?
Mr President, the clearest lessons from this foot-and-mouth epidemic are that we need greater vigilance and a new emphasis on animal health, stricter controls on imports from countries where the disease is endemic on swill-feed plants and livestock farms, on animal transport and contingency plans for disasters such as this. Our continent's livestock must never again be put in jeopardy by failures in one country's Ministry of Agriculture.
Today, however, the task is not to apportion blame but to plan ahead. When the dust has settled we will find a devastated economic landscape in some of the more remote and vulnerable regions of the European Union, such as my constituency in south-west England. This is not simply a crisis in farming but a wasteland of failed businesses and job losses in tourism, transport and in other sectors. The Union can play an important role in helping to rebuild those economies. I seek the Commissioner's assurance that the Commission will talk now to the governments of the countries and regions affected about how structural fund and other programmes can be adapted to provide early and effective help.
Mr President, a thorough investigation is certainly required into the implications of the foot-and-mouth outbreak. Many considerations arise. Why were infected animals not quarantined at the outset and emergency vaccinations administered instead of adopting a policy of mass slaughter as we have done? I would like to ask the Commission where it stands on the policy of mass slaughter and whether we should differentiate between slaughtering for the welfare of the animal and gratuitous mass slaughter to satisfy the market and media interests.
I also call into question once again the transportation of live animals for slaughter over long distances, which increases the risk of the disease spreading. The closure of small abattoirs again needs to be reviewed. Transportation of live animals is currently being investigated by the Commission and I eagerly await the Commission's report on this very important issue and urge the Commission once again to change its policy on the transportation of live animals and to introduce stricter controls.
Consequential loss is not covered when discussing the issue of compensation. Does the Commission not agree that it is imperative that we look at the whole picture and evaluate the loss to farmers directly and indirectly affected by the foot-and-mouth outbreak as well as the connected industries and tourism? How many more disasters do we have to witness in the agricultural industry before Member State governments agree that the reform of the common agricultural policy is urgently needed?
Mr President, I should like to thank the Commissioner for making sure that EU funding is available to the British Government to help them in this tragedy. Could the Commissioner tell me whether the British Government has applied for all the EAGGF funding available to them? In the past it has not bothered to take this. Has it taken advantage of this for this current national tragedy? Mrs Doyle said that it was a crisis. Indeed it is a crisis: 225 cases at present, a quarter of a million animals to be slaughtered! Our minister said on television three days ago that it is under control. Could the Commission tell me whether it is under control?
Could I also ask what the EU is doing? Has the British Government approached the EU for some sort of consensus on how we stop this spreading across Europe? I noticed when I travelled into Europe the other day there were no disinfectant mats, there were no bloodhounds checking whether I had a ham sandwich in my pocket, no questions. I know that when you travel to other countries you are questioned about what you are carrying. Has the veterinary advice been coordinated? We seem, as Mrs Doyle said, to have a huge variation between Member States across the European Union. Is it safe to transport infected carcasses across the United Kingdom as we are doing at the moment? Finally, has the British Government been particularly lax about stopping imports from countries where the disease is endemic?
Mr President, I want to thank the Council and Commission for coming in response to Parliament's decision on Monday to have this debate. The food industry in Ireland and now in Europe as a whole is reeling under the impact of the foot-and-mouth catastrophe, but it is wrong to demonise any one country for this outbreak. It is particularly silly for a minister of a state which exports 90% of its produce to do so. It could have happened in any one of our countries, given the intensive subsidy-driven nature of European farming, which involves the constant movement of livestock from farm to farm and indeed from country to country.
I am not convinced that partial or reasonable bans on the movement of livestock are an adequate response at this stage in the development of the outbreak. In practice I would have to say that no country is likely to import animals from any country where the disease has been identified - and indeed who would blame them?
It has also been repeated that this is not a human health crisis. Also, the farming sector is not the only victim of this crisis. Food industry workers, the tourism industry, sporting events and everyday social life are all victims of the efforts to stop the spread of the disease. While that has been acceptable up to now, we must not dismiss out of hand a review which balances the costs involved in continuing with the current approach and its impact on other key industries and on the freedom of citizens to get on with their lives.
Finally, when the anger and recriminations have died down, we must get to grips with a reform of the common agricultural policy. European consumers are now more interested in safe food, food that is produced in an environmentally friendly way, and indeed food at affordable prices. But they are no longer interested in dirt-cheap food, regardless of how it is produced or with hidden unacceptable health risks.
Mr President, Commissioner, Mr President-in-Office of the Council, the disease which is now threatening a borderless Europe may contribute to increasing the citizens' crisis of confidence in both national and Community institutions.
Health risks to livestock, changes in eating habits and the collapse of the production sector are ample cause for us to take extraordinary decisions. Measures have economic and political costs and I would like to know from the Council and the Commission which of these costs they are prepared to meet.
Are you prepared to increase aid measures in all the countries of the European Union?
What do the European institutions think of wide-scale vaccinations?
What position will you adopt in relation to third countries? Are you going to take any steps in relation to the unilateral restrictions being imposed on us by countries such as the United States, Canada, Bulgaria or Saudi Arabia, and in relation to less than rigorous imports from countries which are vaccinating, such as Argentina, Chile, Brazil, etc., which may put all of our livestock at risk?
What is going to happen with regard to wild animals, Commissioner? What measures are envisaged for wild animals and for zoos, circuses, etc.? What will happen if deer, wild boar or goats are affected?
Lastly, I would like to know whether the European Commission is going to take account of these health crises when presenting its budget for the European emergency veterinary fund, which is so poorly resourced.
A number of different issues were raised. Perhaps I might deal briefly with those, rather than go through the individual questions, and hope that I touch on all of the issues, particularly the important ones.
First of all, regarding globalisation, it should be stressed that foot-and-mouth disease was prevalent - even endemic - in many Member States in the past when trade was a tiny fraction of present levels. So to identify trade as being the cause of this is, in my opinion, a simplistic response. Foot-and-mouth disease is endemic in the developing world. The EU has a huge trade surplus in food and agricultural products. So do we wish to surrender the resulting benefits? Trade in agricultural products is one of the areas where the developing world has real potential to increase trade. I am personally asking my own officials to advise me about raising the standards in developing countries so that they are in a position to trade with the European Union. This is an important issue. We must not lose sight of that. Are we to tell these countries that we do not want their products for the reasons that we have discussed here this afternoon? The other route is the better one.
Intensive farming is another issue that was raised. I should repeat that the foot-and-mouth disease is endemic in the developing world. Conversely, it is extremely rare in the OECD countries: the United States, Canada, the European Union, Australia and New Zealand. That is an important issue to be taken into account. There farming is at its most intensive. So, once again, to identify the debate as being one that focuses on intensive and extensive farming is also, in my opinion, an inadequate response to a complex issue. Intensive farming has a lot to answer for but it is simplistic to see this as the cause of the current outbreak.
Transport was another issue that was raised. It is a Commission policy and priority to reduce the incidence of long-distance live animal transport. A number of you asked the question "Is this under control?". The restrictions on animal movement will minimise the risk of transmission of the disease. This will, in turn, eventually ensure that the outbreak is brought under control. It remains to be seen, however, how long this will take. A lot depends on the amount of trade that took place before we first knew about this outbreak. We will have to wait for the passage of incubation periods before we get a better picture of the situation.
Many measures advocated by Members such as restrictions on sporting events, for example, are simply outside the competence of the Commission and outside the Treaties.
With regard to controls, I should also emphasise that it is likely that this outbreak commenced in the United Kingdom as a result of illegal activity. I must stress this. A number of people have asked why the Commission does not bring forward more proposals. That is always the standard response when something happens. The legislation is there. It was a breach of the legislation which caused this illegal activity to spark off this particular infection in the UK. I should also emphasise that it is the responsibility of Member States to seek to properly enforce the legislation relating to this and other matters. I can only draw your attention to the discussions we have had here before in relation to questions surrounding BSE. Controls and enforcement are important. We must not lose sight of that.
I hope I have dealt with most of the issues you have raised.
Thank you very much, Mr Byrne, for replying so concisely. You have stood by your word.
The debate is closed.
Question Time (Council)
The next item is Question Time (B5-0018/01). We will examine questions to the Council.
As the author is not present - although apologies have been received for this absence - Question No 1 lapses.
Question No 2 by (H-0141/01):
Subject: Bringing the citizens of Europe closer to the decision makers What progress has the Council Presidency made with my suggestion, which it seemed to welcome at its meeting with committee chairmen in Brussels earlier this month, for the President-in-Office to make an EU-wide television broadcast at the end of each six-month presidency and report to the citizens of Europe on the progress made?
I would like to thank the honourable Member for addressing such an important issue as bridging the gap between citizens and decision makers. At the European Council in Nice, Member States once again repeated their aim to bring the Union and its institutions closer to their citizens.
The presidency agrees with the honourable Member that the citizens of the EU should be informed about progress in the future development of the European Union. The importance of really reaching out to our citizens cannot be stressed enough. The difficulties at European level are largely the same as the difficulties we encounter at national level. However, we cannot allow ourselves to be discouraged by this.
We are working hard, and will continue to do so, to find suitable methods for improving communication with the citizens of Europe. In this work, it is important that people receive on-going information in order to be able to assess connections and the whole picture.
I would like to remind you of the possibility of holding public Council debates. One of the Swedish Presidency' s first priorities was to draw up a list of public debates which covers as much of the Council' s operations as possible. In addition, the Council, like the other institutions and the Member States, is organising regular seminars and conferences and producing easily accessible printed material on the Union' s development.
The honourable Member has a more specific proposal which we discussed at a meeting with the committee chairpersons in January, but the presidency itself is unable to arrange such a matter. However, a debate is planned when the Swedish Prime Minister attends the European Parliament' s plenary session in July in order, as is tradition, to report on the result of the European Council in Gothenburg and on what the presidency country achieved during the period as a whole.
Debates from the European Parliament plenary sessions are regularly broadcast live by satellite across Europe. What remains is to ensure that the broadcasts reach the widest possible audience.
In other words - no, but it was a very nicely wrapped-up reply. Mr President-in-Office, you and I agree on the goals of trying to inform the European public, not just in Brussels but everywhere, of what we are doing. I suggest that you should try - or get your staff to try - to sell the idea to television companies. Although your Prime Minister will make a wonderful speech here in the plenary in July, reporting on the presidency, a speech in this chamber is not the same as a comfortable talk to the peoples of Europe.
If you think of the way that President Clinton did it, it is not the same thing. I really do urge you - the publications, the seminars, the debates that you organise in Brussels are not the way to reach 300 million people the length and breadth of Europe. A nice TV chat by the Swedish Prime Minister would be a very good beginning and it is not good enough just to do it in this chamber.
It is easy to agree in principle with Mr Newton Dunn' s wish that coordinated messages on what is happening in the Union be disseminated as widely as possible. However it is currently the case, I am glad to say, that we have free and independent media in Europe. I am a little doubtful if even a government as energetic as the Swedish one can convince independent TV channels, for example, to embrace the undoubtedly excellent ideas which Mr Newton Dunn proposes.
I also think that, to a certain extent, the Member underestimates Parliament' s opportunities as a political arena to reach out with a message. I hope that, together, we will be able to work to disseminate good, solid and interesting information on what is happening in the Union. However, we must do so while respecting the fact that it is the independent media which decides what should or should not be broadcast.
Mr President, I had the first question. Question time should have begun, if the Bureau had organised today' s debate properly, at quarter past six. We started half an hour late, at which time I was chairing the meeting of the Joint Parliamentary Committee with Bulgaria, having arranged to be here at quarter past six. That proved to be impossible and I was one minute late due to the Bureau' s delay. If I too must be punished because the Bureau does not keep to the timetable, then so be it.
Mr Alavanos, I am as sorry as you are that your question has lapsed. The time that the debate begins does not depend on my will. As all the Members have heard, I have apologised and I regret the situation. I hope that it does not happen again.
Question No 3 by (H-0229/01):
Subject: Strengthening dialogue with Europe's citizens Europe's citizens are very interested in matters relating to the European Union. This has become obvious to me as a Swede as a result of the informal ministerial meetings held in Sweden, and most recently the meeting in Luleå of ministers responsible for telecommunications and labour market policies.
As democratically elected Members of the European Parliament, we continually meet members of the public in our constituencies. The Commission's Dialogue on Europe has enabled it to meet members of the public regularly all over the Member States. The Council's role is more complicated. Where national governments are concerned, EU-related matters have to compete with domestic issues, yet it is the Council that takes the big decisions. We know how important it is, in order to build confidence in the European Union, for the Council to engage in dialogue with Europe's citizens on the shape of European policies.
Will the Council therefore explain what it intends to do to strengthen its dialogue with Europe's citizens on European policies, for instance in connection with ministerial meetings?
The Council agrees with the honourable Member that dialogue with the citizens of the EU must be improved in accordance with the decision taken by the European Council in Nice in December 2000.
The declaration to the Final Act of the conference on the future of the EU acknowledges the need to improve and monitor the legitimacy and openness of the Union and its institutions in order to bring them closer to the citizens of the Member States.
As far as the Council' s meetings are concerned, initiatives are being developed to ensure that the discussions will be more open and transparent. This will be achieved through public debates which can mean making deliberations open to the media and EU citizens through live broadcasts via internal TV or, unfortunately less commonly, directly via TV stations. We are also trying to make press conferences and press releases increasingly informative.
Other positive measures to raise the awareness of the public involve creating better access to information via conventional channels and electronically. In this context, on 19 March 2001, the Council is expected to decide to make public certain categories of the Council' s documents. The aim is to make public as many of the Council' s documents as possible on the Internet without waiting for a demand from the public. This decision will enter into force on 1 May 2001.
So a great deal is being done. Despite this, the Council will naturally continue its analysis in order to further improve the dialogue with the EU' s citizens on the Council' s work.
I would like to thank the Council for that answer. The decisions taken in the EU are extremely important for us European citizens, as they affect our daily lives. It is therefore also important, as the Council agrees, that citizens be given increased opportunities to follow and assess the political debates, so that they can then vote. Voting in elections is the citizens' opportunity to show what they want Europe' s development to look like. We are in complete agreement on this.
With my country, Sweden, holding the presidency, this naturally becomes even more of an issue for me as the Council' s meetings are held around the country. I am naturally satisfied with the measures taken by the Council and with the fact that work on analysing ways of increasing openness is to continue. No doubt, the Internet and electronic means can be used considerably more than they are currently. Debates can be followed live not only on TV, but via the Internet too. This is my counsel to the Council.
Mr President, ladies and gentlemen, dialogue with citizens is one of the main issues for us on a daily basis and I would therefore like to know what the Council intends to do to bring the post-Nice process closer to our citizens.
What we could do is set up our own chat rooms, for example on the Internet, where citizens could use a search engine to locate specific subjects and browse through subjects of personal interest. I also think it would be a good idea if we provided video streams of debates in Parliament, the Council and the Commission in each language, in order to give citizens an opportunity to become more involved in this dialogue. Do you think this might be something for the Swedish Presidency to focus on after the Lisbon Summit?
The honourable Member noted perhaps in this morning's debate on the future of the Union that one of the many specific measures now being taken to stimulate increased debate is precisely the launch of a web page, which will be managed by the Commission, but to which the Council, the Member States, Parliament and all interested parties can make written contributions.
I do not know whether it is possible to extend the venture by opening a chat room as well, as suggested by Mr Rübig. I think, however, that it is an interesting idea and I will gladly discuss the feasibility of implementing this in practice with Commission representatives.
Mr President, the President-in-Office mentioned a forthcoming decision about putting some documents of the Council in the public domain on the Internet. Does the Council intend to respect fully the decision of the Ombudsman whereby, if I understand it correctly, all Council documents have to be made available to the public and not just some?
Allow me to stress that we are of the opinion - and I am talking now on behalf of the presidency - that the Ombudsman's recommendations regarding making documents available to the public is a very important step towards the increased openness which this Parliament in particular, has worked hard for.
The decision, which we anticipate it will be possible to take on 19 March, does not go as far as the Ombudsman has proposed, but must be seen as a step in the right direction. It is the presidency's sincere hope that it will be possible to take the additional steps required to increase openness as soon as possible. However, we will not have reached that position by 19 March, which I freely admit.
Question No 4 by (H-0145/01):
Subject: Passports for Swedes travelling within the Nordic region From 25 March 2001, Sweden and the other Nordic countries will take part in Schengen cooperation. Current Swedish ID cards do not meet identification requirements under the Schengen provisions.
A new national ID card in Sweden may replace the Swedish passport next year but what happens in the meantime? Must Swedish citizens carry their passports after 25 March 2001 when travelling in the Nordic countries until they obtain the new Swedish ID card?
The Council would like to make Mr Sjöstedt aware of the fact that the Schengen provisions do not regulate the issue of passports and ID cards as far as EU citizens are concerned.
According to the Nordic passport union, which some of us of course defend passionately, citizens in the Nordic countries have the right to travel within the territory of the Nordic countries without having to show their passports.
The agreements on the accession of Denmark, Finland and Sweden to the Convention implementing the Schengen Agreement and the agreements between the Council of the European Union and Iceland and Norway concerning the association of these states in the implementation, application and development of the Schengen acquis contain a provision stating that these agreements must not constitute a barrier to cooperation within the framework of the Nordic passport union to the extent that this does not oppose or obstruct implementation of the agreements.
Moreover, the implementation of the Schengen agreement neither opposes nor obstructs the Nordic passport union. Once the Nordic countries have joined in the practical Schengen cooperation, the citizens of the Nordic countries will still have the right to travel within the territory of the Nordic countries and spend the night at hotels, camping sites etc. without having to show their passports. The implementation of the Schengen acquis in the Nordic countries will not therefore entail citizens having to show their passports. Consequently, Swedish citizens will also be able to travel within the Nordic countries without a passport after 25 March 2001.
The basis for my question is Article 45 of the Schengen Agreement, which states that anyone who books into a hotel in another Schengen country must produce a means of identification and prove their citizenship, but the only document a Swedish citizen has which shows their citizenship is their passport.
My question is whether there is a formal exemption from Article 45 for Sweden in the Schengen Convention, as there surely needs to be in such cases.
My second question, if there is no such exemption, is whether it is the Union's authorities who ultimately decide which type of identity documentation is acceptable.
I think I have probably already answered the additional question posed by Mr Sjöstedt. The somewhat complicated and long-winded reply that I gave is based on a fairly careful analysis of the situation. The simple conclusion is that there is no need for a passport, so I can only repeat that. As we see it, it is quite clear that the implementation of the Schengen acquis in the Nordic countries will not entail the requirement to show a passport.
I have a question: do you think that, on the basis of directives 68/360 and 74/148 of the European Communities and on the basis of the Court judgement in the Vincenzo Micheletti case, a European citizen' s identity card should or should not state his or her nationality? Because if it does not state the nationality, the citizen in question may not be able to stay, as Mr Sjöstedt has said. This is the question to which I would like a specific answer. Should the nationality be stated, yes or no?
In certain countries, including Sweden, there is at present no national ID card indicating citizenship. The government is currently considering introducing such a card on a national scale - as a service to citizens and to a certain extent, of course, also to facilitate travel.
Once again: we consider that the Nordic passport union quite clearly does not entail the requirement for passports for Nordic citizens travelling within the Nordic countries.
I must admit that the presidency's reply seems in itself to be quite clear. But, partly via Danish newspapers and partly via the Swedish publication Från Riksdag & Departement, as well as through my membership of the SAS Euro Bonus system, I have received information that passports will have to be carried even after the Schengen agreement takes effect.
Therefore, I have a related question - I assume that what the presidency has said here is correct, i.e. that a passport will not be required:
Is the presidency prepared to ensure that information is widely and effectively disseminated - unfortunately not everyone reads the minutes from the meetings here - stating that passports will not be required at all after the Schengen Agreement takes effect?
The honourable Member, Mr Gahrton, uses a common debating technique, i.e. putting things in the mouth of the opposition. I think that I have been quite clear.
I did not claim that passports are not required for travel in general after Sweden's accession to the Schengen cooperation. What I was talking about were the rules for internal control between the Nordic countries, and I naturally stand by what I said. And it is, as I'm sure Mr Gahrton understands, impossible for me to comment on information in particular newspapers and publications. It does not fall within the scope of the presidency to do that.
For every important change, like accession to the practical Schengen cooperation, it is, of course, important that authorities and others - primarily the national authorities - inform citizens of the consequences.
I can assure Mr Gahrton that the Swedish Government will do all it can to ensure that citizens are as informed as possible. This is, however, a discussion which should be pursued outside this Parliament.
As they deal with the same subject, Questions Nos 5 and 6 will be taken together.
Question No 5 by (H-0147/01):
Subject: Integration of environmental aspects into the development sector of the Council's work What are the Council's (development) plans in regard to the drawing up of a comprehensive and coherent strategy for integrating the environmental dimension into its policies, containing a set of indicators and a timetable for further measures, as requested in the Helsinki conclusions?
Question No 6 by (H-0156/01):
Subject: The Sustainable Development Strategy of the Council of Ministers At the Helsinki European Council of Heads of State and Government in December 1999, nine Councils were reminded of the need to prepare comprehensive sustainability integration strategies, including indicators and a timetable for action, in time for the Gothenburg European Council in June 2001.
Can the President-in-Office of the Council state what progress has been made to date by the nine Councils, what remains to be done to fulfil the Helsinki mandate, how progress on the elaboration of the nine Council strategies will be made public between now and Gothenburg, and on what basis the quality of the nine strategies will be judged?
One of the cornerstones of the Swedish Presidency is environmental issues. It is, of course, one of the three 'E's with which the honourable Members are well acquainted. The work programme we have presented in the area hopefully reveals the great importance we attach to these issues.
Within the course of its regular and continuous contacts with the European Parliament, the presidency of the Council has, since the Council's meeting in Cardiff in 1998, informed the European Parliament of the state of the process of integrating concern for the environment into other relevant areas of Community policy.
As regards the present situation, all the relevant Council constellations will go through previous integration operations reported to the European Council and bring the situation up-to-date in preparation for the Council meeting in Gothenburg in June this year. This exercise has already started, and Parliament will be informed as soon as possible.
In this connection, it should be remembered that the process of integrating concern for the environment is a complicated undertaking which covers legislative activities within the Community as well as agreements of a more political nature, which, in most cases, are in the form of Council conclusions. According to the work programme, decisions in the area will be debated in more detail at a number of meetings during the spring: in March as regards fishing, in April for transport and agriculture, in May for energy, industry and development, and in June as regards the internal market.
The conclusions from the Council (General Affairs) will also be tabled during the spring. The conclusions from the ECOFIN Council, which were submitted to the European Council in Nice, are still regarded as valid. As far as the strategy for the Council (General Affairs) is concerned, the Council is awaiting a working document from the Commission which, together with a document from the presidency, will constitute the basis for a Council decision to be adopted in the spring.
More specifically, as regards development issues, at its meeting in May 2000, the Council urged the Commission to draw up a specific strategy to include, for example, a timetable and result indicators which would enable continuous monitoring to take place. At present, the Council is awaiting this communication from the Commission, which will serve as the basis for the Council conclusions to be adopted on 31 May 2001.
The Swedish Presidency's work programme for development cooperation contains the discussion of a strategy for integrating concern for the environment into development policy. The aim of this discussion is to draw up the conclusions which are to be adopted at the Council meeting of 31 May 2001, and this takes account of the requirements of what are known as the Helsinki conclusions.
The presidency will use all of these contributions as the basis for drawing up a coherent strategy which will summarise the results of the environmental integration process, with proposals for how these results will be monitored. Together with all of the contributions, the document will be tabled at the summit in Gothenburg.
Mr President, I appreciate from the Council' s answer that fish are to be discussed at a later date, but I should nonetheless like to know how likely it is that the Cardiff integration process will take account of environmental problems in connection with external aspects of other EU policies, such as the damage to the environment resulting from the fisheries agreements with the West African states. I should also like to hear whether, for the purposes of implementing the Cardiff integration process, it is intended to use any of the resources which the Council has asked the Commission to evaluate, and whether the intention is to increase the budget in order to ensure that implementation does, in fact, go ahead. I should also like to know whether the idea is to develop more specific integration indicators, to assemble data sources and to make use, in the Council' s work, of the ad hoc consultation carried out by the Commission when preparing its communication. And finally, I should like to know how the Council intends to monitor and evaluate the further development of the integration process.
The conclusions in the area of fishing are currently being finalised. As far as I can remember offhand, the aspects enquired about by the honourable Member are not included in the conclusions. However, allow me to look into this and come back to you with a more precise reply.
As regards the budget-related aspects of this work, there has been continual upgrading of the resources used for this work since the Cardiff process was started. I think that it can probably be said that the high ambitions of the Cardiff process have, to a reasonable extent, been reflected in the form of increased resources.
The question of evaluation mechanisms in the integrated strategy is extremely important and relevant. This is precisely one of the aspects which we want to try to include in the integrated strategy, which is to be presented at the summit in Gothenburg. I would like to point out that it is not exactly an easy task, but it is the presidency's firm goal that this integrated strategy for integrating concern for the environment into the work of different sectors will now also include a proper monitoring mechanism so that everyone can monitor this work on a continual basis.
Mr President, putting the principles of sustainability into practice is a difficult task and I think the words of the President-in-Office of the Council are encouraging, but can I ask him to come back to the question I asked? Will the documents that will be produced in time for the Gothenburg Council have clear and specific indicators within them by which the future performance of the presidency and indeed of the European Union can be judged, together with a clear and specific timetable for the delivery of certain goals, or are we going to see another set of waffle words which meet the goals of good intentions but cannot actually be measured against practical delivery?
We have a Swedish environment commissioner: we now have a Swedish Presidency which has a firm commitment to the environment. We expect great things of you which is why we ask a lot.
I am glad about the high expectations and can promise the honourable Member that we will do our utmost to live up to them.
I repeat that it is the presidency's ambition to be as precise as possible in this work and to have timetables and clear monitoring mechanisms. As the honourable Member will surely agree, this is more difficult for some policies than for others. It is easier in certain areas. For example, in the energy field it is perfectly clear what the applicable indicators would be. However, it can be more difficult in other fields, for example, for Council constellations like ECOFIN or General Affairs. The ambition is, however, to be as precise as possible in order for it to be possible to inspect not only what the Commission and the presidency are currently achieving, but also what future presidencies achieve.
Question No 7 by (H-0150/01):
Subject: Provisional Judicial Cooperation Unit The Council is setting up a Provisional Judicial Cooperation Unit as a first step towards the establishment of the Eurojust unit. Italy is now considering appointing Giancarlo Caselli, who was the Public Prosecutor for Palermo from January 1993 to June 1999. However, the Italian Parliament is still trying to obtain more information on at least 368 journeys which Mr Caselli made in connection with meetings unrelated to official business, and on the costs incurred in connection with those journeys. With a view to ensuring the credibility of the provisional unit currently being set up, would the Council not agree that before approving the appointments of liaison magistrates made by the Member States it should check the appointees' credentials, integrity and professional ethics? Would it not agree that it will be useful to obtain from the national governments all the information required for a proper assessment to be made of the national appointments (including any parliamentary initiatives taken in this connection), and to consult the European Parliament on a non-binding basis?
I can answer that very concisely: this is entirely a matter for the Member States, which have the right to appoint national members themselves within the framework of the Council Decision of 14 December 2000.
Mr President, the Council' s reply seems to me to be somewhat cavalier. This is a body of the Council; it is a body which was created within the Council. Of course, like more and more things, this could be completely out of the control of Parliament, completely intergovernmental. But it seems to me, Mr President-in-Office of the Council, that not everybody shares this view, at least in this Parliament. The European Parliament would at least like to have a power of consultation in this matter and to know what criteria the Council, and not just the Member States, adopts. As it is a body of the European Union, these criteria are common to all Member States. What are the criteria for the morality of candidates who will have to occupy this post? I feel that this is not a question simply for the Member States; it is not a question for Sweden or another country; it is a question which concerns everybody and I would be very happy to have a reply from the Council.
Opinions may differ on whether or not it would be desirable to have common criteria. However, it just so happens that even with regard to advisory bodies, the appointment of representatives is entirely a matter for the Member States. It would therefore be a violation of current provisions to try in some way to prevent the Member States from appointing national members themselves.
Question No 8 by (H-0152/01):
Subject: Deletion of references to nationality from identity papers and illegal naturalisation in Greece The findings of the committee of inquiry into the Greek general elections (9 April 2000) revealed that thousands of people who were not entitled to Greek nationality had become illegally naturalised and that a large number of irregularities had occurred in this connection. Five thousand cases of such illegal activity have already been discovered at the Moscow Consulate involving officials working for the diplomatic service. The Ministry of Foreign Affairs ordered an official inquiry into the 'Greek naturalisation industry' , which had been in operation since 1993. Despite the fact that the acquisition and loss of nationality is the sole responsibility of the Member States, in view of the fact that the Greek Government is seeking the deletion of references to nationality from identity papers contrary to directives 68/360/EEC and 73/148/EEC which specifically require the nationality to be indicated:
Can such measures be regarded as being in accordance with Community legislation and what measures will the Council take in response to infringements thereof, given that they will make it impossible to establish nationality and hence to monitor the illegal entry and movement of third-country nationals within the territory of the Member States? What action will be taken by the European Union in response to the illegal granting of citizenship of Member States and, by extension, of Europe and what action can be taken to put an end to this state of affairs? Has information been gathered with regard to naturalisation processes in Greece and other Member States and should the approximation of legislation regarding the acquisition of nationality in the EU Member States be considered?
The acquisition or loss of citizenship in a Member State is the responsibility of the Member States themselves. Even though there are directives containing certain rules on the content and period of validity of identity cards and passports, these directives clearly state that it is the Member States which issue identity cards and passports to their citizens in accordance with national law. It is up to each Member State to take the measures it considers appropriate with regard to confiscating these identity cards and passports if it is established later that the holder of the passport or identity card is not entitled to be treated as a citizen of that State.
I can also inform you that the Council has not requested information concerning the naturalisation process in Greece and that neither has the Council the authorisation to adopt a position regarding possible approximation of legislation regarding the acquisition of nationality in the EU Member States. As has just been explained, this issue falls under the jurisdiction of national governments.
I should like to draw your attention to the reply given to Parliament last month by the Commission, which said that failing to state the nationality on Greek identity cards might be contrary to Community law and constitute an obstacle to the free movement of Greek nationals on the territory of the Member States, because it violated five directives. I agree with you that, yes, the Member States are responsible, but there are certain rules. What do you think? Was the Commission' s reply wrong? Can nationality be removed from all Greek identity cards and, in more general terms, can the residents of the European Union have identify cards which say nothing, not even European Union, nothing, no nationality whatsoever? How will they travel and how will they prove that they belong to a Member State? Perhaps you can advise me.
I have no reason to in any way review the reply the Commission might have given earlier regarding this matter. As President-in-Office of the Council, I can only repeat what I said a moment ago to the honourable Member, namely that this is essentially a matter for the Member States.
Mrs Kinnock has withdrawn Question No 9.
Question No 10 by (H-0159/01):
Subject: US military presence in Europe Sweden's defence minister, Björn von Sydow, has said on several occasions recently that the security balance in Europe depends on a continued US military presence.
Does the Council agree with him and does it consider that the US National Missile Defense (NMD) programme is good for the security balance in Europe?
The Council's position with regard to the United States is expressed in general terms, for example, in the statement made in Bonn on 21 June 1999. The Union and the United States stated at that time that, together, they could promote their common values, their common security and their common welfare in a more effective way than either of them could on their own. This statement also notes that these two entities together constitute a powerful force when it comes to accepting the challenges they are faced with, for example, instability in regions that are important to them both and new transnational threats to their common security. It was also pointed out that the new transatlantic agenda signed in Madrid in December 1995 has strengthened the opportunities for these entities to manage their tasks in Europe on a more structured basis on both sides of the Atlantic and elsewhere.
With regard to a European security and defence policy, it was noted more specifically in the presidency's report to the European Council in Nice that NATO, with regard to its Member States, remains the basis for the common defence of its members and will continue to play an important part in crisis management. It was also pointed out that the development of the common European security and defence policy will contribute to the vitality of the renewed transatlantic connection.
As regards the second part of the honourable Member's question, several Member States have, as you know, expressed their national opinions regarding the USA's plans for a national missile defence programme. A number of Member States have stressed how important it is to maintain global stability and contribute to disarmament and non-proliferation by means of an agreed framework for security. They have also stressed that, in this matter, there is a need for complete and open consultation between the United States and its partner. America has, in its most recent statements, confirmed its commitment in this respect.
At the conference last year on the Treaty on the Non-Proliferation of Nuclear Weapons, the European Union maintained the importance of the Antiballistic Missile Treaty, also known as the ABM Treaty, as one of the pillars of strategic stability. The European Union also emphasised that it wants to keep this treaty.
Mr President, I did not fully understand the answer to the question about the Council' s view of the NMD programme. I understood that there is now a project aimed at eventually developing a common European missile defence system in cooperation with the United States. Has the Council no position at all on this? As far as I understand, the Council is responsible for the Common Foreign and Security Policy, so it is presumably the Council that has to come up with a position on this matter. And that is something I am still looking for.
As the honourable Member is surely aware, there are a number of contentious issues within the common foreign and security policy. One of these issues is precisely this question of National Missile Defence. This is why I called attention to the fact that a number of Member States have made comments regarding this issue, but there is nevertheless no common position on the part of the Union.
Since the time allotted to Questions to the Council has elapsed, Questions Nos 11 to 46 will be replied to in writing.
(The sitting was suspended at 7.20 p.m. and resumed at 9.00 p.m.)
Regulation of European securities markets (continuation)
The next item is the continuation of the joint debate on the following oral questions:
B5-0016/01 by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, to the Council, on the final report of the Committee of Wise Men on the regulation of the European securities markets;
B5-0017/01 by Mrs Randzio-Plath, on behalf of the Committee on Economic and Monetary Affairs, to the Commission, on the final report of the Committee of Wise Men on the regulation of the European securities markets.
Mr President, I very much welcome the Lamfalussy report and the opportunity to comment on it, but I would like to start by putting on record my personal thanks to Mr Bolkestein for coming along at this late hour despite the interruption. I know it is appreciated by all my colleagues.
We are all aware of the benefits of the single market in financial services but I will re-state them because they are so important: cheaper products for consumers, better returns for savers and easier and cheaper finance for business. Sadly, this remains an aspiration rather than a reality. One of the main reasons we are failing to achieve such a single market is poor implementation and inconsistent interpretation. Both of these will be helped by Mr Lamfalussy's proposals, which are sensible and pragmatic.
We need further assurances and guarantees on transparency and market consultation and on democratic oversight, but I hope we and the other two European Union institutions can find a way to make these proposals work. This is an important political opportunity which should not be wasted and I am glad to hear that the Commission is taking a pragmatic view on its right of initiative.
As Mr Bolkestein stated in his introduction, he does not have concerns about the role of the regulators' committee. We need to see that kind of flexibility from the Council as well and if it is true that the Council is trying to roll back the European Parliament's limited role in the comitology process under present rules, that is unhelpful and regrettable. All three institutions will need to show goodwill and make sacrifices and compromises if this arrangement is to work, but it is a prize well worth fighting for because the single market in securities will yield many benefits for the people we are elected to represent.
Mr President, I would like to add my voice to the comments of Mrs Villiers regarding the presence of Commissioner Bolkestein and I believe it is fortunate that, in a debate as brief as this one, we have the Commissioner present so that he can reply to us almost immediately.
I am not speaking as a member of the Committee on Economic Affairs but as a member of the Committee on Legal Affairs and the Internal Market and I would like to express my agreement with the comments by Mr Cox, Mr Goebbels and Mr Herzog. In short, we have a legislative problem. We all agree that Community legislation is very complicated, very ornate and very complex, but the reason why Community legislation is so complicated and ornate is the intergovernmental procedure which is used to adopt regulations and the lack of a genuine Community legislative body which has the capacity to adopt clear regulations. Therefore, while we agree basically with Mr Lamfalussy and the committee of experts, and with the need for clear and rapid Community legislation, we cannot agree with the solution they propose because that would mean more committees and more of the famous comitology procedure. In this respect I must remind you of a famous saying that 'a camel is a horse drawn by a committee' , with many humps, and Community legislation is camel-like. The comitology procedure currently proposed by the Lamfalussy report would create many more camels and would not create satisfactory legislation.
This type of proposal and the continued insistence on comitology is not therefore the solution. The solution lies in creating a clear legislative procedure which allows Parliament to effectively exercise its powers. Otherwise we would simply be allowing the governments to continue playing amongst themselves and drawing Community legislative camels.
Mr President, Commissioner, it must be rather dull to listen to these speeches here at this time of the evening, particularly when we are so unanimously agreed in matters. There is certainly a lot that is being repeated in these speeches.
I, too, think that the Committee of Wise Men, chaired by Baron Lamfalussy, has done an exceptionally thorough job. The committee' s proposals form a coherent whole and also contain some practical and concrete measures to bring the system into effect. It is generally rare in politics to make such clear proposals and I thank this committee for them.
We members of the European Parliament agree fully with the view that it is necessary to make regulation of the securities markets more efficient and faster. This is a requirement that we should propose if we want to achieve a genuinely viable European internal market for financial services within the next few years. We can never achieve the ambitious aims of Lisbon if the reform of one directive on the financial markets is to take ten years, as has tended to be the case with the present system, if we take the UCITS directive as an example.
Parliament alone cannot be blamed for the present system' s shortcomings, however. Parliament has taken its role as the EU' s second legislative body seriously and responsibly. During this parliamentary term in particular we have shown that there is no conflict between safeguarding Parliament' s powers of influence and adequate democratic control, on the one hand, and the call for greater speed and efficiency, on the other. Parliament' s principal task is to determine what the core political questions are, and not beat around the bush. For that reason, delegating the responsibility of technical legislation to the committee to be set up is basically not a problem for us. The bosses do not do the work of the secretaries, and vice versa. In the codecision procedure Parliament and the Council are the bosses and all the others the secretaries. This, however, does not weaken the demand Parliament is making in plain terms in the form of the 'callback' mechanism. Parliament must have the legally binding right to refer a matter back for further consideration if things are moving in the wrong direction.
Parliament is not the only institution that wants to ensure it is safeguarded in this way; the Council has also expressed a similar need to safeguard its own position with the help of the 'aerosol clause' . This sort of system, which would take the concerns of both Parliament and the Council into account, must also be created on the basis of the Lamfalussy report.
To begin with I should like to answer some of the points that were raised this afternoon.
First of all, Mr von Wogau said that he welcomes the use of regulations and also the fast-track procedure. I would agree with him in his sentiment. Certainly regulations and a fast-track procedure would help to speed up legislation. Mr von Wogau said that perhaps as a pilot project a pension fund could be used to show how quickly these procedures could be used. Certainly, the Commission would like to see the pension fund directive become a reality as soon as possible.
However, certain articles in the Treaty concerning the internal market mention directives and not regulations. Naturally we have to stay within the confines of the Treaty, so where the Treaty says "directives" we cannot use regulations. But I agree with Parliament that regulations are usually - although not always - faster than directives.
Mr Goebbels asked if the new procedures would speed up legislation. As I have explained, they would. Also the comitology procedure provides for short deadlines and therefore it would also speed up the whole process. Mr Goebbels then asked whether the Securities Committee would consist of Secretaries of State. I am afraid I cannot answer that question. The Securities Committee has delegates coming from various Member States and it is up to the Member States to decide who represents them on that committee. So I cannot comment on that. As I said, Member States will nominate their own representatives. What is important is that these representatives should show a real European spirit, are prepared to work closely together and are technically competent.
I now come to the matter of transparency, which has been raised by a number of Members of Parliament. I agree with all those who have emphasised the importance of transparency throughout the legislative process and indeed the report by Mr Lamfalussy and his colleagues makes various references to the need for transparency. The Commission wholeheartedly endorses that.
Mr Herzog said this is a cumbersome intergovernmental procedure instead of a single European regulator. The procedures set out in this report are not intergovernmental. For example, the Securities Committee - which is an important committee in this respect - will not be a Council working group. It will be a regulatory committee in the sense of the 1999 comitology decision; it will be chaired by the Commission. So it is not an intergovernmental committee. The decision of the Lamfalussy committee not to propose a single European regulator at this stage is the result of a full and thorough consultation process. As the report states, it may be necessary to look at the possibility of a single regulator when the whole procedure is reviewed in 2004 if the process that is currently proposed is not satisfactory, but not before.
Let me now answer a few points that were raised this evening. I am grateful to Mrs Villiers and Mr Medina Ortega for their kind words, although to me it is only natural that I should be present here when a subject falling within my portfolio is discussed.
Mr Medina Ortega said that the European Union's legislation is complex, which is true. Normally there is a government and a parliament. We have a triangular relationship, the Commission, Parliament and the Council. That makes it more difficult. The fact that there are 15 Member States further complicates the procedure. He said that the whole system for dealing with executive measures under the comitology procedure is like the horse designed by a committee which turns out to be a camel. Indeed there was a committee, the Lamfalussy committee. But the whole idea of a comitology procedure is to get the implementing measures through more speedily. That is a purpose I share.
I must say, however, that the matter of secondary legislation is a very important one. In many Member States - in Germany and the Netherlands for example - there is a definite procedure for dealing with secondary legislation, which the European Union lacks. There is no provision in the Treaty for dealing with secondary legislation in this way. Parliament, the Council and the Commission would be well advised to think about the need for a proper system of dealing with secondary legislation. Since this whole process will be reviewed in 2004 let us hope that at the same time we can look into the matter of secondary legislation. Then if we manage to work out a clear plan it can be taken up in the Intergovernmental Conference which will hopefully start in 2004.
The Commission is grateful for the support Mrs Kauppi has given to the report of the Lamfalussy committee. There is no difference of opinion. She want speedier legislation. She is right. The Commission wants it, Mrs Randzio-Plath wants it, everybody wants it. She gave the example of USITs, which it look a long time to agree upon. Fortunately, agreement has now been reached but I would agree with Mrs Kauppi that it has taken a very long time.
Central to this whole discussion is the possibility of having a callback mechanism as Parliament has requested. I do not have to explain what it is; everybody knows.
The Commission firmly believes that we ought to find a solution within the Treaty - which means Articles 202 and 211 - and that we should stay within the confines of the comitology decision of June 1999. Therefore we cannot see our way to granting Parliament a callback possibility. Having said that, I would ask Parliament to remember what is on the table. Firstly, the Commission will take full account of a resolution approved by Parliament. Secondly, as Mr Cox said this afternoon, it is Parliament - and the Council - that decide on the scope of levels in implementing measures. If the directive contains broad principles and executive measures and Parliament does not agree that a certain executive measure should be called that and relegated to level 2, then Parliament should say so and amend the directive to say that a particular implementing measure should be elevated to the status of a general principle and therefore be dealt with under level 1. So it is in Parliament's own hands to decide on the distinction between general principles and executive measures. That is the second point.
Thirdly, if Parliament thought the Commission was abusing the system, what do you think would happen the next time the Commission made a proposal concerning a certain directive? Parliament would surely then be in a position to say "Look, you fooled us the last time, now we are going to be extremely strict with you". So Parliament can be certain that the next time it is dealing with a directive under this whole plan it can tighten the screws. The Commission knows that. So why should the Commission frustrate the wishes of Parliament by doing something that is not really proper? That is the third point.
Fourthly, in the year 2004 there will be a review of the whole process and this - my fifth point - will be steered by the Monitoring Committee, an interinstitutional committee on which Parliament will be represented. The Monitoring Committee will not keep silent if it thinks that the procedures are being abused and the Commission is allowing itself too much latitude.
My sixth point is Parliament can pass a resolution saying that the Commission is ultra vires, that it is going beyond what is consistent with the law. Again, the Commission would take full account of that opinion and reconsider the whole proposal.
These six measures should allay the fear, which I understand but which is not justified, that the Commission would disregard Parliament's opinion. The Commission cannot and will not do so. Therefore, I do not think there are any grounds for wanting a callback possibility. I can find no provision for it in the Treaty or in the 1999 comitology procedure.
Lastly, two Members of Parliament have mentioned something they think has happened in the Council, namely that the Council wants to have a stronger position for itself than is consistent with a balanced relationship between the three institutions. I cannot speak for the Council. The Council proceedings are not open and therefore it is very difficult to comment. But if there should be any attempt to lower the bar of a qualified majority vote to a simple majority vote, that would meet with the strongest objections from the Commission. After all, a single majority vote is almost never mentioned in the Treaty. We know what unanimous votes are and we know what qualified majority votes are. Simple majority votes are perhaps used for procedural matters, but not for anything of substance. So the Commission will firmly oppose any moves towards lowering the decision-making system from a qualified majority vote to a simple majority vote. As I said, I cannot speak for the Council and it is only with great reluctance that I am commenting on something that may or may not be true.
Mr President, Commissioner, you have referred to numerous possibilities and impossibilities. As rapporteur and committee chair, I should like to revert to the question which you did not answer and which is of crucial importance to our committee. I refer to the callback right. No one wants to change the Treaty just now. The point is, can we find a solution within the framework of the 1999 comitology decision? Why not supplement Article 6 and give Parliament a guarantee which secures its callback right, Commissioner, if the Commission or the other institutions do not act as the European Parliament would wish? I think that this would show willing on the part of the institutions and would prove that we live in a European democracy.
Mr President, may I express the gratitude of the Commission for Mrs Randzio-Plath's remarks. I reiterate that the Commission is basing itself on two particular articles in the Treaty and on the comitology decision. When I look not so much at Article 6 but at Article 5 and Article 8 of the comitology decision, I am sorry, but I see no room for a callback procedure. Mrs Randzio-Plath referred this afternoon to a callback procedure or equivalent measure, or words to that effect.
The Commission is here to try to find a balance and if Mrs Randzio-Plath is willing to come forward with a new suggestion, the Commission will, of course, listen to it but once again it must be within the framework of the comitology decision. If Mrs Randzio-Plath or any other Member of this Parliament then says it is time we changed the comitology decision, I am out of my depth. It is not within my remit tonight to pronounce on the possibility of changing the comitology decision, although if we are considering the question of secondary legislation, we might also consider comitology. However that is a big step and I do not think I can make any comment on changes to this delicate and complicated interinstitutional balance tonight.
Once again, if Mrs Randzio-Plath wants to put forward a new proposal which we might not have considered, we will certainly look at it and try to be positive in our reply, always provided that it is within the confines of the comitology decision,
Thank you very much, Commissioner.
I have received one motion for a resolution tabled pursuant to Rule 42(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow at 12 noon.
European economy
The next item is the debate on the report (A5-0082/2001) by Mr von Wogau, on behalf of the Committee on Economic and Monetary Affairs, on the state of the European economy, report preparatory to the Commission recommendation on the broad economic policy guidelines [2001/2008(INI)].
Mr President, Commissioner, ladies and gentlemen, mention has already been made of the fact that the rapporteur, Karl von Wogau, is unable to be here. He himself explained why during his intervention on the Lamfalussy report. Because the order of business was changed at such short notice, he was unable to change his appointments so that he could be here in person. I should like to point out that the Lamfalussy report and this economic report were originally scheduled for the beginning of the day and that the rapporteur arranged this evening' s discussion with voters in his constituency some time ago. May I apologise on his behalf once again.
I shall endeavour to do my best under the circumstances. There are a number of points which I wish to address. First, this is the last year before euro notes and coins are introduced. The internal market of the European Union will then become a real European home market, at least for the members of the euro zone. Twelve Member States will belong to this European home market, in which individuals and companies will all share a common currency. It is therefore right and proper that we should carry out a careful analysis of the European economy in this context. This has now already begun: the forecasts for the current year and the analysis of the status quo are basically optimistic, although they do of course contain a number of risk factors, which I shall come to in a moment.
One positive factor which deserves a mention in any critique or proposed improvement is the relatively high rate of growth in our Gross Domestic Product. Another positive factor is that the rate of unemployment is falling and we have created 2.5 million new jobs in the European Union over recent years. Yet another positive factor is the improvement in public finances - and the concomitant reduction in the rate of inflation - and long-term price stability. So much for the pros.
However, there are two factors which need to be mentioned which could give cause for concern: the first is the present economic climate in the United States. Growth in the United States is slowing down and, given the impact of strong growth in the USA on European trade, this may undermine the EU economy although, on the positive side, we are becoming increasingly immune to economic developments in America and this represents a positive balance and positive justification for our measures.
The second factor is the slowdown in the European economy. According to forecasts, the average rate of growth will be 2.8%. I should therefore like to state quite unequivocally that we need to call on the Member States again today to do more to translate the will to engage in reform into practice and to implement sustainable structural measures. We must be critical of the fact that consolidation efforts have come to a standstill in numerous countries. I would just point out that we should be even more critical of consolidation efforts in that the majority of countries have still not met their self-imposed targets in the stability and growth package despite the boom in the economy.
The second area which we need to touch on is the fact that we must congratulate the ECB because its "steady hand" policy has proven to be the right policy. The ECB should continue on this stability-oriented course and should also implement its own European stability-oriented policy.
We also have a few demands. The rate of inflation must be kept below 2% in the second half of the year. The telecommunications, mail, energy and railway sectors must be liberalised quickly and in a balanced manner. We need to step up efforts in education and training. We need a more flexible labour market and we need structural reforms of the markets for goods, services, capital and labour to be speeded up.
Mr President, allow me to close by saying that the main request in Karl von Wogau' s report is contained in the reference to the common principles which derive from our social market economy principles, i.e. freedom and democracy, competition, price stability and sustainable growth, subsidiarity, solidarity and private property and the responsibility not only of the employer towards the employee but of both towards the future, and hence for ensuring that the social market economy evolves into an eco-social market economy.
Mr President, just under nine months to go and we shall witness the birth of what is expected to be a sturdy euro, a euro that will see the light of the world of real payment transactions. Our citizens will finally hold it in their hands. It has all the right talents: the economic clout of 12 of the 15 Member States of the EU, low rates of inflation, falling national debts and historically low interest rates. It will be well protected by the European Central Bank in Frankfurt am Main - which knows all there is to know about stability, and really has done what Othmar Karas said, i.e. operated a "steady-hand" policy, which is now paying off. Anyone who has managed to withstand the pessimism, the years of being underrated like the euro has, is worth investing in.
The situation in the euro zone, with over 2.5 million new jobs in three years is good, although caution is needed in the face of the slowdown in the United States. Growth and investment forecasts are being revised downwards everywhere. There is the threat of weakening exports and increasing problems in funding social security systems. The euphoria over the new economy has fallen into the abyss along with the fall in share prices. Today it would appear that the old economy is not so old after all. We must take strategic precautions: economic policy, monetary policy and social policy must be coordinated. We must improve the framework conditions for innovative start ups. We must make it easier to invest in information and communications technologies. Now more than ever, the Member States need to get on and reform their education and training plans, which should be geared to the challenges of these new technologies and the increasing need for mobility. Higher qualifications improve employability, especially in the knowledge society which we keep on talking about. We also need to secure permanent and effective social protection, and this can only be done if those in political power put funding right at the top of their agenda.
The social partners' agenda needs to include maintaining jobs for older people, creating more jobs and giving employees a share in company profits. The social market economy, which Karl von Wogau frequently refers to, is reflected in his excellent report. We in the PPE-DE Group agreed with him unanimously. It includes liberalisation and solidarity, competition and equal opportunities and environmentally-friendly growth. The social market economy is more than just an economic model. This social model will be the basis for the new European home market which Karl von Wogau has been forecasting, and that does have a future.
Mr President, Commissioner, ladies and gentlemen, I am somewhat surprised to hear that the euro will be born in nine months. I rather thought that the euro had already been born and thank goodness it has, because just imagine what would have happened between the European economies if the European currencies were still competing with each other now that the American economy has gone into decline. But that is by the by.
As the rapporteur said, the year 2000 was a good year for the European economy, from the point of view of the rate of growth, from the point of view of price stability and from the point of view of employment. Of course, nothing is perfect in this imperfect world and, as the rapporteur points out, the rate of inflation is set to exceed 2%, the stability criteria set by the European Bank, for the second year running, but not to a sufficiently serious extent to give us particular cause for concern. From our point of view, we would have considered it more worthwhile to stress that, although certain progress has been and is still being made, unemployment is still at 8%, which is unacceptably high in a social market economy, the principles of which the rapporteur feels - and I agree with him - should guide our policy. In this respect, I am surprised that, in listing the features of a social market economy, the rapporteur does not include full employment in his list, despite the fact that he comes from a country in which cooperation between companies and employees is, I think, the most advanced or one of the most advanced in Europe and does the German economy and German society proud.
As far as we are concerned, full employment should be the be all and end all of a modern economy. Not, as you might assume, for ideological reasons, although of course ideological reasons are not easily dismissed, but for reasons of competitiveness. An economy does not become competitive merely by achieving low costs or by having leading edge technology. Competitiveness is judged by whether it makes full use of its wealth-creating resources in comparison with other economies. Unless it does, it will not manage to become competitive, which is precisely why full employment - and not just full employment but increasing the ratio between the adult population and the work force by 60% for women and 70% for men - is not just a social, it is primarily an economic demand, and why it is at the epicentre of the policy which was announced by the Council summit in Lisbon and which will be reiterated, I hope, at the coming Council summit in Stockholm.
We should take every opportunity to remind ourselves and the citizens of Europe that our Union has engaged in a huge economic venture in order to gain its rightful place at the economic vanguard of the world. This venture is based on the triad of a knowledge economy, full employment and renovation of the social state. These three factors form a unit, each feeds the other and they express the exact link between social solidarity and economic competitiveness. Just as there is no such thing as efficient solidarity without competitiveness, competitiveness will collapse if it is not built on social solidarity.
Our rapporteur insists on the technological aspects of economic superiority. We believe that equal weight must be given to social aspects such as equal opportunities, a fair distribution of income and closing the gap between the rich and the poor. And if we too had made an effort to impose self-control on the markets at worldwide level, at least to the extent to which we are able to exert an influence, we would perhaps not now have reached a point at which we are threatened by the imminent economic crisis in the United States. I do not know what happened to close Wall Street. At lunchtime it was still in free fall and it is threatening to drag us down into a slump with it. We must protect ourselves from the extremes of a non-social economy. If we want a social economy, we must give it real meaning, based on solidarity and the fight against speculation; words alone will get us nowhere.
Mr President, Commissioner, ladies and gentlemen, firstly I would like to congratulate Mr von Wogau, on behalf of the Liberal Group and on my own behalf, and offer our support for his report on an issue which, although it is very important - the broad economic policy guidelines - is nevertheless a substitute for what we would like to see. We have always argued that, in the Europe of the euro, there should be a genuine and well-defined leadership for economic and monetary policy. It is well known that, at the moment, it is produced by means of negotiations between ECOFIN and the Commission, with the intervention of Parliament. The broad guidelines are clearly a fundamental element, but - I repeat - it is still in our view a substitute for what should be a genuine economic and monetary policy at European Union level with the opportunity to act in a more direct manner.
Of the different aspects dealt with in Mr von Wogau' s report, I would like to highlight three, which, from our liberal perspective, are particularly important. The first is to push ahead with the process of liberalisation in sectors such as telecommunications, postal services, railways, etc., sectors which still hinder the possibility of achieving higher levels of competitiveness and a single market which functions better. This process would also, as Mr Bolkestein correctly pointed out, lead to better functioning of the single market and the disappearance of barriers within it. This better functioning - as Parliament approved in my report on structural reforms and liberalisation - would in particular guarantee a profound reform of the labour markets, an essential element, firstly, in better adapting to the economic and social needs of European society and, secondly, in achieving what we need, that is, higher levels of productivity in order to be competitive on an international level.
Mr President, it is true that the European economy appears to have grown quite solidly over recent years. The main reason is the boost in exports to the US dollar area as a result of the current economic climate there and the weak euro. So the basic principle reads: a weak euro is good for an export-oriented economy and hence good for Europe. It is true that, at over 2%, the rate of inflation in Europe does not meet the stability criteria for the introduction of the euro, mainly as a result of higher oil prices, which are traded in dollars. So then the basic principle reads: a weak euro is bad for the European economy. This illustrates the absurdity of reducing economic policy measures to fiscal policy.
It is true that the number of unemployed has fallen over recent years. But it is also true that unemployment in Objective 1 regions has not fallen, because they do not tend to have an export-oriented economy. So we have no convergence, just continuing divergence, i.e. a deepening social divide. It is true that investments have increased over recent years. But it is also true that most were rationalisation and non-expansion investments and that public investment in infrastructure has fallen.
What has all this to do with a forward-looking economic policy? The report does not contain a single proposal on strengthening domestic demand, on the specific issue of small and medium-sized enterprises, on strengthening regional economic cycles, on European tax harmonisation, on implementing the Lisbon employment summit, mentioning instead simply liberalisation, privatisation, falling social standards and the abolition of public-funded health and pension funds. The von Wogau report must be rejected.
Mr President, the European economy is still doing well. But we must admit that we did in fact expect more. Less pleasing is the fact that the inflation rate has again crossed the 2% threshold and investments have fallen from 5.3% to 4.9% of Gross Domestic Product. We must therefore continue to ensure that priority European objectives - promoting small and medium-sized businesses, cutting red tape, reducing overly high tax rates - are implemented consistently.
But we must also back and reform our education systems so that the lack of expertise threatening us does not in fact become a reality. Finally, the only economic development which can be described as a success is one which manages to reduce the excessively high unemployment rate in Europe.
Mr President, Commissioner, the Commission' s report on the state of the Union economy in 2000 and, in part, the von Wogau report itself, do not fail to underline how the halting progress of the euro has been, even in the perception of the financial markets, attributable at least in part to the absence of sufficiently coordinated action by the eurozone governments to promote a policy of economic growth and development in the field of employment.
Nor can the Central Bank take all the blame for not including the stimulus of growth and the pursuit of full employment amongst its priorities in setting interest rates, in addition to the containment of inflation.
It is now becoming clear how urgent it is to bring into being a genuine form of closer cooperation between the twelve countries of the eurozone, so as to make a qualitative leap in the coordination of financial, economic and social policies, and overcome - as was called for at the Lisbon Summit - a rigidly sectoral approach which, ultimately, confines social policies to a role of mere assistance.
That might also be the way to establish a coordinated presence of the monetary Union as such in institutional decision-making forums like the International Monetary Fund or the World Bank and, in addition, the relations of the eurozone with third countries, in particular with the producer countries of raw materials and energy sources. For example, a long-term agreement with oil producers with a controlled price in euro would be not only possible but desirable.
Mr President, we are not having a very lively debate. Why? The impression we are giving is that the European Union is very passive. There are the movements of the global market, there is the policy of the United States, and we are looking on. With regard to these events we are far from having an economic policy. We do not have a doctrine of public economy in Europe and we are therefore a bit closeted here, I would say, in the Ministry of Words.
Allow me to make three observations. Firstly, the analysis of economic conditions presented by the Central Bank and by the Commission could, in fact, be summed up more or less by a slowdown in the global space, even though, for us, the growth indicators are good for the next few months, that is for the coming 18 months, and do not encourage us to budge.
We are lamentably lacking initiatives to consolidate the potential and perhaps real growth of the European Union. For my part, I would lay great stress on the need for public and private investments and on the accumulated delays in the matter of research and training. Instead of that, the report unfortunately takes up the anti-inflationist obsession we also find in the discourse of the Central Bank, and the failure of the Galileo project would be disastrous.
Secondly, we have said that the social policy was necessary to consolidate growth. In the words of Emilio Gabaglio, the impression is that we are witnessing a sort of derailment between Lisbon and Stockholm. We should give concrete expression to our desire to develop knowledge and skills in the European Union in the form of a spectacular initiative.
Thirdly, we talk about an acceleration of balanced liberalisation. The debate between competition and service of general interest has only just started. I am convinced that the internal market will not come to fruition unless we impose obligations to provide services of general interest at the Community level. Here too, we lack initiatives. I hope that the next few months will prove me wrong.
Mr President, I would like to thank Mr von Wogau for his report, Mr Karas for his presentation and all of you for your speeches.
This year, for the first time, the procedures for debating the broad economic policy guidelines have been modified as a result of the Lisbon procedure and you have had the opportunity to introduce a Parliamentary position on this debate which should, in principle, help us to define that economic policy which you - Mr Trentin, amongst others - have referred to and to which we are not attaching sufficient importance.
We in the Commission agree with the fundamental principles contained in the report, both paragraph one and paragraph two, relating to the social market economy and an economy based on a democratic model, price stability, sustainable growth, subsidiarity, solidarity etc., which are objectives we share fully.
I also agree with the point some of you have made in relation to the importance of this moment in time, since we are now less than 300 days away from the introduction of the euro. However, as always, I must repeat that we often confuse the introduction of notes and coins on 1 January next year with the introduction of the euro which took place on 1 January 1999, and which has already brought us clear benefits and positive results, as some of you have pointed out.
Amongst these positive results is the healthy economic situation the European Union currently enjoys. We must not rest on our laurels, because this healthy economic situation nevertheless masks certain deficiencies, certain problems caused by external factors, a certain lack of ambition in considering budgets and, above all, there are certain risks caused, in particular, by the development of economies such as the US economy.
In relation to this specific point, however, I would like to insist that the euro is also protecting us from the process of slowdown, which is affecting economies outside the European Union. The Commission' s position, which is still relatively optimistic in relation to the process of growth in Europe during 2001, is based on the fact that currently we in Europe still clearly have an historic level of confidence in consumers and producers, employment is still clearly improving and inflation has reached its ceiling. In this context, we believe that the obligation of those responsible for economic policy is, above all, to maintain short-term economic expansion. Therefore, according to our view of the issue, we insist that we need to continue to maintain a budgetary policy aimed at balancing public finances. We also believe that wage policy must be compatible with non-inflationist growth and the creation of employment and that monetary policy must remain committed to price stability. There is no doubt that monetary policy would benefit from a coherent tax policy and greater liberalisation of the markets.
Some of you have also raised the concern that employment is the fundamental issue. This is patently a key point. We therefore also insist - as we have done in our presentations of reports for Stockholm - on the increase in the Union' s growth potential. In our report on the 2000 review of the Union' s economy, the Commission studied the impact of expenditure and production in information and communication technologies and the advantages they could provide in relation to the possible increase in our growth potential.
Clearly, the structural reforms to which Mr Gasòliba referred are a fundamental point, but we must also focus on other shortcomings. Firstly, in Lisbon we focussed on the knowledge economy as a key and fundamental element. If we wish to make progress in this respect we must also create the right conditions for private-sector investment in research and development and in the new technologies. We also have to improve research and, at the same time, increase professional training for the new technologies.
Structural reforms are regularly mentioned. There is no doubt that we have made progress and that is clear from the report on the implementation of this year' s broad economic policy guidelines, but we must not view this progress as completely satisfactory.
The Commission still insists on the need to continue making progress on these issues and, as you know, the Commission just yesterday presented new proposals to move ahead on the liberalisation of the energy market. We are aware that we have to seek a balance between liberalisation and regulation in order to achieve the best possible economic results from this process. We also agree that we have to make progress on the whole issue of creating more efficient and more integrated financial markets. You have just held a debate with Mr Bolkestein on the need to implement the procedures originating from the so-called Lamfalussy committee. There is no doubt that this is a step towards speeding up the processes of liberalising the financial services, but we believe that this is not sufficient and we also have to continue to make progress in relation to risk capital and the improvement of risk capital in Europe.
The labour market must be another of our main concerns if we wish to make progress on employment. A better combination of fiscal reforms and supply systems will certainly have a positive influence on the behaviour of the working population, as it must also help to create a better balance between wages and productivity on a local level, improve employment in certain areas and will also have a positive influence on certain factors such as the mobility of labour or better work organisation.
Another concern, which we do not believe is sufficiently highlighted in this report, concerns the problems of the long-term sustainability of public finances. The problems relating to the ageing of the population are going to be one of the key issues and in order to deal with them we are clearly going to have to take measures on public debt and measures for improving the labour market, by achieving a greater level of activity, a greater level of employment, in particular of women and older workers, which can also help to counter some of these effects, as will reforms of the current social security systems which are coherent with employment and sustainability of the model.
I would like to thank all of you for your speeches, your comments and your positive contributions to the report, which we will take into account when it comes to drawing up our proposed broad economic policy guidelines for next year.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Swaps arrangements and forward rate agreements
The next item is the debate on the report (A5-0071/2001) by Mrs Kauppi, on behalf of the Committee on Economic and Monetary Affairs, on the proposal for a European Parliament and Council regulation amending Council Regulation (EC) No 2223/96 on the reclassification of settlements under swaps arrangements and under forward rate agreements [COM(1999) 749 - C5-0018/2000 - 2000/0019(COD)].
Mr President, as you can see, this is not exactly a hotly debated issue in Parliament today. When I was given this report in January 2000 I thought it might be quite easy. Unfortunately it was not. As soon as we started the discussion in Parliament we heard from the Commission and Council representatives that there might still be some problems in the Council concerning this mainly technical initiative. After listening to the Council's worries I decided to table some amendments to the Commission proposal in order to reach a wide consensus at first reading. I hope these amendments are supported tomorrow by the other political groups.
This proposed regulation deals with the reclassification of settlements under swaps arrangements and under forward rate agreements. It enables reliable comparison of government deficits within the framework of excessive deficit procedure. It is of great importance that information on the Member States' accounts is comparable. Comparison of this information is one of the prerequisites for economic coordination in the Union. The differing statistics on unemployment are one of the best-known examples. Different ways of compiling, calculating and documenting data on real unemployment renders comparisons between Member States difficult. It also renders cooperation difficult. The possibility of reliable comparison of statistical information on the accounts also increases the transparency of our public administrations. Transparency is all we demand in Parliament.
We have a saying in Finland which describes three different levels of lying. The different levels are: lies, big lies and statistics. I hope that we in the European Parliament can prevent this from applying to statistical information within the Union.
The Commission proposal initially gave rise to concerns in the Council working group. The majority of the delegations expressed reservations about the proposed reclassification as it could lead to changes in the level of government deficit within the framework of the excessive deficit procedure. The proposed change would result in the effects of swaps and forward rate agreements issued by the national debt managers being excluded from the calculation of net borrowing or net lending by the public sector.
I essentially agree with the Commission proposal, as amended along the lines suggested by the national statistical experts and the Council working group. The ECB has also approved this system of two definitions, even if they would prefer legal acts with only one definition for important statistical indicators. Excluding swaps and forward rate agreements from the deficit calculations under the excessive deficit procedure would indeed place an unnecessary constraint on the market activities of the national debt managers. Swaps, forward rate agreements and other financial derivatives may, in some cases, reduce the cost of government borrowing and are, as such, useful tools for debt management.
I introduced separate treatment for swaps and forward rate agreements, thus paving the way for a first reading agreement on this dossier. My personal view is that I would not like to take this dossier to second reading or to speak on this issue again in this Chamber.
I hope this issue will be swiftly dealt with, not only in the sitting tomorrow, but subsequently in the Council. The technical nature of this issue should make this possible.
Mr President, ladies and gentlemen, I wish to thank Mrs Kauppi for her work and for her explanation. I understand that this is a very technical and complex piece of work but I would say that, ultimately, what we are dealing with is a relatively straightforward matter: changes have been made, as Mrs Kauppi explained very clearly, to the accounting criteria for the swaps arrangements and forward rate agreements.
On paper, there are arguments for and against these changes, but the introduction of the new concept and the changes made to SEC 95 in order to enable us to adapt to the criteria that are widely accepted today definitely posed a problem with regard to the system for calculating public deficits. They also altered the figures that we had hitherto taken into consideration, which produced an imbalanced approach and those responsible for managing the public debt of the Member States have suggested that we continue with the previous system for excessive public debt.
The Commission feels that this is an acceptable approach because the alternative would be to modify the previous system.
We are not talking about deliberate, statistical lies. We are simply talking about applying different criteria to different objectives. In our view, the matter does not present major difficulties and will even provide greater coherence. In the long term, we will certainly have to find a way to harmonise these two concepts, but we think that at the moment, the best approach is to maintain the criteria for excessive public deficits as they are currently applied.
In this respect, I can also inform you that the amendments tabled by the rapporteur are perfectly acceptable to the Commission.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place tomorrow at 12 noon.
EU election assistance and observation
The next item is the debate on the report (A5-0060/2001) by Mr Fava, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Commission communication on EU Election Assistance and Observation [COM(2000) 191 - C5­0259/2000 - 2000/2137 (COS)].
Mr President, Commissioner, ladies and gentlemen, first of all, it goes without saying that we associate ourselves with the guiding spirit behind the Commission' s communication on election assistance and observation, namely the principle that encouraging genuine democracies is not only an ethical imperative but also a condition of sustainable development and lasting peace, a specific mandate of the Union in application of the Treaties, and the foundation of our foreign policy.
I would like to add that it is also something else: it is a commitment that is not formal, but is difficult, which cannot be relegated just to declarations of principle but which must be built through consistent, practical political acts. That is therefore the role of the European Union and the European Parliament in election assistance and observation, given that free elections are a necessary precondition for democracy.
Two 1999 Council Regulations represent the legal basis for transforming our role into a substantial commitment. In what way? A consistent political strategy is necessary.
So far, we have chalked up eight years of totally generous election assistance and observation, often with excellent results: I refer to Zimbabwe and Russia. However, it has been a matter of occasional interventions, so we are very much in favour of the Commission' s communication, which provides us with a coherent political strategy.
Another necessary step is to extend that strategy to every stage of the intervention in the observation which precedes and accompanies the elections, because the democratic process is not exhausted on polling day. It involves establishing the proper connections between electoral support and development aid policies, a structured relationship with the international organisations, the NGOs and civil society, not using the mechanisms of the delegation, which we have often settled for, but rather the mechanisms of genuine political cooperation.
Our report has sought to make contributions in a number of areas, first and foremost on the role of Parliament. Under no circumstances - especially not in this specific case - can Parliament be regarded as a mere notary, called upon to ratify an electoral process or the quality of an electoral process.
Our legitimacy and our function are political in nature and our presence in the Union' s observation missions - our proper political role - can represent added value for the European Union. So it is useful for the European Parliament to be present at every stage, including the stages preceding election observation in the strict sense, and it is desirable - where the right conditions exist - to have the European Union mission led by a Member of Parliament. What is more, our record is excellent: our former colleague, Mr Schori, led the mission in Zimbabwe.
Moreover, political role and visibility are being won in the field, and I see them as a resource not only for Parliament but for the European Union as a whole.
Another fundamental point is the need for institutional coordination between the European Parliament, the Commission and the Council. We advocate a permanent consultation mechanism, regarding this as preferable to an interinstitutional agreement which would be more cumbersome and require very demanding inputs of time and management and implementation methods. Taking up the suggestions of certain Members, we advocate a half-yearly timetable allowing constant monitoring of what is happening, given the very violent accelerations political history records these days.
We advocate the creation of an adequately staffed election department within the Commission, and one of our amendments calls specifically for numbers equal to the task facing the Commission.
In our opinion, a greater and different kind of flexibility in the European Union' s commitment criteria is needed. First, elections and regional elections may not be sufficient parameters for recognising when it is appropriate to intervene. We are participating in the election observation in Peru and that is certainly not the first election. Flexibility is definitely needed in the evaluation standards. The two words 'free and fair' do not cover everything Parliament and the European Union should focus on in their election observation activities.
This is not rigidity; it is rigour, and a necessary rigour, because what has primarily been lacking over the last few years has been rigour in choices and approaches. Moreover, strategy consists of rules and objectives.
In conclusion, we feel - as does the Commission - that democracy is a process, not a choice made on a single day. We know that genuine democracy in many countries starts to be built on polling day and goes on from there. We want to continue to make our resources available, and not just economic resources but the resources of our democratic heritage and our political commitment as well.
Mr President, I will begin by endorsing what my colleague Mr Fava has said. Throughout our negotiations on this issue we have had very good cooperation. He has always understood the importance of a strong development perspective since half of all the EU observer missions have been in developing countries. And the European Union, as a multinational organisation of fifteen developed democracies, clearly has a duty as well as a significant role to play in all the global efforts to promote democratisation, sustainable development and peaceful progress.
I would like to welcome this communication from the Commission which provides the necessary clarity on these issues and a real focus on how the European Union should proceed and probably do these things better in the future. The main point, as Mr Fava has said, is that simply holding periodic elections is not enough to guarantee democracy in any circumstances. Elections are not just about a snapshot on a day; what is at stake is how we cover the whole electoral process.
This is the strong emphasis in the report that we are looking at this evening. It is essential that any verdict given by the European Union does not inadvertently legitimise, endorse or give any kind of support to any kind of dubious electoral process. The phrase "free and fair" should be avoided: it is loaded vocabulary which is always ruthlessly targeted by the media in any post-election circumstances. As the European Union's representative in Cambodia I was very well aware of how difficult that phraseology was. It is also very important for us to emphasise the need to support domestic observer teams. These are the key people in developing countries who understand social, political and cultural issues which we, when we parachute in to observe elections, might not be aware of.
On the Parliament: we recommend that Parliament sets up an election coordinating group able to provide much faster and more efficient responses. I also would like to ask the Commission what resources, particularly staffing, will be dedicated to the important task of delivering the aims of this very important communication.
Finally, the European Parliament is a central player in the Union's efforts to cover elections. Our credibility is at stake here and I welcome the opportunity offered to us by the Commission to define a very clear and shared vision of Europe's role in the democratic process in countries all over the world.
Mr President, first of all, I should, also on behalf of my group, like to express my appreciation for the Commission communication and for the report and attendant resolution by Mr Fava. I welcome the fact that the European Commission has screened the EU policy on election assistance and observation and has come up with proposals for a better approach towards this policy, and for updating the same. Too often, this policy has been referred to as ad hoc and has been associated with last-minute delegations, with little impact and visibility on the part of the Union. In those cases where impact and visibility did form part of the package, most of the time, it was because the European Parliament had been handed the helm from a delegation - a case in point being the sterling work by Mr Gahler in Zimbabwe and by Mr Cushnahan recently. That is why the report by Mr Fava is so significant: among other things, it draws on the European Parliament' s extensive experience, and is receiving a great deal of support from our group, partly for that reason. All our amendments have already been approved in the Parliamentary Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and that is why we have not tabled any fresh amendments. Despite this, I should like to emphasise a number of points in order to bring our position more into focus.
We support the setting up of separate election observation units at the European Commission and Parliament. Not only should the units focus on the elections themselves, but also the period in the run-up to the elections, because it is often important to know whether candidates and parties are given fair chances before the elections. I would in this connection refer to the recent re-election of President Museveni in Uganda: it is now no longer a secret that his rivals did not get a fair chance at all to run a campaign. In fact, it is beyond me why, in Amendment No 1, the rapporteur and Mrs Kinnock propose to delete the phrase "whereas the election period is a democratic expression of political pluralism and must be organised in accordance with internationally recognised standards" . I really cannot see the point of this, and we therefore oppose it.
My second point is that observers must be well prepared, so that all participants are aware of the potential problems they could run into in the country they are visiting. This can, of course, be done by e-mail and internet, but it would be good if preparatory discussions were held in addition. Furthermore, the delegations should preferably consist of MEPs mainly, and be sufficiently large in order to be able to gain a sound insight into the elections locally. The members of the delegations must leave for the countries in question in good time in order to observe the electoral preparations. They should preferably be headed by a prominent MEP or ex-MEP with sufficient clout to be able to stand up to people like President Carter, for it occasionally seems as if he is the only one who matters. In addition, it is of course useful and necessary for the delegations to establish good working relations with other organisations, such as the Council of Europe and the OSCE.
Finally, the European Union should consider mixed observation delegations, for example involving members of parliament from the ACP countries, especially if ACP countries are at issue. That can only benefit the strength and credibility of a delegation, and that is what it is all about.
Mr President, I should like to express our appreciation for the Commission and the rapporteur' s report, and we hope that, thanks to that report, policy in this area will really improve in the short term.
Mr President, first of all, I should like to congratulate Mr Fava on his report, which I believe addresses a key factor in the coherence and visibility of the European Union' s external action. I think that electoral observation and support for electoral processes are an extraordinarily important factor for bolstering the European Union' s action to protect human rights, democratic freedoms, democratic values and the rule of law.
A point that Mr Fava made very well is that we must not isolate the processes of electoral observation from their overall context. Citizens are required, on certain occasions, to cast their vote, but the process of building democracy is a daily task. I therefore feel that the European Union' s action must be directed at ensuring long-term democratic stability in developing countries through the efficient funding of the corresponding programmes, in which the Commission has a crucial role to play.
I should like, Mr President, to focus very briefly on the role that the European Parliament should play in these processes. I think that paragraph 9 of the motion for a resolution contained in Mr Fava' s report very rightly emphasises the fact that, ideally, these missions should be chaired by Members of the European Parliament. There are three basic reasons for this: first of all, the European Parliament can contribute highly relevant experience, knowledge and vision on this matter, since, as Members of the European Parliament, we have all been elected in open and democratic electoral processes in our Member States. Secondly, the European Parliament gives legitimacy to our project of integrating Europe and I think that Parliament is therefore extremely well-qualified to represent the European Union. I would say it is better placed to do this than the national parliaments. Thirdly, the European Parliament is ultimately one of the two branches of budgetary authority.
The European Union is the world' s largest donor of development aid and I think it is therefore appropriate that the European Parliament should have a role to play in this type of process. I therefore hope, Mr President, that this report by Mr Fava on the Commission communication on EU election assistance and observation missions will contribute to improving the European Union' s external actions in an effective, visible and coherent way.
Mr President, it is unfortunate that free and fair elections are still not a matter of course in many countries. Especially in Africa, elections are often accompanied by intimidation, violence, fraud or the elimination of rivals via constitutional reform, as was recently the case in the Côte d' Ivoire. The sending of observers is therefore very useful, but can also entail risks. Observers can be manipulated and played off against each other. They can be used as alibis to legitimise a regime which has gained power via unlawful means. We should therefore exercise the greatest caution, both at the time when we decide to send observers and locally during their checking and reporting activities. There is still too much improvisation going on at the moment. People are sent out without being properly briefed, knowing the background or talking the official language. A compulsory brief beforehand is therefore a minimum requirement. It is also necessary for the different observation teams to work together more closely. Too often, observers arrive late and leave early. There is a great deal of manipulation before the elections, by tampering with electoral registers or the banning of meetings of the opposition. Sometimes, the process disintegrates after the event, when a Head of State refuses to accept the outcome, as was the case in Togo. A small nucleus of long-term observers may be able to offer a solution here. All of this is only useful, of course, if something is actually done with the observers' reports afterwards. In the past, economic or strategic interests have too often got in the way of the interests of democracy and human rights, unfortunately. Let us hope that the Commission communication and Mr Fava' s excellent report will be followed up and will lead to a more coherent and consistent attitude towards undemocratic regimes.
Mr President, Commissioner, I was honoured to be asked by Commissioner Patten to lead the EU electoral observation mission to Sri Lanka. It was a challenging task and I would like to pay tribute to all the members of the team which I was privileged to lead and work with. I would also like to acknowledge the great cooperation and support I received from the head of the EU Mission, Mr Ilkka Uusitalo, all the heads of the EU diplomatic mission as well as the government and opposition parties in Sri Lanka and particularly the Elections Commissioner.
Based upon my experiences there, I would like to make a few points in the context of the Fava report and the Commission communication, both of which I warmly welcome. The credibility of an EU observation mission's final report will depend to a significant degree on the perceived and actual independence of its work. It is absolutely imperative that neither the chief electoral observer nor any of the team pursues a political agenda in relation to the country they are observing. The mission must, at all times, act independently and be seen to do so. This means that the integrity of the team must never be compromised by actions which could be construed as having a bias towards any political party or grouping or NGO. Furthermore, while it is important that the observation team should consult local EU diplomatic missions, it must be independent of them and EU missions must not interfere with fellow nationals or the mission as a whole. I was fortunate that this was my experience in Sri Lanka.
It is also desirable that the composition of the EU team should not only draw upon youthful idealism and enthusiasm but should also have considerable depth and wealth of experience. One final point I would like to make is that the value of an electoral observation exercise is seriously diminished if there is no follow-up. If the final report of the observation mission concludes that there were serious flaws in the conduct of the election and makes recommendations as to how they can be prevented in the future, the Council and the Commission must act and both must be prepared to use sanctions in the fields of EU trade policy and donor aid to achieve this.
As Mr Fava said in his excellent introductory speech, democratic elections are the essential foundations for sustainable development, as well as of course for sustainable democracy and pluralism. The Union supports and intends to continue supporting election processes in countries in transition towards established democracy as a key element in our external relations policy.
The Commission communication on electoral assistance and observation was a response to a request from Parliament and the speeches this evening have indicated that we responded in the right sort of way with the right observations and arguments. The communication was designed to boost our performance in this whole area. The case-by-case approach previously followed was, it is generally agreed, no longer acceptable. Wheels were too often reinvented and roles too often confused.
In the Commission we want to see all three institutions fully engaged in the Union's support for democratisation, so I very much welcome this report. It is a useful complement to the communication which highlights the European Parliament's unique added value as the European Union's own democratically elected body. I would like in particular to comment on a few issues raised by the report.
First, a few remarks on coordination and information among the European Union institutions, which I consider to be absolutely essential. I would certainly welcome the adoption of appropriate arrangements among the European institutions to reinforce our coordination and to better define our roles and responsibilities, including the establishment of a Parliament election coordination group. Our coordination should begin with a definition of European Union priorities, based on an exchange of views on an election calendar which the Commission now produces. We cannot and should not observe or support every election. Human and financial resources are limited and many countries have no need for outside support. So prioritisation is essential and Parliament should contribute to this. A regular discussion, perhaps every six months as suggested by the report, would be very welcome.
Before we decide on how and whether to observe a particular election, exploratory needs assessment missions are now the rule. We will share their findings with other institutions in order to involve Parliament at an early stage, as the report suggests that we should. Such missions will determine the nature of our observation. As stressed in the report and the communication, elections are not one-day events. Observation of the different stages of the electoral process - registration, nomination, polling, counting and appeals - are crucial.
The Commission is not interested in election tourism. Normally the advanced part of the European Union election mission will start at least five or six weeks before the polling day. The core mission must be experienced and have appropriate technical expertise. The involvement of members of this House in electoral observation missions plainly makes considerable sense. As the Commission notes, MEPs, as elected representatives, have a profound knowledge of all aspects of electoral issues.
The Commission wants to cooperate fully with the Parliament in this respect and to integrate any parliamentary delegation, if it so wishes, into the European Union election observation mission. It would also be involved in the training, briefing, de-briefing and deployment of observers. When participating in missions observers are, of course, bound by the European Union code of conduct for electoral observation and the general principle that the European Union must speak with one voice. So the chief observer must be the only spokesman for the EU election observation mission.
Mrs Kinnock asked how we intended to pursue this work in the Commission. We are currently finalising a restructuring of tasks between the Europe Aid Cooperation Office, the Directorate-General for Development and my own external relations DG. The idea is to establish, for each election in which we are involved, an election team comprising all the services concerned. Once the restructuring is finalised we intend to inform Parliament of the exact sharing of tasks and, of course, we are prepared to provide a list of staff as Mrs Kinnock has asked.
I believe that the recent experiences where Members of this Parliament, for example Mr Schori and Mr Cushnahan, have been appointed chief observer have been extremely successful and should be repeated. The visibility of European Union action is important. The best visibility is obtained by running an effective and professional operation. However, the chief observer should, I would hope, be reasonably media-savvy and politically experienced.
Sustainability is important too. Support for democracy, as Parliament rightly points out, is a long-term process. The Commission believes that the recommendations of our missions must be built into development strategies and also into our political dialogue with the country concerned. For example, the President of Sri Lanka will be visiting President Prodi and myself later this week. We will urge her to implement the recommendations made by successive observation missions, including the one led by Mr Cushnahan, above all for the establishment of a truly independent elections commissioner. The aim should be to promote changes and build capacity so that international observation becomes unnecessary.
On coordination with other organisations and the building up of domestic capacities, I would like to stress that the European Union has worked with many international organisations and NGOs on election assistance and observation and we intend to use the same approach in the future.
Parliament's report deals with a hugely important subject. The European Union stands above all for democracy and the values enshrined in the rule of law, pluralism and civil liberties. We all know that democracy and democratisation, on which our development policy is largely based, are about more than just elections. But properly held and freely conducted elections are a necessary if not sufficient condition for democracy. So it must be right for this European Union, increasingly and rightly seen as one of the bastions of democracy in the world, to devote much greater effort to promoting free and fair elections in countries where the rights which we are too often inclined to take for granted are still fragile or under threat.
I would like to congratulate Mr Fava once again on his report which offers sensible and valuable advice as to how we can raise our game in this whole area. We look forward to working very closely with Parliament in carrying this work forward and once again I want to commend those Members of the Parliament who have already played such a distinguished role in trying to ensure that democratisation is a reality in countries all over the world.
Common strategy on Ukraine
The next item is the report (A5­0083/2001) by Mr Väyrynen, on behalf of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, on the Common Strategy of the European Union on Ukraine [C5­0208/2000 - 2000/2116(COS)].
Mr President, the European Council accepted the Union' s strategy on Ukraine in Helsinki in December 1999. Now, more than a year later, we can say that the basic premise of the strategy is the right one. The report that was adopted in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy only features certain proposals connected with the implementation of the strategy and some supplementary proposals.
In my report I have adopted the same general approach as Parliament did with regard to Mr Oostlander' s report as a basis for the Union' s policy on Russia. Thus the report openly criticises Ukraine for its shortcomings regarding the implementation of democracy, human rights, freedom of speech and the market economy. On the other hand, it recommends that the Union should improve cooperation to help Ukraine solve these problems.
Ukraine, however, is very different from Russia. It has a major strategic importance both for Russia and the West. Ukraine is split internally. The western parts of the country were, for a long time, part of Poland or Austria-Hungary, and there the Russian population is relatively small. The country' s central and eastern parts have long been under the influence of Russia and many Russians live there. The Union must seek to bring about a situation where Ukraine can unify and have balanced relations with Russia, on the one hand, and the West, the European Union and NATO, on the other. Ukraine now clearly orientates itself towards Europe. We have to encourage and support the country in this.
I have tried in my report to place Ukraine in a wider pan-European context. My basic reason for this was the views adopted in Elmar Brok' s report on enlargement. Paragraph 56 of the report reiterates the idea of a new European area that would be based on a market economy and free trade, protection of the environment, democracy, human rights and security. Paragraph 57 calls on the Council to develop a comprehensive pan-European policy for the Union by combining the enlargement process with the bilateral and multilateral external relations of the Union. It goes on to propose that the EU should make systematic use of both the Council of Europe and the OSCE for preparing the present and future candidate countries for membership and for promoting the goals of the CFSP and integration on the pan-European level.
These paragraphs are, to some extent, open to interpretation. It is clear that Parliament hopes that a comprehensive pan-European policy will be created for the Union. But the new European area' s connection with the proposal that the Union should start using the Council of Europe and the OSCE as a tool of pan-European policy remains open to interpretation. My own thoughts are that creating a new European area as a separate organisation could easily come into conflict with the fora that already exist. For that reason, we should first make use of existent organisations and act without prejudice in this regard.
Finally, I would like to thank the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, and, especially, the 'shadow' rapporteurs for their constructive attitude to the report. I would like to make one criticism, however. The committee adopted too many amendments, in my opinion. As rapporteur, I prepared a draft version which already exceeded the set length. The 21 paragraphs of the draft contained everything that was essential, in my view. In the vote on the report, however, 37 paragraphs in all were added - many of them against the recommendations of the rapporteur. I think we should consider together ways of preventing adopted reports from being made too bulky or fragmented in committees and in plenary. On this basis I am wary of amendments which would only serve to increase the report' s length.
Mr President, I very much welcome this balanced and thoughtful report. It is a report which is very well worth reading.
My first visit to Ukraine was back in 1991, soon after independence, to attend a health conference. More recently my visits have largely centred on nuclear issues. Last week I met a group of ten members of the Rada who were in Brussels to learn of our institutional relationships. In all the contacts that I have made over the years I have been struck by the desire for closer links with the European Union. Ukraine has not found the transition to a market economy an easy process. They have yet to bring their regulatory and financial structures closer to our own. Privatisation goes ahead slowly. But we should look upon these efforts in positive terms and with understanding.
It is almost impossible to talk about Ukraine without reference to nuclear power. I believe I am the only Member of this Parliament who has visited Chernobyl, Khmelnitsky and Rivne, the three stations which have featured frequently in our debates. The latter are the two sites where reactors are now being completed to western safety standards. But we should recognise that Ukraine also has a coal industry and is pushing ahead to promote energy efficiency and renewable sources. Our financial support should encompass the whole sector.
Concerning the report of the European Investment Bank, I would include support for tourism and agriculture. The latter has plummeted in recent years and both can do much to drive the economy forward.
I hope that this report will be strongly supported tomorrow and that the Members of the Rada will see in its adoption an emphatic endorsement of their wish for ever-closer relations with the European Union.
Mr President, Commissioner, ladies and gentlemen, the report on the common strategy of the European Union on Ukraine comes before plenary at a time when it is no longer possible to keep track of the symptoms of crisis in this huge, important country at the crossroads between east and west.
The murder of the journalist Georgiy Gongadze and the subsequent demonstrations, some of which were countered with violence, highlight the inner weaknesses and democratic deficits in this country eleven years after its secession from the Soviet Union. The rapporteur, whom I should like to thank, is equally conscious of these facts and of Ukraine' s economic plight, with its high foreign debt and even higher exodus of capital, where large sections of the population live in poverty and wealth is concentrated in a few hands.
That this is a breeding ground for corruption and international organised crime cannot be a matter of indifference to us. Human trafficking in general and the trade in women in particular and illegal immigration have a spill-over effect on the European Union and need to be effectively combated, with the help of the European Union, especially as, once Poland, Hungary, Slovakia and Romania accede, Ukraine will form the external border of the EU.
The common strategy on Ukraine and the Partnership and Cooperation Agreement with it rightly seek to consolidate democracy, the economy and society and bring Ukraine closer to the EU's system of values. What has been done so far still falls short of the mark, despite the funds which the European Union has given Ukraine. Ukraine itself has set itself the ambitious target of being ready for accession by 2007. Even if this sounds more like pie in the sky under the present circumstances, the Väyrynen report points in the right direction by finally giving Ukraine the prospect of accession and by mooting the possibility of a free trade agreement without precluding accession at a later date.
With the enlargement of the EU imminent, everything should also be done in the form of cross-border programmes and assistance with border management in order to avoid erecting new dividing lines in Europe. This is all the more important in that Ukraine plays a fundamental role in European security, both as a result of its commitment in ex-Yugoslavia and its involvement in the Partnership for Peace, as the Charter on a Distinctive Partnership with NATO proves.
The Ukraine also plays an important role in the network of relations between the EU and Russia and as a regional force for order. The Väyrynen report shows how we can help Ukraine to help itself and extend our mutual relations.
Mr President, the words I am about to express are intended as a token of my friendship towards the Ukrainian people. I am aware of my responsibility as Chairman of the Interparliamentary delegation, but I also believe that it is important for us to be critical on occasions.
The EU' s common strategy with regard to Ukraine is the practical expression of a clear, political stance, namely that Ukraine forms an integral part of our continent, that welfare and stability in Ukraine have a substantial impact on welfare and stability in the rest of Europe, and that, for that reason, the European Union is willing to assume part of the responsibility for the democratic, economic and social development in that country. That is the good news.
However, let it be clear that the European Union cannot shoulder responsibility for building up the Ukrainian state and helping that country in its socio-economic development on its own, or even take the lead in doing so. With this common strategy, the European Union and its Member States have demonstrated their willingness to give the necessary technical and financial back-up, provided that the Ukrainian political leaders are willing, and have the courage, to take control of a process of far-reaching reform. That is a difficult, but not impossible task. If we are critical, we are so in the interest of Ukraine. Our demands of that country should be the government' s own.
Part of the EU' s responsibility is also to express our concern about the issues which relate to the fundamental human rights and civil rights in that country. This includes, among other things, the investigation into the murder of journalist Gongadze. As Delegation Chairman and co-chairman of the EU-Ukraine cooperation committee, I have already called for further investigations, also with regard to the brutal and harsh manner in which demonstrations have been broken up in Ukraine.
Governments are not formed on the streets, but democracy can be killed off on the streets if the right to the freedom of speech is taken away from the population by means of violence. That is the bad news.
In the capacity of Chairman of the parliamentary cooperation committee, I will presently be joining my colleagues in a trip to Ukraine, in the hope that we, partly on the basis of the report which is being discussed today and adopted tomorrow, will enter into a fruitful discussion on the issues which concern us all and about which we need to be concerned as a group.
Mr President, Commissioner, I too would like to congratulate Mr Väyrynen on his report. The explosive situation in Ukraine makes this report very much one of its time. The Union now needs a clear common strategy for its policy on Ukraine. The report offers a strong foundation for that strategy. Our group supports its main premises. There is good reason to criticise the country for its serious shortcomings in the areas of human rights, democracy and freedom of speech, among others. There are also problems there with the implementation of a market economy. At the same time, however, we need more effective cooperation with the Union for Ukraine to be able to solve its acute problems.
Secretary General Solana recently reminded us that Union programmes should be focused and prioritised. The committee, however, has apparently forgotten this instruction and has overburdened the report with numerous amendments, making it unreasonably bulky and fragmented. This is something the rapporteur also referred to in his speech. In the plenary we must prune these unnecessary amendments and focus on the essence of the issue.
In addition to ensuring that the human rights situation improves and that the rule of law takes root, the question of energy is something I would like to raise. The worst safety problem has been eradicated, since Chernobyl was finally shut down. It must be a condition of the Community' s financing of energy that proper care is taken of the environment and safety standards conform to western standards. Ukraine also needs a comprehensive energy plan to which the country' s government and leaders can commit.
Cooperation and an increase in trade will require extending the trans-European transport networks as far as Ukraine. At present the plans for, and implementation of, these networks stop at the Ukrainian border.
Mr President, when we talk of the strategy on Ukraine, the question of the finality of the EU resonates in the background and hence the question of whether or not Ukraine, as an important European country, has a chance of one day becoming a member of the European Union. There are two ways of looking at this. Either we say no, economic and trade agreements suffice, in which case the EU will only be able to make a minor contribution to stability and will be unable to apply its strict criteria. Or we give Ukraine the long-term prospect of membership and immediately start applying a comprehensive stability strategy which, first and foremost, strengthens democracy and then leads to social and economic development. But then Ukraine must not become the atomic dump of Europe!
Mr President, the current political unrest in Ukraine is extremely ill-timed. It is precisely at this moment that the country is climbing out of an economic trough in a most spectacular manner. The highly-charged battle surrounding President Kuchma' s direct involvement in the sinister murder of the journalist Gongadze is threatening to thwart the undeniable reform course of the Yushchenko government.
This on-going scandal is also affecting the European Union. The clear report by Mr Väyrynen underlines the importance of the EU' s relations with its future neighbour, Ukraine. It is in Europe' s interest to have effective democratic rule in Kiev. And there is no sign of that yet, claims Mr Väyrynen, and rightly so. In fact, the political pandemonium surrounding the sinister Gongadze affair has widened the chasm between Ukraine and Europe.
What can, and should, Europe do about this depressing state of affairs? Rapporteur Väyrynen provides a realistic solution of granting European aid, as before, for actual Ukrainian reform efforts and consciously keeping the door open to full EU membership for Ukraine. This option of entry is not least intended as a necessary incentive for the country' s reformists to persevere in their vision and policy.
Mr President, after the Soviet empire broke up, a Polish diplomat stated that if Ukraine remains independent, Russia has a chance of becoming a normal state. This profound statement - probably a true Polish wish - is in line with the political desire of the Member States and candidate countries of the European Union. The Väyrynen report manages to illustrate this in a realistic manner.
Mr President, in Parliament earlier today there was some discussion about the future shape and direction of the European Union post-Nice. There is much about these plans and ambitions to which some of us might object, but one of the strengths of the European Union at its simplest is its role as a pole of attraction for countries that have not had the benefits of democracy, the rule of law and economic prosperity. The prospect of European Union affiliation or membership is a great incentive for countries that have lived under communism for many generations to put their political and economic house in order and to resolve long-standing problems with neighbouring states.
In the course of this present decade Poland, Hungary, Slovakia and Romania will become European Union Member States. They border Ukraine, a country of enormous geopolitical significance, whose very existence is a major factor in the security and stability of Europe, but where recent developments are cause for concern. It is in all our interests that Ukraine should be helped in its consolidation as an independent, democratic country anchored in the west but with an open, vibrant and friendly relationship with Russia to its east. In this regard we should not forget that, in addition to its association with the European Union, Ukraine also has a strong partnership with NATO, which has contributed to the sense of security of Ukraine, as well as much-needed military reform.
Mr Väyrynen should be congratulated on an excellent report, even if it is somewhat longer than he had originally intended. It is so important now for the European Union to improve the focus and implementation of its strategy.
Let me touch very briefly on one very specific aspect: the issue of anti-personnel landmines. Ukraine signed the Ottawa Convention on the prohibition of the use and stockpiling of anti-personnel mines in 1999. It has yet to ratify its accession. Meanwhile, it has the fifth largest stockpile of APL in the world, with an estimated 10 million weapons. The Ottawa Convention places an obligation to destroy stocks of APL. We should expect Ukraine to take action. I hope the Commission and Council will place emphasis on this aspect in their dealings with Ukraine.
Mr President, first I should like to congratulate the rapporteur on a most balanced report and then, if I may, I should like to comment on a strategic point which particularly concerns me. Following the political upheaval in central and eastern Europe, association agreements were concluded in a bid to help these countries one day become members of the European Community or Union. Ukraine was not one of them. The question of the borders of Europe, which reappeared on the agenda with the fall of the Iron Curtain, has never been seriously discussed here, and hence nor has the fate of Ukraine.
However, the answer to the question of the borders of Europe is that Europe does not end east of Bulgaria because that is where Ukraine lies, and not just Ukraine. Europe' s borders cannot be determined unequivocally, which is why the complete enlargement of the European Union is a contradiction in terms. The current enlargement concept will inevitably bring about new divisive borders in Europe, for example between Poland and Ukraine. This is a huge problem, which is why we need a new concept. Since 1989/90, Europe has no longer been politically or geographically divided; it has become an open continent. What sort of concept do I mean? The principle of exclusivity, whereby a candidate country is either fully assimilated into the EU or is completely excluded should be replaced by the following concept: any country which thinks of itself as either partly or wholly European, such as Ukraine, should be given the opportunity to decide if, and to what extent, it is willing and able to subscribe to European policy. This would maintain the vision of the founding fathers of a free Europe in the dialectic sense and allow us to focus again on the crux of the matter, as formulated at the time, namely to create peace in freedom for all the nations of Europe.
Mr President, I would like to sincerely thank Finland's former Minister for Foreign Affairs, Mr Väyrynen, for his admirable work. On 7 February this year, the Swedish Presidency commented on the general situation in Ukraine and, at that time, highlighted the disappearance of the journalist, Georgiy Gongadze, whose fate touches us all.
Ukraine will soon be a neighbour of the EU. Mr Väyrynen's report deals with our immediate neighbours once the EU is enlarged. We can see a similar development in Ukraine, Moldova and Belarus, with increased political unrest, antidemocratic tendencies, economic recession, increasingly authoritarian regimes and reduced political pluralism. As the first Vice-Chairman of the European Parliament's delegation to these three countries, I am concerned about this development. I have had the opportunity to meet various representatives in the country, for example the young mayor, Natalia Gnatyuk, and the leader of the young people's movement of the Uniate Greek Catholic Church, Andriy Yaniv. Their message to us was: do not forget the importance of ethics and religion in our country's development.
I would like to direct two questions to Commissioner Patten, who is doing an excellent job for the EU as regards foreign policy. Firstly, I wonder how the Tacis programme and the partnership and cooperation agreement can help to strengthen ethical and moral principles, particularly in the areas of commerce, politics and civil society - something that is necessary in a country like Ukraine. Secondly, I wonder whether, in light of the fact that both countries are developing in the same direction, it is tenable or reasonable in the long term to treat Ukraine and Belarus as differently as we are at present. Can we isolate one country, but not the other?
This is a good report. I congratulate the rapporteur. It gives an impressive overview of the situation in Ukraine at a crucial juncture in the country's history. The current events there are of deep concern to all of us. The regrettable violence in recent days and its causes underline the present risks to the political and economic stability that are so important for Ukraine, as our common strategy makes clear. The situation is particularly worrying, given that Ukraine will share such a long border with the European Union after the first round of enlargement.
Ukraine wants to draw closer to the European Union and its neighbours. We welcome that. But, for that to happen, Ukraine must be able to demonstrate its willingness and ability to live up to basic values, European values, values which are also set out in our partnership and cooperation agreement. That means strengthening the rule of law. It means making progress in the fight against corruption. It means adopting market-oriented legislation. As the report points out, Ukraine has, alas, lost a lot of time, but it is a country with a vast potential in terms of economic and human resources. With the creation of the government under President Yushchenko things have certainly improved but there is still very much to be done.
Several Members have referred to the Gongadze case. It has brought to the fore not just the issue of journalistic freedom but of a pluralistic society and the way executive power is exercised in Ukraine. The House will recall that in early December, shortly after the Kuchma tapes had been presented in Parliament, the European Union expressed its deep concern about the disappearance of Mr Gongadze. In January, President Prodi had a long conversation on this case with President Kuchma when they met in Berlin. I am sure Parliament will have seen the statement that the Swedish Presidency released prior to the recent ministerial troika visit to Ukraine. I was part of that troika delegation. I can assure Parliament that we made our position abundantly clear. The only way to deal with this issue is complete transparency in the short term and adequate checks and balances in the longer term.
I want to emphasise this evening - it should not be necessary to do so - how strongly we feel about this issue. The Swedish Presidency has included the European Union's support for the establishment of a free media in Ukraine in its working programme on the implementation of the common strategy. It will organise a seminar on independent media in Kiev. We are also ready to provide technical assistance.
The report rightly stresses the need to promote economic growth and trade in Ukraine, but for this the conditions must be right. Recent reports drawn up by the European Business Association, the OECD and private bodies concentrate on the overall investment climate. They make clear how far there still is to go. In Ukraine the private sector still accounts for less than a quarter of GDP. An EBRD study two years ago suggested that managers of Ukrainian enterprises spend up to 17% of their time just trying to find a way through regulatory requirements.
As stated in the excellent report before us, energy sector reform is absolutely crucial for economic stability and growth in Ukraine. It is also a key condition in the memorandum of understanding of 1995 on the closure of the Chernobyl nuclear plant. Together with our international partners we are following Ukraine's progress in reforming the energy sector very closely and we are providing substantial assistance in close cooperation with the Ukrainian authorities.
Gas and electricity market reform is also one of the priority projects in the TACIS Action Programme 2000. I am glad that the report finds the main focus of the TACIS Programme for the Ukraine appropriate. The report has proposed enhanced attention to certain activities. I can confirm that a number of them are indeed being incorporated into both the TACIS Indicative Programme for 2000 to 2003 and the Ukraine Action Programme 2000. This goes for projects concerning institutional, legal and administrative reform as well as assistance for private sector development, economic development, development of NGOs and civil society.
Addressing the social consequences of transition in the health sector and the labour market is another important part of TACIS activities. So far our cooperation has concentrated mainly on technical assistance in the area of justice and home affairs. TACIS customs and border-crossing programmes are aimed at improving both operational capacity and the efficiency of customs and border controls to curb criminal activities.
More explicitly directed at combating organised crime is an anti-money laundering feasibility study which supports Ukraine's efforts to establish the necessary legislation and to create a financial intelligence unit. For the future, following frequent requests from the Ukrainian side, more attention will be paid to the eastern borders of Ukraine, to control better the influx of illegal migrants who seek to enter the Union illegally. I say to the honourable gentleman who spoke last in the debate that, as far as the overall purpose of the TACIS programmes is concerned, they do, of course, have to incorporate the ethical considerations, the democratic considerations, the market-oriented considerations to which he quite properly and quite eloquently referred.
We need to recognise and act upon the legitimate concerns in the Ukraine regarding the possible consequences of enlargement. Overall I remain convinced that these will be largely beneficial to the Ukrainian economy but there will be problems, for example, on the movement of people between the Ukraine and its western neighbours. We need to take the time to manage these issues so that they do not become a barrier between the enlarged European Union and our Ukrainian partners.
Mr Van Orden referred to the stockpile of anti-personnel landmines in Ukraine. The point he makes is entirely valid. It is one which we were recently discussing with our Canadian colleagues at the ministerial meeting between the European Union and Canada and I hope that we can make progress on that extremely important subject in the months and years ahead.
The work that we - the presidency, the Commission and Parliament - have done so far is evidence enough of the seriousness of our engagement in Ukraine. Despite the considerable internal problems in that country, some progress has undoubtedly been achieved. The closure of Chernobyl, for example, has marked, I hope, a turning point but we shall still be deeply involved in the follow-up.
In terms of our political agenda we can now focus on other issues: on the rule of law, on democratic checks and balances, on stimulating trade and investment, on setting the framework for cooperation in justice and home affairs and on the relationship between Ukraine and the European Union after enlargement. This is vital work on which all the European institutions will need to concentrate in the coming years.
I congratulate the honourable Member on his report. I rather sympathise with his view. I do not think that it required all the subsequent authorship to which it has been subjected but he showed a good deal of long-suffering charity in his remarks, which is also not surprising. He has written an excellent report and our relationship with the Ukraine will benefit from his wise advice.
Thank you very much, Commissioner Patten.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
Organisation and management of the Internet - Policy issues 1998 - 2000
The next item is the report (A5­0063/2001) by Mr Carraro, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission communication to the Council and the European Parliament on 'The Organisation and Management of the Internet - International and European Policy Issues 1998-2000' [COM(2000) 202 - C5­0263/2000 - 2000/2140(COS)].
Mr President, the report begins by welcoming the Commission' s communication, seeking, first and foremost, to take full advantage of the last few years' experience of the Internet, and hence of self-government through ICANN and its bodies. As well as experience of self-government, there has also been experience of self-regulation, which certainly represents an excellent example of the role the Internet has been able to play in the progress of communications and the world economy over the last few years. Even the criticism in the original outline of the report, on the need for all five continents to be represented on the governing body or on the ICANN board of directors, no longer applies, because at the very moment the initial draft appeared, the representative of the African continent was taking his seat on the ICANN board. That is why an amendment has been tabled to paragraph 6 and a split vote is requested on paragraph 7, as part of it is now superfluous.
The report expresses our full support as regards the role the European Commission can play in terms of organisation and management of the Internet, representing all the Member States of the Union. However, it also makes the clear recommendation that this should never take the form of interference by political authorities or, worse still, by the Commission and the European Union bureaucracies in the Internet' s governing and operational bodies, precisely because its positive experience of self-government and self-regulation must be fully respected.
Rather, the Commission is called upon to work alongside the US Government. In recent years, the US Department of Commerce has given substantial backing and encouragement to the process of ICANN' s progressive independence from the US Government. We therefore urge the Commission to cooperate with these positive tactics by the US Government in order to carry this process of independence and autonomy of the Internet and its governing bodies right through to a conclusion.
The key problem facing Europe, which must, of course, be dealt with by the competent party, is how to close the gap behind the United States in this sector and other more advanced parts of the world. We therefore fully support the proposal to create the EU domain in the sector and we recommend homogeneous standards at European level on registration, protection of domain names and action to combat fraud, cybersquatting, and so on. A homogeneous European market is no small aspiration, even for the Internet, but I think it is one of the essential conditions to guarantee development and attract investment, including investment in infrastructure which is still in deficit on the continent of Europe. In fact, we can only have a market large enough to be competitive with North America if we have a homogeneous market.
Finally - the last point made in the report - the process of telecommunications liberalisation needs to be accelerated and completed because that is obviously closely linked to the future and the progress of the Internet on the continent of Europe. I do not think it is necessary to say anything further on that because the Commission and Parliament have done a great deal of work in that direction in the last few months. I not only want to acknowledge the excellent work Commissioner Liikanen is carrying out in this field. I also want to express total faith and confidence in his and the Commission' s will to bring the process to a conclusion with consistency and determination, because it will constitute another decisive thrust not only for the development of telecommunications on the continent of Europe but also for the organisation, operational stability and development of the Internet in our Member States.
- Mr President, I would like to congratulate and indeed thank Massimo Carraro very much for an excellent report. It gets to the heart of the matter. It is very well analysed and I would also like to thank him on behalf of colleagues on my committee for being very open to us. We worked very closely together and I hope he feels that our committee added value to his own efforts.
I wanted to focus on a number of key issues from the point of view of the Legal Affairs Committee. This whole issue of governance of what is becoming a crucial international resource is something that is of particular importance. We are at a very important transitional stage where the European Union needs to play a crucial balancing role in moving the system of Internet governance from one that has been traditionally dominated by interests in the United States to becoming a truly global organisation. The United States Government has played an important and benign role because the initial Internet developers and technologists came from a United States background. This report quite rightly draws attention to the very crucial role that the European Union has to play in achieving this transition.
The other important issue is the role of public authorities. Clearly there is an important role for public authorities but it must not become overbearing. International governance of the Internet owes its success so far to the fact that it is not based on complex international treaties. It has been the responsibility of a series of groups of experts. It is very much governed by the individuals and users who are operating the system. We should leave it that way but of course monitor it and make sure it works for the benefit of all the citizens that use it.
Alongside that, the other crucial issue for the Legal Affairs Committee is the question of domain name registrations. This whole area is evolving very rapidly and with the development of the Internet, simple commodities like names, text, strings and characters have become very valuable. There needs to be a body of governance which is based on competition law, to make sure that allocation is carried out in a free way and ensure that world international copyright laws protect the legitimate rights of citizens who own those names to overcome the problem which has been picturesquely described as cyber-squatting.
In conclusion, I would say that this is a very important report in an area which will become increasingly important to all of us. Those of us that use the Internet everyday take the basic plumbing behind it for granted. But we should not do that. We have to take a real interest in a commodity - a utility - that is going to be increasingly vital to all of us.
Mr President, ladies and gentlemen, today' s headlines read "Death.com" ! The new dotcom industry is in a real state of crisis and yet the markets have taken to it most enthusiastically. Data volumes are currently doubling every three months, meaning that, in theory at least, there are two conflicting currents. On the one hand the crash in share prices and a spate of bankruptcies in the industry and, on the other hand, a huge demand for and a huge fascination with this industry, which is extremely widely used.
Domain names have also proved to be valuable commodities. The first stock exchanges are being set up on which you can trade, auction and sell your own domain name, which is why the question of intellectual property arises here: what is being done about licensing? Will it be possible in future to grant compulsory licences if, for example, a compulsory link can simply be set up on one well-known web page to another web page? How will we settle disputes if it comes - and it will come - to intercontinental disputes? Will the WIPO alone have jurisdiction here or is this already a matter for the WTO? I think that questions of abuse and questions of criminality need to be looked at primarily in an international context.
We need consumer confidence in electronic commerce and that can only be achieved with fair and proper registration. In the final analysis, we can also signal acceptance of EU laws by creating an EU domain and this, in turn, will have enormous repercussions on e-commerce.
Mr President, I would like to thank my colleague, Mr Carraro, for this competently prepared and timely report. This ICANN manoeuvres the Internet' s information channels and determines who has the use of addresses and how they might achieve this. Whole countries can fall foul of the organisation' s tyranny and be cut off from information if they do not agree to play the game. Companies' profits can dive if a letter or dot is put in the wrong place. The organisation' s power now extends to copyright and consumer matters, and that power is growing all the time. But the organisation is supervised by no one and responsible to no one. This is a peculiar combination! Recently there was a vote to increase the Board of Directors to nineteen members. Of the three billion of those entitled to vote in the network vote, just seventy-six thousand did. It is a strange game! This is an incredibly undemocratic system in an incredibly important role.
The Commission has quite rightly taken action, and so it must. But we need something more. ICANN cannot be the administrative organ of the networked world or its nerve centre without having any responsibility, led by a random group of people. Surely somebody must be responsible for something. I would nevertheless like to thank the Commission and Mr Liikanen, who has worked hard to produce an excellent document for the Stockholm Summit at this serious point in time, which Mr Carraro, among others, referred to. It is an important contribution, and it will give hope to the IT sector in its proposal for measures that would make it easier for companies to function, increase employment and, as a result, boost European competitiveness.
Mr President, Commissioner, Parliament has reason today to be rather self-critical. As early as 11 April 2000, the Commission submitted its communication on Internet policy 1998 - 2000 and we know that the ICANN meeting in Melbourne was concluded yesterday.
Mr Paasilinna, the Commissioner and I have had the privilege of being able to read newspapers which have reported something of what has supposedly taken place in Melbourne. If you log on to ICANN's own home page, you find only scanty details of what has actually happened.
Has the putting of the domain names .bytes, .info and .pro into use been delayed? Is it true that a Norwegian company has got the top domain name? How are the negotiations going for the EU regarding our own top domain name?
Many such questions remain unanswered, and it is amazing that there is nothing to read on the matter on the net. The Commission and the rapporteur correctly stress that openness is required in the administration. Even Mr Paasilinna said that there could be cause for criticism in this area.
I also wonder what allies the Commission had in Melbourne. Did we have any representatives at the meeting? How representative can ICANN be considered to be? The same question was asked by Mr Paasilinna.
I think that Parliament needs to take considerably greater advantage of the fact that the former Swedish Prime Minister, Carl Bildt, has been appointed to head a panel for the administration of ICANN. We therefore have good reason to be self-critical. We have reason to consider how, for one year, we have been able to delay the handling of this matter. We need to work more quickly.
The report raises many other important issues, including those that were debated in preparation for the summit in Stockholm. Here, I would like to express my agreement with the words of praise directed at the Commissioner for pointing out how to launch the e-Europe programme, while at the same time the Finance Ministers are snatching away the basis for the same programme. I am extremely grateful that the Commission and other Member States want to raise this serious issue in Stockholm.
Mr President, ladies and gentlemen, I am all in favour, as the report says, of democratising the whole decision-making process in connection with the management of the Internet. It is an important point but, unlike many of you, I am less concerned with EU location nationalism and more concerned with who can actually use Internet technology. It is a new technology and it is only a good new technology if a lot of people can use it. The digital divide mainly runs between north and south and this is a huge problem because in the south hardly anyone has access to the Internet. This is why I think it is important for the EU to make a commitment to limit the north/south digital divide, for us perhaps to launch a programme for the purpose and, above all, for us to invest in public access, for example in schools and libraries. Only then will as many people as possible be able to use the Internet in the south and only then shall we reach the point at which people can obtain information on their own initiative and develop their talents freely and without censorship, including on the Internet.
Mr President, we are talking about the Internet and the word that springs to mind after Internet is 'surf'. What does that word evoke? For me it brings to mind the sea, which reminds me of Christopher Columbus. And that is because Christopher Columbus was, as you know, born in Genoa. He was Genoese, not Portuguese. The tie I am wearing this evening bears the emblem of the city of Genoa, so I could hardly refrain from speaking on such an important matter.
I have asked to speak, Mr President, to point out that there is also a social Internet, not just a commercial Internet. The social Internet means that, thanks to the computer and the Web, adults, older people and pensioners can continue to learn, be informed, and achieve that famous lifelong learning.
Secondly, the Internet provides an opportunity for disabled people to work. Someone who cannot walk can perfectly easily work on the Internet, and so overcome his disability.
Thirdly, computers installed in rest homes and linked to the Internet make it possible for sick and elderly people who cannot move to talk with their families, their children and their friends, and go on living in the world, so to speak, even if they are unfortunately guests of a rest home.
So I hope this Internet board - and Europe too - will remember that, as well as the commercial Internet, there is also a social Internet for old people and pensioners.
Mr President, the report involuntarily illustrates the extent to which the EU is lagging behind on two counts which are of crucial importance in today' s world: one is a working democracy and the other is Internet practicalities. While we sit here discussing these issues until the witching hour, the Americans have already organised special senate hearings to look into the problems in detail. Even as an ICANN director, having been elected a few weeks ago, I am having trouble finding out exactly what ICANN does. We simply do not take time to stop and think about it.
A few technical points have been addressed. I completely fail to understand why this Commission does not publicly stand up for the fact that we have dot kids, we have dot sex, that we have detailed subdivisions which make everything we have discussed here possible, a clear division between e-commerce and the public sector. The decisive move will be to cut ICANN free from this American domination, not because it is dangerous per se, but because the management of the Internet is at stake and you must do here what you normally only talk of, Commissioner, and create openness and transparency.
Mr President, first I would like to thank the rapporteur, Massimo Carraro, for an excellent report. It is full of technical detail, but Mr Carraro has managed splendidly to raise the economically and politically important questions. Malcolm Harbour also deserves our thanks for the opinion of the Committee on Legal Affairs and the Internal Market. At the same time I wish to thank the members of Parliament for this debate. There will come a time when the Internet will be spoken about by day and the Chamber will be full. For that reason I congratulate you: you are an avant-garde group in this field.
The Commission began to monitor these matters closely in 1997, when discussions started in the United States regarding the future of the management of the Internet. The Internet' s revolutionary impact on communications generally and ecommerce in particular later confirmed the importance of this area of policy. Numerous questions arose in connection with the development of the Domain Name System (DNS) with regard to competition, freedom of speech, consumer protection, trademarks, rights to names, the reliability and transparency of transactions, the protection of privacy, the protection of data, and so on. The Commission agrees fully with the view expressed in the parliamentary report that these matters of public interest must be solved in a consistent and effective manner, with regard to the Internet.
At present the most important international forum, which has the powers and scope to begin discussions on these questions, is the ICANN Governmental Advisory Committee (GAC), which is an intergovernmental organisation. The Commission and the Member States are involved in large-scale programmes of cooperation in this area. The main aims of the EU parties involved are to ensure that the globalisation of the management of the Internet will also continue during the term of the new American administration, and make the job of the GAC more effective in the debate on political questions.
As Mr Carraro said, relations with the USA in this field are important, when we take account of the fact that the US congress and a part of the private sector is inclined sometimes to deny or ignore the Internet' s global dimension. We shall maintain close contact in this matter with the new American administration and we intend to send Mr Evans, US Secretary of Commerce, as soon as Parliament has voted in the report, a letter in which I shall clearly explain the interests of the EU in this field, and I shall also make known to him the content of your report.
Last October, the Council of Ministers passed a resolution on this issue. In it the Commission was empowered to coordinate positions within the EU, pursue the EU' s interests in international contexts, and establish a private sector network to support the work of the EU in this field. It is most gratifying that Parliament' s report should be in agreement with this policy and that the Commission' s actions have the support of both Parliament and the Council. This is important from the point of view of how effective we can be in international arenas.
I would then like to make a few observations and comments with regard to Mr Carraro' s report and Mr Harbour' s opinion. The report highlights the importance of defining the EU' s role, and I am happy that it expresses the desire to accord the Commission a strong position in these matters. Similarly, I note the desire to restrict the intervention of governments in the international self-regulatory process. In this respect we must advance one step at a time and bear in mind that our goal is a truly international, balanced and impartial regulatory system. But we have to recognise that we have not yet achieved this aim. The US Government still has special powers and ICANN' s Board of Directors and staff are still not always necessarily aware of all the EU' s views. For this reason, the Commission will follow the situation closely and inform our partners immediately of any problems that may crop up, for example, in the area of competition policy.
I am also ready to accept the general aims with regard to the administration of the ICANN, which have been set out in paragraph 8 of Parliament' s resolution. In practice, however, it remains very much the task of those involved coming from the private sector and, in particular, the national ccTLD Registries, to express their views within the structure of the ICANN. This is one reason why the Commission, back in 1997, urged players in the European private sector to get involved directly in action that would later take the shape of the ICANN process. I have to say that this has produced some excellent results, of which it is worth mentioning Europe' s firm involvement today in ICANN' s Board of Directors and supporting organisations. Many European organisations and companies were represented at the meeting this week in Melbourne. Unfortunately, I still have not had access to any report on the meeting, but I will inform the members of it as soon as I do. The delegates will have come back from Melbourne by now, but there was still nothing about it on the Internet when I left my room.
Paragraph 15 of Parliament' s resolution also refers to codes of conduct, best practice and legislation in this area. The Internet operators and users have a lot of work to do in these areas. The Commission obviously cannot do everything on its own. We can take appropriate action to promote and speed up the self-regulation process with the private sector and other governments, for example, within the framework of the Governmental Advisory Committee.
I have also noticed that Parliament' s resolution expresses the will to allow Member States to take care of certain matters. The national registries and the principles they are based on are very largely within the competence of the Member States. The Commission, however, has sought, in unofficial working parties and in an advisory committee, to introduce jointly approved principles. If the need arises, the Commission is obviously prepared to use its powers, for example, in the areas of internal market legislation and competition policy.
Finally, may I say that the Commission agrees with the rapporteur about the importance of liberalising the telecommunications industry and investing in the backbone Internet capacity both in Europe and internationally. We are actively seeking, with the help of a framework research programme, both to promote the development of the second generation Internet and strengthen cross-border and international links with regard to European research networks.
Regarding the .eu proposal, it is at present being discussed by the Council and Parliament. As soon as a legal basis is found for this, the Commission will take every practical step it can to ensure that European communities, companies and citizens have the use of this our own .eu facility, where the players will therefore obviously have to comply with European legislation, including the protection of privacy.
The Commission will notify the Council and specialists in the field in the Member States of the contents of Parliament' s report. Thank you all once again!
Work of ACP/EU Assembly (2000)
The next item is the report (A5­0057/2001) by Mr Martínez Martínez, on behalf of the Committee on Development and Cooperation, on the proceedings of the ACP-EU Joint Parliamentary Assembly in 2000 [2000/2106)INI)].
Mr President, Commissioner, ladies and gentlemen, today we are talking about the activity of the ACP-EU Joint Assembly in 2000 and this is perhaps a rather different type of report to those produced in previous years on this issue. Firstly, because specific events occurred in 2000 which have had an effect on the workings and even the very identity of the Joint Assembly, but also because we deliberately wanted to give the report a somewhat innovative approach. In addition, therefore, to the traditional reminder of hard data on the activity of the Assembly for that year, we opened a more politically-charged debate on the role of the Assembly itself and, what is more, on how we should view the role of the Members of the European Parliament in the Assembly.
In addition to any formal or legal considerations, we feel that as Members of this Parliament who are also members of the ACP-EU Joint Assembly, we are not there as individuals. We are delegates and therefore our activity within that forum must be guided and then judged by our Parliament. We therefore believe that, from a democratic point of view, it is crucial that this annual report on what has taken place in the Joint Assembly should cease being a largely routine and bureaucratic process and become a balance of accounts presented to the European Parliament by its delegates. Similarly, the debate on this annual report should be an opportunity for Parliament to guide the work of its representatives in the Joint Parliamentary Assembly over the coming months.
Looking at the events of 2000, what marked the year was the approval, following extremely lengthy negotiations, of the Cotonou Agreement, which ratifies the legitimacy in law of the Assembly and brings it up to the category of Joint Parliamentary Assembly. Above all, 2000 marks a turning point in the European Union' s cooperation with the ensemble of the 77 States from Africa, the Caribbean and the Pacific that are already associated members. The effective implementation of the Treaty is also, undoubtedly, the most significant development this year for the Assembly. The catalogue of events is described in some detail in the report. There was the Abuja Summit in Nigeria in March and the meeting in Brussels in October, together with the new designation of the Joint Parliamentary Assembly. Important events took place at those meetings, such as the general report on globalisation, the hearing on AIDS and the notable presence of President Josselin and of Commissioners Lamy and Nielson. An unfortunate problem was also encountered, however: the presence of representatives of the European Parliament in plenary, and especially in the working groups, was lower than we had hoped for.
Amongst the challenges that remain, the Treaty provides for the mobilisation of civil society, which is the collaborative fabric required for its very implementation, and here we need to consider how we can ensure that this is achieved efficiently and without confusion, putting each person in the right position for him or for her.
Another challenge is to exploit the Assembly' s huge potential for coordinating positions of the associates of the ACP and the European Union, in order to make the process of cooperation and development and the Treaty itself more effective and perhaps also to establish positions of consensus for approaches in other forums such as the WTO, for example. One of the prime conditions for achieving this is for the European Parliament to assume full responsibility for work in the Joint Assembly and to give this work the priority it deserves.
I shall conclude by saying that in the report' s conclusions, I included a few lines on how I think the Joint Parliamentary Assembly should operate. Of course, decisions on this fall to the Assembly itself, but Parliament has the responsibility to state its criteria in order to guide the work of its Members in this Joint Assembly. These guidelines coincide almost entirely with the proposals that have been agreed in the Assembly' s own working group on how it should operate.
Finally, I would add that our motion for a resolution includes many amendments by Members of various groups, which all make a valuable contribution, as well as two further amendments, which were tabled in the debate in Parliament by the European People' s Party. I would ask you to vote in favour of the former. The latter seeks to remove a paragraph that was added to my initial proposal in an amendment by Mr Van den Bos, of the Liberal Group, which was approved in committee. I think that this paragraph addresses a series of important issues which could be debated by the ACP-EU Assembly' s own committees and I do not think it would be useful to remove it at this stage. It does not hold us to anything and does provide a range of interesting ideas. I would therefore ask the PPE Group to withdraw this amendment and, if they do not do so, I would ask you to vote against it.
To conclude, I wish to thank the secretariat of Parliament' s Committee on Development and Cooperation for their considerable cooperation. I should also like to thank my fellow members of that committee and all of you for your attention and for your votes, which I hope will be favourable tomorrow.
Mr President, in congratulating Mr Martínez Martínez on his report I reiterate that our major achievement in the last twelve months has been to support the signing of the Cotonou Agreement, a huge restatement of Europe's commitment to development against a backcloth of globalisation and liberalisation elsewhere in international relations. Our task now is to act as the watchdog to ensure that those mutual commitments on trade and aid are fully realised.
On trade, it remains a concern that the European Commission failed to get common agreement with our ACP partners in the run-up to the Seattle WTO meeting. The Commission failed to consult, through the joint EU-ACP trade committee laid down in Cotonou, in recent discussions on "Everything but Arms", whilst the long-running problems over the banana regime remain unresolved. Trade access is the key to development for our ACP partners, just as it is the acid test for Europe's genuine commitment to put development first.
On aid, it appears that the good principles for civil society participation have not yet been realised during the first programming exercise under Cotonou. The lack of mechanisms for civil society negotiations in some ACP countries poses real problems. The Commission, through its quality support group, we in the Joint Assembly, and not least the beneficiary governments should all uphold our responsibilities in this respect. This is not just an issue of support for non-governmental organisations; it is also about our support for the whole principle of good governance.
On this question, there is much in the resolution to commend in relation to promoting the role of directly-elected parliamentarians within the Joint Assembly. But just as we often debate in this Chamber problems of abuse of human rights and of conflict, let us also give positive recognition to continuing moves towards peace and democracy in many African countries. This includes, for example, recent welcome moves to national dialogue by Joseph Kabila in the Congo, the democratic alternation of power in Cape Verde, the tentative maintenance of the peace agreement between Ethiopia and Eritrea and, as we saw for ourselves in the Joint Assembly last year, the entrenchment of democracy in post-Abacha Nigeria.
Finally, on a lighter note, much of this may seem to be remote to Europe's citizens whose support is essential to our partnership with Africa. So it is with great pleasure that I tell you that in my own country - the UK - this Friday, a biannual awareness and fund-raising extravaganza for Africa, called Comic Relief, will see otherwise serious citizens don red plastic noses to raise cash and a laugh in solidarity with Africa.
I, myself, will be serving quaint British cherry Bakewell tarts to users at the Suffolk Learning and Resource Centre in Bungay and will then go on to sell handshakes at 10p each to schoolchildren at the Highwood Infant School in King's Lynn, Norfolk. And yes, I will be donning a red plastic nose in common with everyone else.
Not only should the European Parliament congratulate everyone involved, we should underline that through such creative public exercises our electors show us that they back the political commitment to development, embraced in our partnership with Africa, the Caribbean and the Pacific and marked by tonight's debate.
Mr President, the Cotonou Agreement establishes the parliamentary dimension of the Joint Assembly. This means that only democratically elected representatives, without exception, have the right to participate and to express their views within the Joint Parliamentary Assembly. But a single representative for each ACP country prevents opposition representatives from gaining access and expressing their views and hence obscures political pluralist expression in these countries.
Moreover, the principle of one vote for each country in the ACP group as opposed to one vote for each person on the European side is not a fair one. The very structure of this Assembly is therefore unbalanced. The European Parliament is an institution in its own right. The ACP group does not have an existence outside its appearance at the Joint Parliamentary Assembly and does not have an organisation in the form of political groups.
Secondly, the Joint Parliamentary Assembly has taken on a new role, but decision-making powers are not everything. It does not have the right to use European Development Funds; it does not participate in the procedure to ratify the Cotonou Agreement.
We will therefore vote for the report by Mr Martínez Martínez with conviction because it highlights these shortcomings. But the Assembly must continue to reflect on its composition, its function and its powers so that, in 2001, it can become a joint, fair Parliamentary Assembly.
Mr President, I hope the lack of attendance at this debate tonight is due to the late hour and not to the way in which I have chaired the two Assemblies we are talking about over the last year. I sincerely thank the rapporteur, not just for his report and the way he has presented it tonight, but for the very hard work he does both in the ACP and in the Development Committee. I have prepared this report twice. I know how hard it is to find fresh ideas and yet he has come forward not only with fresh ideas but with extremely good points that we have now tried to incorporate in our rules for the future.
The past year has been a watershed for the ACP/EU partnership. There was a lot of resistance about going to Abuja, in Nigeria last year. But I felt that it was vitally important that we were seen to support this fledgling democracy. That turned out to be one of the best Assemblies we have ever had.
As Mr Howitt has just said, it was very much a look back at the past and a debate about future partnership agreements. But the real benefit of visiting these developing countries is not just the Assembly, it is speaking to people involved in development work there and speaking to those who are helped because we in Europe give that development aid.
At the Assembly in Brussels we took the first steps towards realigning the Assembly to fit the Cotonou Agreement. As co-president I am determined we will have a workshop and not a talking-shop from now on. We have built many of Mr Martínez Martínez's ideas into the new rules. We are now a parliamentary assembly. We can involve civil society - this is desperately important. I want to see standing committees that do real work rather than the workshops that we have. I want to see a real North-South partnership leading to poverty eradication and I want to see the assembly take a leading role in conflict prevention and conflict resolution.
Mr President, let me take this opportunity to thank the rapporteur for his excellent and innovative report and to congratulate the Joint Parliamentary Assembly for its hard work in the year 2000. I am pleased to confirm that I will be attending the meeting of the Assembly in Gabon next week. This evening I will be driving back to Brussels and flying out tomorrow morning to learn about our host country and do some political work there. I look forward to a frank and open exchange of views with the Joint Parliamentary Assembly and I agree with the rapporteur that this exchange of views should be more than just rhetoric. I also think that the efforts of the Joint Parliamentary Assembly in these last few years have been aimed at that.
2000 was a significant year in many ways, not least because with the signing of the Cotonou Agreement in June we entered an exciting new phase of partnership with the ACP states, one that will last for the next twenty years. It is therefore fitting that the Joint Parliamentary Assembly should begin to reflect on how it will adapt to the changes introduced by the next agreement, particularly in promoting increased dialogue with our development partners on such topics as peace-keeping and good governance.
We are raising the level of ambition in the new Cotonou Agreement and everybody is looking at this with great excitement. The rapporteur suggests that in this new context the Joint Parliamentary Assembly is now ready to take its place as a true parliamentary authority and welcomes the changes introduced by the Cotonou Agreement to strengthen the Assembly. The Commission clearly supports the Assembly's wish to take on a more politically ambitious role. This is very much in line with what we would like the Cotonou Agreement to contribute generally in North-South relations and giving that a parliamentary accent is also very desirable.
I fully agree with the rapporteur on the role that political dialogue can play in the ACP regions and countries, which can often be characterised by a climate of instability. It is therefore important to take advantage of the possibilities for peaceful and constructive exchanges of views as part of a process of dialogue within ACP regions and countries involving government and civil society. The report also contains many other useful suggestions that can only make the Assembly's work more interesting and efficient and the Commission awaits with anticipation the implementation of these changes. This is a meaningful and necessary meeting-place between North and South in the world. As Europeans we can be proud that we are able to play this role. I am looking forward to the cooperation within this framework.
Thank you very much, Commissioner Nielson.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
(The sitting was closed at 12 midnight)